Exhibit 10.1

SHARE EXCHANGE AGREEMENT

by and among

TRANS-INDIA ACQUISITION CORPORATION,

SOLAR SEMICONDUCTOR LTD.,

SOLAR SEMICONDUCTOR PRIVATE LIMITED,

SOLAR SEMICONDUCTOR, INC.,

THE INDIVIDUALS AND ENTITIES LISTED ON SCHEDULES A AND B HERETO

and

VENKATA KODE,

AS STOCKHOLDERS’ REPRESENTATIVE

Dated as of October 24, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I EXCHANGE OF CAPITAL STOCK

   2

1.1

   Sale of Shares    2

1.2

   Closings    2

1.3

   Purchase Price    3

1.4

   Mechanics of Certificate Surrender and Payment    4

1.5

   Earnout Adjustment    4

1.6

   No Further Ownership Rights in Target Shares    6

1.7

   Escrow    6

1.8

   Lost, Stolen or Destroyed Certificates    6

1.9

   No Fractional Shares    6

1.10

   Withholding Taxes    7

1.11

   DTC    7

1.12

   Stockholders’ Representative    7

1.13

   Additional Stockholders as Parties    8 ARTICLE II REPRESENTATIONS AND
WARRANTIES OF THE COMPANY, SSPL AND SSI    9

2.1

   Organization; Standing; Charter Documents; Subsidiaries    9

2.2

   Capital Structure    10

2.3

   Authority    11

2.4

   No Conflict    12

2.5

   Consents    12

2.6

   Company Financial Statements    13

2.7

   Internal Controls    13

2.8

   No Undisclosed Liabilities    13

2.9

   No Changes    14

2.10

   Accounts Receivable    17

2.11

   Tax Matters    17

2.12

   Restrictions on Business Activities    18

2.13

   Title to Properties; Absence of Liens and Encumbrances; Condition of
Equipment; Sufficiency of Assets    18

2.14

   Intellectual Property    20

2.15

   Agreements, Contracts and Commitments    23

2.16

   Interested Party Transactions    24

2.17

   Compliance; Permits; Exports    24

2.18

   Foreign Corrupt Practices Act    25

2.19

   Litigation    25

2.20

   Minute Book    26

2.21

   Environmental Matters    26

2.22

   Brokers’ and Finders’ Fees    26

2.23

   Employee Benefit Plans and Compensation    27

2.24

   Insurance    30

2.25

   Warranties; Indemnities    30

2.26

   Customers and Suppliers    30

 

- i -



--------------------------------------------------------------------------------

2.27

   Complete Copies of Materials    30

2.28

   Disclosure    30

2.29

   No Other Representations or Warranties    31 ARTICLE III REPRESENTATIONS AND
WARRANTIES OF THE STOCKHOLDERS    31

3.1

   Organization; Standing    31

3.2

   Ownership of Target Shares    31

3.3

   Authority    31

3.4

   No Conflict    32

3.5

   Consents    32

3.6

   No Other Representations or Warranties    32

3.7

   Acquisition of Purchaser Common Stock    32 ARTICLE IV REPRESENTATIONS AND
WARRANTIES OF PURCHASER    34

4.1

   Organization; Standing; Charter Documents; Subsidiaries    34

4.2

   Capital Structure    35

4.3

   Authority    36

4.4

   No Conflict    36

4.5

   Consents    37

4.6

   SEC Documents    37

4.7

   Tax Matters    38

4.8

   Litigation    38

4.9

   Compliance; Permits    39

4.10

   Internal Controls    39

4.11

   Foreign Corrupt Practices Act    40

4.12

   Minute Book    40

4.13

   Brokers’ and Finders’ Fees    40

4.14

   Shares of Purchaser Common Stock    40

4.15

   Board Approval    40

4.16

   No General Solicitation    41

4.17

   No Integrated Offering    41

4.18

   Expenses    41

4.19

   Trust Account Fund    41

4.20

   Disclosure    41

4.21

   Representations Complete    41

4.22

   No Other Representations or Warranties    41 ARTICLE V ADDITIONAL AGREEMENTS
   42

5.1

   Proxy Statement    42

5.2

   Reporting Status    42

5.3

   AMEX Listing    42

5.4

   Reservation of Shares    42

5.5

   Purchaser 2008 Stockholders Meeting; Board Recommendations    43

5.6

   Purchaser 2009 Stockholders Meeting; Board Recommendations    43

5.7

   Board and Stockholder Approvals    44

5.8

   AMEX Approval    44

 

- ii -



--------------------------------------------------------------------------------

5.9

   Confidentiality    44

5.10

   Access to Information    44

5.11

   Regulatory Filings; Reasonable Best Efforts    45

5.12

   Notification of Certain Matters    46

5.13

   Stock Option Plan Matters    46

5.14

   Board of Directors of Purchaser    48

5.15

   Public Disclosure    48

5.16

   Stockholder Restrictive Legend    49

5.17

   Additional Documents and Further Assurances    49

5.18

   Guaranty    49

5.19

   Expenses    49

5.20

   Conveyance Taxes    49

5.21

   Solar Entities Acquisition Proposals    50

5.22

   Purchaser Acquisition Proposals    51

5.23

   Indemnification    51

5.24

   Purchaser Investor Communications    52

5.25

   Company Financial Statements    52 ARTICLE VI CONDUCT OF BUSINESS    53

6.1

   Conduct of Business by Solar Entities prior to the Closing    53

6.2

   Conduct of Business by Purchaser prior to the Closing    56

6.3

   Conduct of Business by the Stockholders prior to the Closing    57

6.4

   Conduct of Purchaser’s Business Post-Closing    58 ARTICLE VII CONDITIONS TO
THE ACQUISITION    58

7.1

   Conditions to Obligations of Each Party to Effect the Acquisition    58

7.2

   Additional Conditions to Obligations of Purchaser    59

7.3

   Additional Conditions to Obligations of the Stockholders, SSI, SSPL and the
Company    61 ARTICLE VIII SURVIVAL OF REPRESENTATIONS AND WARRANTIES; CLAIMS   
62

8.1

   Survival of Representations and Warranties    62

8.2

   Indemnification    63

8.3

   Maximum Payments; Deductible Amount; Remedy    63

8.4

   Indemnification Procedures    64

8.5

   Third Party Claims    65 ARTICLE IX TERMINATION, AMENDMENT AND WAIVER    66

9.1

   Termination    66

9.2

   Notice of Termination; Effect of Termination    66 ARTICLE X GENERAL
PROVISIONS    67

10.1

   Notices    67

10.2

   Amendment    68

10.3

   Extension; Waiver    68

10.4

   Counterparts    68

 

- iii -



--------------------------------------------------------------------------------

10.5

   Fund Waiver    69

10.6

   Entire Agreement; Assignment    69

10.7

   Severability    69

10.8

   Other Remedies; Specific Performance    69

10.9

   Governing Law    70

10.10

   Waiver of Jury Trial    70 ARTICLE XI DEFINITIONS AND INTERPRETATION    70

11.1

   Definitions    70

11.2

   Interpretation    78

 

- iv -



--------------------------------------------------------------------------------

INDEX TO SCHEDULES AND EXHIBITS

 

Schedules

  

Description

Schedule A

   Company Stockholders selling in Initial Closing

Schedule B

   Company Stockholders selling in Second Closing

Schedule 7.2(d)

   Key Employees

Schedule 7.2(e)

   Parties to Non-Competition/Non-Solicitation Agreements

Exhibit

  

Description

Exhibit A

   Form of Non-Competition/Non-Solicitation Agreement

Exhibit B

   Form of Executive Employment Agreement

Exhibit C

   Form of Registration Rights Agreement

Exhibit D

   Form of Legal Opinion (Company, SSPL, SSI counsel)

Exhibit E

   Form of Legal Opinion (Purchaser counsel)

Exhibit F

   Form of Escrow Agreement

Exhibit G

   Form of Lock-Up Agreement

Exhibit H

   Form of Voting Agreement

 

- v -



--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT

THIS SHARE EXCHANGE AGREEMENT (the “Agreement”), dated as of October 24, 2008 is
entered into by and among Trans-India Acquisition Corporation, a Delaware
corporation (“Purchaser”), Solar Semiconductor Ltd., a Cayman Islands company
(the “Company”), Solar Semiconductor Private Limited, a company formed under the
laws of the Republic of India (“SSPL”), Solar Semiconductor, Inc., a California
corporation (“SSI”), the individuals and entities listed on Schedules A and B
hereto (each a “Stockholder” and together the “Stockholders”), and Venkata Kode,
in the capacity as representative of the Stockholders as provided herein (the
“Stockholders’ Representative”). Certain capitalized terms used but not
otherwise defined herein are defined in Section 11.1.

RECITALS

A. The Stockholders are the owners of and have good and valid title to all of
the issued and outstanding shares of capital stock of the Company (the “Target
Shares”), free and clear of any Liens.

B. The Board of Directors of Purchaser believes it is advisable and in the best
interests of Purchaser and its stockholders, that Purchaser acquire the Target
Shares from the Stockholders pursuant to the terms of this Agreement (the
“Acquisition”).

C. The Board of Directors of Purchaser has resolved to recommend to its
stockholders approval of the Acquisition and issuance of shares of Purchaser
Common Stock in connection with the Acquisition (the “Stock Issuance”).

D. The parties to this Agreement intend the Acquisition to be treated as a
tax-free reorganization under Section 368(a) of the Internal Revenue Code of
1986, as amended.

E. The consideration payable by Purchaser in connection with the Acquisition is
subject to increase or decrease based upon the financial performance of the
Company for the fiscal year ended March 31, 2010 pursuant to the terms of this
Agreement.

F. A portion of the consideration payable by Purchaser in connection with the
Acquisition shall be placed in escrow by Purchaser as partial security for the
indemnification obligations of the Stockholders set forth in this Agreement.

G. The Company, SSI, SSPL and the Stockholders, on the one hand, and Purchaser,
on the other hand, desire to make certain representations, warranties, covenants
and other agreements in connection with the Acquisition.

H. Concurrently with the execution of this Agreement, the Key Employees will
each enter into (i) a Non-Competition and Non-Solicitation Agreement, each in
the form attached hereto as Exhibit A (the “Non-Competition/Non-Solicitation
Agreements”), with Purchaser, and (ii) either an employment agreement in the
form attached hereto as Exhibit B (the “Executive Employment Agreement”) with
Purchaser or an offer letter in form as mutually agreed upon with Purchaser,
each of which shall be effective upon Closing.

 

- 1 -



--------------------------------------------------------------------------------

I. At the Closing, the Stockholders included in such Closing will each enter
into (i) a lock-up agreement in the form attached hereto as Exhibit G (the
“Lock-Up Agreement”), with Purchaser whereby such Stockholders will each agree
to certain restrictions on the sale or transfer of shares of Purchaser Common
Stock owned by them, (ii) a registration rights agreement in the form attached
hereto as Exhibit C (the “Registration Rights Agreement”), whereby Purchaser
shall be obligated to register the Purchaser Common Stock issued in the
Acquisition, which shall be effective upon Closing, and (iii) a voting agreement
in the form attached hereto as Exhibit H (the “Voting Agreement”), with
Purchaser whereby such Stockholders will each agree to vote the shares of
Purchaser Common Stock owned by them in accordance with the terms thereof
through March 31, 2010.

AGREEMENT

In consideration of the mutual agreements, covenants and other premises set
forth herein, the mutual benefits to be gained by the performance thereof, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and accepted, the parties hereby agree as follows:

ARTICLE I

EXCHANGE OF CAPITAL STOCK

1.1 Exchange of Shares. Upon the terms and subject to the conditions of this
Agreement, and in reliance on the representations and warranties set forth
herein, at the Closings, the Stockholders party to this Agreement agree to
convey, assign, transfer and deliver to the Purchaser, and the Purchaser agrees
to acquire from such Stockholders in each such Closing, all of such
Stockholders’ right, title and interest in the Target Shares owned of record or
beneficially by such Stockholders, free and clear of any Liens. Schedules A and
B hereto set forth the number and type of Target Shares that each of the
Stockholders will convey, assign, transfer and deliver to the Purchaser
hereunder subject to the terms of this Agreement.

1.2 Closings. The exchange of the Target Shares held by the Stockholders listed
on Schedule A hereto shall take place at the offices of Cozen O’Connor, counsel
to the Company, at The Army and Navy Building, 1627 I Street, NW, Suite 1100,
Washington, District of Columbia, by the exchange of documents and instruments
by mail, courier, and facsimile to the extent mutually acceptable to the parties
hereto, at a time and date to be specified by the parties, which shall be no
later than the second (2nd) Business Day after the satisfaction or waiver of the
conditions set forth in Article VII (other than those that by their terms are to
be satisfied or waived at the Initial Closing), or at such other time, date and
location as the parties hereto agree in writing (the “Initial Closing”). The
date on which the Initial Closing occurs is referred to herein as the “Closing
Date.” If the Initial Closing has occurred prior to April 1, 2009, the exchange
of the Target Shares held by the Stockholders listed on Schedule B hereto shall
take place at the offices of Cozen O’Connor by the exchange of documents and
instruments by mail, courier, and facsimile to the extent mutually acceptable to
the parties hereto, on April 1, 2009 or such other date to be specified in
writing by the parties hereto (the “Second Closing”); provided that if the
Initial Closing occurs on or after April 1, 2009, the Second Closing shall occur
concurrently with the Initial Closing. Additional closings (each an “Additional
Closing” and with the Initial Closing and Second Closing, each a “Closing” and
together the “Closings”) may

 

- 2 -



--------------------------------------------------------------------------------

take place on the terms hereof with any holders of Target Shares not included on
Schedule A or Schedule B hereto, as amended, for a period of thirty (30) days
following the Second Closing. Such holders shall, by executing and delivering
counterpart signature pages, become parties to this Agreement and the Related
Agreements, as applicable, and shall have the rights and obligations of a
“Stockholder” hereunder or thereunder. Immediately after any such Additional
Closing, Schedule B hereto will be amended to list the additional Stockholders.
At the Initial Closing, each of the parties shall deliver to the others such
documents, certificates and consents, and shall take or cause to be taken such
other actions, as are required under Article VII.

1.3 Purchase Price.

(a) Purchase Price. The aggregate purchase price for the Target Shares shall be
equal to the sum of (i) $375,000,000, minus (ii) the aggregate amount of Closing
Date Indebtedness in excess of $50,000,000, if applicable, plus or minus, as
applicable, (iii) the Earn Out Amount, if any (the “Purchase Price”).
Notwithstanding the foregoing, the aggregate purchase price for 100% of the
Company Capital Stock will in no case exceed $475,000,000.

(b) Initial Closing Payment. The portion of the Purchase Price payable by
Purchaser at the Initial Closing shall be an amount equal to the product of
(A) the sum of (i) $375,000,000, minus (ii) the aggregate amount of Closing Date
Indebtedness in excess of $50,000,000, if applicable, multiplied by (B) a
fraction whereby the numerator is the number of Target Shares (calculated on an
as converted to Company Ordinary Shares basis) held by the Stockholders listed
on Schedule A hereto and the denominator is the Fully Diluted Company Capital
Stock (the “Initial Closing Date Payment”). At the Initial Closing, Purchaser
shall issue certificates to the Stockholders and the Escrow Agent representing
the aggregate number of shares of Purchaser Common Stock equal to the sum of
(x) the Initial Closing Date Payment, minus (y) the product of (i) the Escrow
Amount, multiplied by (ii) a fraction whereby the numerator is the number of
Target Shares (calculated on an as converted to Company Ordinary Shares basis)
held by the Stockholders listed on Schedule A hereto and the denominator is the
aggregate number of Target Shares (calculated on an as converted to Company
Ordinary Shares basis), divided by (z) Purchaser Per Share Price, and such
certificates shall be allocated in accordance with Section 1.4.

(c) Subsequent Closing Payments. The portion of the Purchase Price payable by
Purchaser at the Second Closing and any Additional Closing shall be an amount
equal to the product of (A) the sum of (i) $375,000,000, minus (ii) the
aggregate amount of Closing Date Indebtedness in excess of $50,000,000, if
applicable, multiplied by (B) a fraction whereby the numerator is the number of
Target Shares (calculated on an as converted to Company Ordinary Shares basis)
held by the Stockholders listed on Schedule B hereto, as amended, included in
such Closing and the denominator is the Fully Diluted Company Capital Stock (the
“Subsequent Closing Date Payment”). At such Closing, Purchaser shall issue
certificates to the Stockholders and the Escrow Agent representing the aggregate
number of shares of Purchaser Common Stock equal to the sum of (x) the
Subsequent Closing Date Payment, minus (y) the product of (i) the Escrow Amount,
multiplied by (ii) a fraction whereby the numerator is the number of Target
Shares (calculated on an as converted to Company Ordinary Shares basis) held by
the Stockholders listed on Schedule B hereto, as amended, included in such
Closing and the denominator is the aggregate number of Target Shares (calculated
on an as converted to Company Ordinary Shares basis), divided by (z) Purchaser
Per Share Price, and such certificates shall be allocated in accordance with
Section 1.4.

 

- 3 -



--------------------------------------------------------------------------------

1.4 Mechanics of Certificate Surrender and Payment. At the Closings, the
Stockholders’ Representative shall deliver to Purchaser original share
certificates representing all of each Stockholders’ Target Shares to be
exchanged in the applicable Closing, together with duly executed stock powers,
in proper form for transfer and such other documents or instruments as are
necessary to vest in Purchaser all such Stockholder’s interests in the Target
Shares in accordance with the terms of this Agreement. At the Initial Closing,
Purchaser shall (a) issue certificates to each Stockholder listed on Schedule A
hereto representing the number of shares of Purchaser Common Stock set forth
opposite such Stockholder’s name on such schedule under the heading “Purchaser
Shares” and (b) issue and deposit with the Escrow Agent a certificate
representing the aggregate number of Escrow Shares set forth opposite such
Stockholders’ names on such schedule under the heading “Escrow Shares”. At the
Second Closing and any Additional Closing, Purchaser shall (a) issue
certificates to each Stockholder listed on Schedule B hereto, as amended,
included in such Closing representing the number of shares of Purchaser Common
Stock set forth opposite such Stockholder’s name on such schedule under the
heading “Purchaser Shares”, and (b) issue and deposit with the Escrow Agent a
certificate representing the aggregate number of Escrow Shares set forth
opposite such Stockholders’ names on such schedule, as amended, under the
heading “Escrow Shares” included in such Closing. At the Initial Closing,
(i) all Company Options shall be assumed and replaced for options to purchase
Purchaser Common Stock in accordance with Section 5.12(b) and (ii) all Company
Warrants shall assumed and replaced for warrants to purchase Purchaser Common
Stock in accordance with Section 5.13. Any Stockholder receiving Purchaser
Common Stock in any Closing in exchange for Target Shares that are subject to
any vesting rights, repurchase rights, or other restrictions shall receive such
Purchaser Common Stock with the substantially the same vesting rights,
repurchase rights, or other restrictions.

1.5 Earn Out Adjustment.

(a) Net Income Statement. On or before the thirtieth (30th) day following the
completion of the Company’s audited consolidated financial statements for the
fiscal year ended March 31, 2010, but in no event later than one hundred twenty
(120) days after March 31, 2010, Purchaser shall cause the Independent
Accountants (or such other independent financial accountants of Purchaser as may
be selected by the Audit Committee of the Board of Directors of Purchaser) to
prepare and deliver to the Stockholders’ Representative a report (the “2010 Net
Income Statement”) reflecting in reasonable detail the calculation of Net Income
for the Company during the fiscal year ended March 31, 2010 (the “2010 Net
Income”), together with a copy of the complete audited financial statements from
which such calculation is derived. Absent fraud or manifest error, the 2010 Net
Income Statement shall be binding upon the parties hereto for purposes of this
Section 1.5.

(b) Earn Out Payment. On or before the tenth (10th) Business Day following the
delivery of the 2010 Net Income Statement in accordance with Section 1.5(a),
(i) if the 2010 Net Income exceeds $50,000,000, the Purchase Price shall be
increased by the lesser of (1) $100,000,000 or (2) an amount equal to (A) the
amount by which the 2010 Net Income exceeds $50,000,000, multiplied by (B) 4, or
(ii) if the 2010 Net Income is less than $50,000,000, the

 

- 4 -



--------------------------------------------------------------------------------

Purchase Price shall be decreased by the lesser of (1) $175,000,000 or (2) an
amount equal to (Y) the amount by which the 2010 Net Income is less than
$50,000,000, multiplied by (Z) 8, (whichever is applicable, the “Earn Out
Amount”). In either case, the absolute value of the Earn Out Amount shall be
reduced by a fraction whereby the numerator is the number of Target Shares
(calculated on an as converted to Company Ordinary Shares basis) held by the
Stockholders listed on Schedules A and B hereto, as amended, and the denominator
is the aggregate amount of Target Shares (calculated on an as converted to
Company Ordinary Shares basis) (the “Adjusted Earn Out Amount”). If the 2010 Net
Income exceeds $50,000,000, Purchaser shall instruct the Escrow Agent to deliver
to the Stockholders’ Representative all of the Escrow Shares then held by the
Escrow Agent less a number of Escrow Shares equal to the quotient of (x) the
Indemnification Cap minus all Losses paid to Indemnified Parties pursuant to
Article VIII, divided by (y) the Purchaser Per Share Price, and Purchaser shall
issue to the Stockholders’ Representative stock certificates in the name of the
Stockholders included on Schedules A and B hereto, as amended, and representing
shares of Purchaser Common Stock calculated in accordance with each such
Stockholder’s pro rata portion of the Earn Out Payment as set forth opposite
each Stockholder’s name on Schedules A and B hereto, as amended, under the
heading “Pro Rata Interest” and representing in aggregate the number of shares
of Purchaser Common Stock equal to the Adjusted Earn Out Amount divided by the
Purchaser Per Share Price (if applicable, the “Earn Out Payment”). If the 2010
Net Income is less than $50,000,000, Purchaser shall provide notice to the
Stockholders’ Representative and the Escrow Agent of the Adjusted Earn Out
Amount and the Escrow Agent shall promptly cause to be transferred to Purchaser
shares of Purchaser Common Stock equal to the Adjusted Earn Out Amount set forth
on such notice divided by the Purchaser Per Share Price, and the remaining
balance of the Escrow Shares, if any, less a number of Escrow Shares equal to
the quotient of (x) the Indemnification Cap minus all Losses paid to Indemnified
Parties pursuant to Article VIII, divided by (y) the Purchaser Per Share Price,
shall be promptly be delivered to the Stockholders’ Representative in
certificates in the name of the Stockholders included on Schedules A and B
hereto, as amended, calculated in accordance with each such Stockholder’s pro
rata portion of the remaining Escrow Shares as set forth opposite each
Stockholder’s name on Schedules A and B hereto, as amended, under the heading
“Pro Rata Interest”.

(c) Transfer of Earn Out Rights. Any sale, exchange, transfer or other
disposition by any of the Stockholders of their right to receive any portion of
an Earn Out Payment shall be subject to prior written notice to Purchaser and
the Stockholders’ Representative and an agreement in writing by the transferee
to be bound by all of the provisions hereof applicable to such Stockholder
following the date hereof and compliance with all applicable Laws; provided that
in no event shall such right be evidenced by a negotiable certificate of any
kind and no person shall take any action to make such right, and such right
shall not become, readily marketable. The Stockholders and transferee agree to
provide reasonable evidence, including an opinion of counsel, regarding
compliance with applicable Laws as reasonably requested by Purchaser in advance
of any such transfer. Schedules A and B hereto, as amended, shall be adjusted to
reflect the transfer of any right to receive any portion of an Earn Out Payment.
Any transfer in violation of this Section 1.5(c) shall be null and void and
shall not be recognized by Purchaser.

 

- 5 -



--------------------------------------------------------------------------------

1.6 No Further Ownership Rights in Target Shares. Following the Closings, as
applicable, the Stockholders shall not have any ownership rights in or to the
Target Shares sold to Purchaser in such Closing, except by virtue of its
ownership of Purchaser Common Stock.

1.7 Escrow. The Escrow Shares shall be retained by the Escrow Agent in
accordance with the Escrow Agreement until the earlier to occur of (the “Escrow
Termination Date”) (x) the date that is eighteen (18) months after the Closing
Date and (y) the date on which the number of Escrow Shares held by the Escrow
Agent is reduced to zero because of disbursements therefrom in accordance with
this Section 1.7 and the Escrow Agreement. After the Closing, subject to the
provisions of this Section 1.7 and Article VIII, Purchaser shall be entitled to
seek disbursements of all or portions of the Escrow Shares in order to satisfy
any amounts due to Purchaser pursuant to Section 1.5(b) and under claims for a
breach of the Company’s, SSI’s, SSPL’s, or Stockholders’ representations,
warranties or covenants hereunder, based on each Escrow Share being valued at
the Purchaser Per Share Price (rounded down to the nearest whole Escrow Share).
The Escrow Shares shall only be released by the Escrow Agent pursuant to the
terms of this Agreement and the Escrow Agreement. On the Escrow Termination
Date, the Stockholders’ Representative and Purchaser shall execute and deliver
joint written instructions to the Escrow Agent instructing the Escrow Agent to
disburse to the Stockholders’ Representative any Escrow Shares remaining with
the Escrow Agent, except to the extent of the amount of any claims for
indemnifiable Losses made by any Indemnified Party under Article VIII prior to
the Escrow Termination Date that have yet to be paid, are in dispute or as to
which Third-Party Claims are pending, which shares shall continue to be held by
the Escrow Agent after the Escrow Termination Date until such time as such
disputed claims and/or Third-Party Claims are resolved, at which time the Escrow
Shares remaining with the Escrow Agent shall be disbursed to the Stockholders’
Representative (who shall distribute such shares pro rata to the Stockholders in
amounts set forth opposite each Stockholder’s name on Schedules A and B under
the heading “Pro Rata Interest”) or Purchaser in accordance with the resolution
of such disputed claims in accordance with the terms of this Agreement and the
Escrow Agreement.

1.8 Lost, Stolen or Destroyed Certificates. In the event any stock certificates
for Target Shares shall have been lost, stolen or destroyed, the Purchaser shall
pay to the applicable Stockholder(s), in accordance with the terms and
conditions hereof, such portion of the Purchase Price as is allocable to the
Target Shares represented by such lost, stolen or destroyed certificates, upon
receipt of an affidavit of such Stockholder(s) in which such Stockholder(s)
certifies in writing as to the fact that such certificate or certificates are
lost, stolen or destroyed and undertakes to indemnify the Purchaser from and
against all Losses incurred in connection with or arising out of the Purchaser’s
purchase of the Target Shares evidenced thereby.

1.9 No Fractional Shares. No fractional shares of Purchaser Common Stock shall
be issued pursuant to this Agreement. If a Stockholder or Purchaser would
otherwise be entitled to receive a fraction of a share of Purchaser Common Stock
(after aggregating all fractional shares of Purchaser Common Stock issuable to
such Person) shall, in lieu of such fraction of a share, be paid in cash the
amount in U.S. Dollars (rounded up to the nearest whole cent) determined by
multiplying such fraction by the Purchaser Per Share Price.

 

- 6 -



--------------------------------------------------------------------------------

1.10 Withholding Taxes. Notwithstanding any other provision in this Agreement,
Purchaser and the Escrow Agent shall have the right to deduct and withhold from
any payments to be made hereunder (including with respect to the Earn Out
Amounts) if such withholding is required by law and to request any necessary Tax
forms, including Form W-9 or the appropriate series of Form W-8, as applicable,
or any similar information, from each Stockholder and any other recipients of
payments hereunder. To the extent that amounts are so withheld, such withheld
amounts shall be treated for all purposes of this Agreement as having been
delivered and paid to each Stockholder or other recipient of payments in respect
of which such deduction and withholding was made.

1.11 Escrow and Tax Documents. Prior to the Initial Closing, each Stockholder
shall deliver to the Escrow Agent or Purchaser, as applicable, all documents and
information requested to be provided in connection with the Acquisition by the
Escrow Agent and/or the Purchaser.

1.12 Stockholders’ Representative.

(a) Appointment of Stockholders’ Representative. Each of the Stockholders party
to this Agreement does hereby irrevocably make, constitute and appoint the
Stockholders’ Representative as his, her or its agent, to act in his, her or its
name, place and stead, as such Stockholder’s attorney-in-fact, to (i) execute
and deliver all documents necessary or desirable to carry out the intent of the
this Agreement or the Escrow Agreement (including in the name of, or on behalf
of, such Stockholder), (ii) make all elections or decisions entered into in
connection with this Agreement and the Escrow Agreement, (iii) hold such
Stockholder’s equity securities of the Company and transfer, exercise or convert
such equity securities, as the case may be, in accordance with the terms hereof,
(iv) act on such Stockholder’s behalf in connection with all obligations and
agreements of the Stockholders under this Agreement and the Escrow Agreement,
(v) amend, waive or otherwise change the terms or conditions of this Agreement
and the Escrow Agreement on behalf of such Stockholder, (vi) defend, settle and
make payments to the Indemnified Parties on behalf of such Stockholder in
connection with any claim for indemnification made by any Indemnified Party
pursuant to Article VIII hereof, (vii) give and receive on behalf of the
Stockholders any and all notices from or to any Stockholder or Stockholders
under the Agreement, (viii) if necessary or desirable, as determined by the
Stockholders’ Representative in its sole discretion, incorporate corporations,
organize partnerships, organize limited liability companies and take similar
actions on behalf of the Stockholders and take all actions in connection
therewith, and (ix) otherwise exercise all rights of such Stockholder and
otherwise act on behalf of such Stockholder under the Agreement and the Escrow
Agreement and in connection with the Acquisition, in each case as if such
Stockholder had personally done such act, and the Stockholders’ Representative
hereby accepts such appointment. The death, incapacity, dissolution,
liquidation, insolvency or bankruptcy of any Stockholder shall not terminate
such appointment or the authority and agency of the Stockholders’
Representative. The power-of-attorney granted in this Section 1.12(a) is coupled
with an interest and is irrevocable.

(b) The Stockholders’ Representative shall be entitled to rely, and shall be
fully protected in relying, upon any statements furnished to it by any other
Stockholder, the Company, SSI, SSPL, Purchaser or any third Person or any other
evidence reasonably deemed by the Stockholders’ Representative to be reliable,
and the Stockholders’ Representative shall be entitled to act on the advice of
counsel selected by it. The Stockholders’ Representative shall be

 

- 7 -



--------------------------------------------------------------------------------

fully justified in failing or refusing to take any action under this Agreement
or the Escrow Agreement unless it shall have received such advice or concurrence
of such Stockholders as it deems appropriate or it shall have been expressly
jointly and severally indemnified to its satisfaction by the Stockholders
appointing it against any and all Losses that the Stockholders’ Representative
may incur by reason of taking or continuing to take any such action.

(c) The Stockholders’ Representative shall be entitled to retain counsel
acceptable to it and to incur such expenses as the Stockholders’ Representative
deems to be necessary or appropriate in connection with its performance of its
obligations under this Agreement and the Escrow Agreement, and all such fees and
expenses (including reasonable attorneys’ fees and expenses) incurred by the
Stockholders’ Representative shall be jointly and severally borne by each
Stockholder.

(d) The Stockholders party to this Agreement hereby agree to jointly and
severally indemnify the Stockholders’ Representative (in its capacity as such)
against, and to hold the Stockholders’ Representative (in its capacity as such)
harmless from, any and all Losses of whatever kind which may at any time be
imposed upon, incurred by or asserted against the Stockholders’ Representative
in such capacity in any way relating to or arising out of its action or failures
to take action pursuant to this Agreement or the Escrow Agreement.

(e) Venkata Kode shall be the initial Stockholders’ Representative and shall
serve as the Stockholders’ Representative until his resignation. Upon the
resignation of the Stockholders’ Representative, the Stockholders holding a
majority of the Company Ordinary Shares as of immediately prior to the Initial
Closing shall appoint a new Stockholders’ Representative. Each time a new
Stockholders’ Representative is appointed pursuant to this Agreement, such
Person, as a condition precedent to the effectiveness of such appointment, shall
accept such position in writing with a copy to the Purchaser and the Escrow
Agent.

(f) Absent any notice received by Purchaser to the contrary, and absent bad
faith or willful misconduct, Purchaser and Escrow Agent (i) shall be fully
protected in relying upon and shall be entitled to rely upon, and shall have no
Loss to the Stockholders with respect to, actions, decisions and determinations
of the Stockholders’ Representative and (ii) shall be entitled to assume that
all actions, decisions and determinations of the Stockholders’ Representative
are fully authorized by all of the Stockholders.

1.13 Additional Stockholders as Parties. Following the date hereof and prior to
the Initial Closing, additional holders of Target Shares may become parties to
this Agreement by executing and delivering a counterpart signature page hereto
and shall have the rights and obligations of a “Stockholder” hereunder. Upon any
additional Stockholder becoming a party to this Agreement, Purchaser shall
update Schedules A and B hereto, as applicable.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY, SSPL AND SSI

As of the date hereof, the Company, SSPL and SSI hereby represent and warrant to
Purchaser, subject to such exceptions as are specifically disclosed in a
disclosure letter (referencing the appropriate section, subsection, paragraph
and subparagraph numbers) supplied by the Company to Purchaser concurrently with
the execution of this Agreement (the “Company Disclosure Letter”) as follows:

2.1 Organization; Standing; Charter Documents; Subsidiaries.

(a) Organization; Standing and Power. Each Solar Entity (i) is a corporation or
other organization duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization (except, in
the case of good standing, for entities organized under the Laws of any
jurisdiction that does not recognize such concept), (ii) has the requisite power
and authority to own, lease and operate its properties and to carry on its
business as now being conducted, and (iii) is duly qualified or licensed and in
good standing (except, in the case of good standing, for entities organized
under the laws of any jurisdiction that does not recognize such concept) to do
business in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to so qualify or
to be in good standing, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect on the Company, SSPL, or SSI or
adversely affect on the Company’s, SSPL’s or SSI’s ability to consummate the
transactions contemplated by this Agreement. For purposes of this Agreement,
“Subsidiary,” when used with respect to any party, shall mean any corporation or
other business entity at least a majority of the securities or other interests
of which having by their terms ordinary voting power to elect a majority of the
Board of Directors or others performing similar functions with respect to such
corporation or other business entity is directly or indirectly owned or
controlled by such party or by any one or more of its Subsidiaries, or by such
party and one or more of its Subsidiaries.

(b) Charter Documents. The Company has delivered or made available to Purchaser
true and correct copies of: (i) the articles of incorporation (including any
certificate of designations) and bylaws, or like organizational documents, of
the Company, each as amended to date (collectively, the “Target Charter
Documents”), and (ii) the articles of incorporation and bylaws, or like
organizational documents, of each of its Subsidiaries, each as amended to date
(collectively, “Subsidiary Charter Documents”), and each such instrument is in
full force and effect. The Company is not in violation of any of the provisions
of the Target Charter Documents and none of its Subsidiaries is in violation of
its respective Subsidiary Charter Documents.

(c) Subsidiaries. Section 2.1(c) of the Company Disclosure Letter sets forth
each Subsidiary of the Company as of the date hereof. All the outstanding shares
of capital stock of, or other equity or voting interests in, each such
Subsidiary have been duly authorized and validly issued and are fully paid and
nonassessable and are owned by the Company and/or a wholly-owned Subsidiary of
the Company, free and clear of all pledges, liens, charges, encumbrances, and
security interests of any kind or nature whatsoever (collectively, “Liens”),
including any restriction on the right to vote, sell or otherwise dispose of
such capital stock or other ownership interests, except for restrictions imposed
by applicable securities Laws. Other than its Subsidiaries, the Company does not
own, directly or indirectly, any securities or capital stock of, or other equity
or voting interests of any nature in, any other Person.

(d) Directors. Section 2.1(d) of the Company Disclosure Letter lists the
directors of each Solar Entity as of the date hereof.

 

- 9 -



--------------------------------------------------------------------------------

(e) Officers. Section 2.1(e) of the Company Disclosure Letter lists the officers
of each Solar Entity as of the date hereof.

2.2 Capital Structure.

(a) Capital Stock.

(i) The authorized capital stock of the Company consists of: (i) 65,000,000
Ordinary Shares, par value $0.001 per share (the “Company Ordinary Shares”),
(ii) 31,000,000 Series A Preference Shares, par value $0.001 per share (the
“Series A Preference Shares”), and (iii) 9,000,000 Series B Preference Shares,
par value $0.001 per share (the “Series B Preference Shares” and together with
the Series A Preference Shares, the “Company Preference Shares”), in each case
owned by the Persons listed on Schedule 2.2(a)(i). As of the date hereof:
(w) 18,500,968 Company Ordinary Shares were issued and outstanding,
(x) 30,387,453 Series A Preference Shares were issued and outstanding,
(y) 7,664,368 Series B Preference Shares were issued and outstanding, and (z) no
Company Ordinary Shares or Company Preference Shares were issued and held by the
Company in its treasury. No other shares of Company capital stock are
outstanding. All of the outstanding shares of capital stock of the Company are
duly authorized and validly issued, fully paid and nonassessable and not subject
to any preemptive rights.

(ii) The authorized capital stock of SSPL consists of: (i) Rs. 40,00,00,000/-
(Rupees Forty Crores Only) divided into 8,00,00,000 (Eight Crores) Equity Shares
of Rs.10/- (Rupees Ten Only) each (the “SSPL Common Stock”). As of the date
hereof: (x) 63,885,845 shares of SSPL Common Stock were issued and outstanding
owned by the Persons listed on Schedule 2.2(a)(ii), and (y) no shares of SSPL
Common Stock were issued and held by SSPL in its treasury. No other shares of
SSPL capital stock are outstanding. All of the outstanding shares of capital
stock of SSPL are duly authorized and validly issued, fully paid and
nonassessable and not subject to any preemptive rights.

(iii) The authorized capital stock of SSI consists of: (i) 100,000 shares of
Common Stock, no par value per share (the “SSI Common Stock”). As of the date
hereof and as of the Closing Date: (x) 100,000 shares of SSI Common Stock were
issued and outstanding owned by the Persons listed on Schedule 2.2(a)(iii), and
(y) no shares of SSI Common Stock were issued and held by SSI in its treasury.
No other shares of SSI capital stock are outstanding. All of the outstanding
shares of capital stock of SSI are duly authorized and validly issued, fully
paid and nonassessable and not subject to any preemptive rights.

(b) Stock Options. As of the date hereof: (i) 6,849,170 Company Ordinary Shares
are subject to issuance pursuant to outstanding options to purchase Company
Ordinary Shares under the stock option, stock award, stock appreciation or
phantom stock plans of the Company (the “Company Stock Option Plans”) (stock
options, stock awards, stock appreciation rights, phantom stock awards,
stock-related awards and performance awards granted by the Company pursuant to
the Company Stock Option Plans are referred to in this Agreement as “Company
Options”), (ii) 1,250,830 Company Ordinary Shares are reserved for future
issuance under the employee stock purchase plans of the Company, and
(iii) 250,217 Company Ordinary Shares are subject to issuance pursuant to
outstanding options or rights or warrants to

 

- 10 -



--------------------------------------------------------------------------------

purchase Company Ordinary Shares issued other than pursuant to the Company Stock
Option Plans (“Company Warrants”). All Company Ordinary Shares subject to
issuance as aforesaid, upon issuance on the terms and conditions specified in
the instruments pursuant to which they are issuable, would be duly authorized,
validly issued, fully paid and nonassessable. There are no outstanding or
authorized stock appreciation, phantom stock, profit participation or other
similar rights or equity-based awards with respect to the Company, SSPL, or SSI.

(c) Voting Debt. There are no bonds, debentures, notes or other indebtedness of
any Solar Entity (i) having the right to vote on any matters on which
stockholders of any Solar Entity may vote (or which is convertible into, or
exchangeable for, securities of any Solar Entity having such right) or (ii) the
value of which is any way based upon or derived from capital or voting stock of
the Company, SSPL, or SSI (collectively, “Voting Debt”), issued or outstanding.

(d) Other Securities. As of the date hereof, other than SSPL and SSI, the
Company has no other Subsidiaries and owns no equity in any other entity. Other
than as set forth in Section 2.2 of the Company Disclosure Schedule, neither
SSPL nor SSI owns any equity in any entity as of the date hereof. Except as
otherwise set forth in this Section 2.2, there are no authorized or outstanding
shares of preferred stock and no securities, options, warrants, calls, rights,
Contracts, arrangements or undertakings of any kind to which any Solar Entity is
a party or by which any of them is bound obligating any Solar Entity to
(including on a deferred basis) issue, deliver or sell, or cause to be issued,
delivered or sold, or otherwise granting any Solar Entity the right to have a
third party issue, deliver or sell to any Solar Entity, additional shares of
capital stock, Voting Debt or other voting securities of any Solar Entity, or
obligating any Solar Entity to issue, grant, extend or enter into any such
security, option, warrant, call, right, Contract, arrangement or undertaking.
All outstanding shares of capital stock of each Solar Entity have been issued
and granted in compliance in all material respects with (i) all applicable
securities Laws and all other applicable Laws and (ii) all requirements set
forth in applicable Contracts with respect to such shares to which the Company
is a party. There are no outstanding Contracts to which any Solar Entity is a
party to (A) repurchase, redeem or otherwise acquire any shares of capital stock
of, or other equity or voting interests in, any Solar Entity or (B) dispose of
any shares of the capital stock of, or other equity or voting interests in, any
Solar Entity. No Solar Entity is a party to, nor are there, any voting
agreements, irrevocable proxies, voting trusts, registration rights agreements
or other voting arrangements with respect to shares of the capital stock of, or
other equity or voting interests in, any Solar Entity. For purposes of this
Agreement, “Laws” shall mean any federal, state, provincial, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, order, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity.

2.3 Authority. The Company, SSPL and SSI have all requisite power and authority
to enter into this Agreement and any Related Agreements to which it is a party
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of this Agreement and any Related Agreements to which the
Company, SSPL or SSI is a party and the consummation of the transactions
contemplated hereby and thereby shall as of the Closing have been duly
authorized by all necessary corporate action on the part of the Company, SSPL
and SSI, including by the Company’s, SSPL’s and SSI’s Board of Directors and by
the Stockholders. This Agreement and each of the Related Agreements to which the
Company, SSPL and/or SSI is

 

- 11 -



--------------------------------------------------------------------------------

a party have been duly executed and delivered by the Company, SSPL and/or SSI,
as applicable, and assuming the due authorization, execution and delivery by the
other parties hereto and thereto, constitute the valid and binding obligations
of the Company, SSPL and/or SSI, as applicable, enforceable against it in
accordance with their respective terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other Laws of general application relating to or affecting the enforcement of
creditors’ rights generally, or (ii) as limited by Laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

2.4 No Conflict. The execution and delivery by the Company, SSPL and SSI of this
Agreement and any Related Agreement to which other is a party, and the
consummation of the transactions contemplated hereby and thereby, will not
conflict with or result in any violation of or default under (with or without
notice or lapse of time, or both) or give rise to a right of termination,
cancellation, modification or acceleration of any obligation or loss of any
benefit under (any such event, a “Conflict”): (i) any provision of the Target
Charter Documents or the Subsidiary Charter Documents, (ii) any written or oral
mortgage, indenture, lease, contract, permit, license, franchise, insurance
policy, agreement, instrument, or commitment (each a “Contract”) to which any
Solar Entity is a party or by which any of its properties or assets (whether
tangible or intangible) are bound, or (iii) any Law applicable to any Solar
Entity or any of their respective properties or assets (whether tangible or
intangible). Following the Closing and pursuant to the terms of those Contracts
to which any of the Solar Entities is a party as of the Closing, the applicable
Solar Entity will be permitted to exercise all of its rights under such
Contracts without the payment of any additional amounts or consideration other
than ongoing fees, royalties or payments which the applicable Solar Entity would
otherwise have been required to pay pursuant to the terms of such Contracts had
the transactions contemplated by this Agreement not occurred.

2.5 Consents. No consent, notices, waivers, approval, order or authorization of,
or registration, declaration or filing with any supranational, national, state,
provincial, municipal, local or foreign government, any instrumentality,
subdivision, court, administrative agency or commission or other governmental
entity or instrumentality, or any quasi-governmental or private body exercising
any regulatory, taxing, importing or other governmental or quasi-governmental
function (a “Governmental Entity”) or any third party, including a party to any
Contract to which any Solar Entity is a party or by which its assets are bound
(so as not to trigger any Conflict), is required to be obtained or made by any
Solar Entity in connection with the execution and delivery of this Agreement and
any Related Agreement to which any Solar Entity is a party or the consummation
of the Acquisition and other transactions contemplated hereby and thereby,
except for: (i) the consents listed on Section 2.5 of the Company Disclosure
Letter (“Company Consents”); (ii) such consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable federal, foreign, state or provincial securities (or related) Laws
and the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the
“HSR Act”) and applicable foreign pre-acquisition notice statutes; and
(iii) such other consents, authorizations, filings, approvals and registrations
which if not obtained or made would not have a Material Adverse Effect on any
Solar Entity or adversely affect the ability of the Company, SSPL, or SSI to
consummate the Acquisition within the time frame in which the Acquisition would
otherwise be consummated in the absence of the need for such consent, approval,
order, authorization, registration, declaration or filings.

 

- 12 -



--------------------------------------------------------------------------------

2.6 Company Financial Statements. The Company has delivered or made available to
Purchaser the Company’s (i) unaudited balance sheets as of March 31, 2007, and
March 31, 2008, respectively, and the related unaudited consolidated statements
of income, cash flow and members’ equity for the respective years then ended
(the “Company Historic Financial Statements”), and (ii) unaudited balance sheet
as of June 30, 2008 (the “Balance Sheet Date”) and the related consolidated
statements of income, cash flow and members’ equity for the respective
three-month period then ended available at the date of this Agreement (together
with the Company Historic Financial Statements, the “Financials”). Except as set
forth in Section 2.6 of the Company Disclosure Letter, the Company Historic
Financial Statements are complete and accurate and fairly present, in conformity
with GAAP applied on a consistent basis throughout the periods indicated (except
as may be indicated in the notes thereto), in all material respects the
financial condition of the Company and the operating results and cash flows as
of the dates and during the periods indicated therein, except that the unaudited
interim financial statements may not contain all footnotes required by GAAP and
were or are subject to normal and recurring year end adjustments. The Company’s
unaudited balance sheet as of the Balance Sheet Date as delivered or made
available to Purchaser is referred to hereinafter as the “Current Balance
Sheet.” The Solar Entities’ books and records have been properly and accurately
maintained in all material respects, and there are no material inaccuracies or
discrepancies of any kind contained or reflected therein.

2.7 Internal Controls. The Solar Entities have established and maintain, adhere
to and enforce a system of internal controls over financial reporting, which are
effective in providing reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements (including the
Financials) for external purposes in accordance with GAAP, including policies
and procedures that (i) pertain to the maintenance of records that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of the Solar Entities, (ii) provide reasonable
assurance that transactions are recorded as necessary to permit preparation of
financial statements in accordance with GAAP, and that receipts and expenditures
of the Solar Entities are being made only in accordance with appropriate
authorizations of management and the Board of Directors of the Company, of SSPL
and of SSI, as applicable, and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the Company’s assets, SSPL’s assets or SSI’s assets, as applicable, that
could have a material effect on the financial statements of the Solar Entities.
Neither any Solar Entity (including any Employee thereof) nor the Company’s
independent auditors or legal counsel has identified or been made aware of
(A) any significant deficiency or material weakness in the design or operation
of internal control over financial reporting utilized by the Solar Entities,
(B) any fraud, whether or not material, that involves the management or other
Employees of any Solar Entity, or (C) any claim or allegation regarding any of
the foregoing. In connection with the periods covered by the Financials, the
Company, SSPL, and SSI have disclosed to Purchaser all deficiencies and
weaknesses identified by the Company, SSPL, or SSI or any of their independent
auditors (whether current or former) in the design or operation of internal
controls over financial reporting utilized by the Solar Entities.

2.8 No Undisclosed Liabilities. As of the date hereof, the Solar Entities do not
have any liability, indebtedness, obligation, unpaid expense, claim, deficiency,
guaranty or endorsement (“Indebtedness”) of any type, whether accrued, absolute,
contingent, matured, unmatured or otherwise, except for those which (i) have
been disclosed, reflected, recorded or

 

- 13 -



--------------------------------------------------------------------------------

reserved against in the Current Balance Sheet, or (ii) have arisen in the
ordinary course of business consistent with past practices since the Balance
Sheet Date and prior to the date hereof and which are not in excess of $250,000
individually. Set forth on Section 2.8 of the Company Disclosure Letter are all
leases and indebtedness of the Company, SSPL, or SSI that have been guaranteed
by any of the Stockholders, together with a brief summary describing the nature
of each such guarantee.

2.9 No Changes. From the Balance Sheet Date through the date hereof, there has
not been, occurred or arisen any (except as contemplated by this Agreement):

(a) transaction by any Solar Entity except in the ordinary course of business as
conducted on that date and consistent with past practices or the entry into this
Agreement;

(b) modifications, amendments or changes to the Target Charter Documents or
Subsidiary Charter Documents;

(c) expenditure, transaction or commitment by any Solar Entity exceeding
$250,000 individually;

(d) payment, discharge, waiver or satisfaction, in any amount in excess of
$250,000 in any one case, of any claim, liability, right or obligation
(absolute, accrued, asserted or unasserted, contingent or otherwise of any Solar
Entity), other than payments, discharges or satisfactions in the ordinary course
of business or of liabilities recorded or reserved against in the Current
Balance Sheet;

(e) destruction of, damage to, or loss of any material assets (whether tangible
or intangible) of the Solar Entities (whether or not covered by insurance);

(f) loss of any material business or customer of the Solar Entities;

(g) employment dispute, including claims or matters raised by any individual or
Governmental Entity, or any workers’ representative organization, bargaining
unit or union regarding labor trouble or claim of wrongful discharge or other
unlawful employment or labor practice or action with respect to the Solar
Entities;

(h) adoption or change in accounting methods or practices (including any change
in depreciation or amortization policies or rates) by the Solar Entities, except
as required by GAAP, applicable Law or the SEC, or the adoption of U.S. GAAP in
connection with the preparation of the Financials;

(i) adoption of or change in any material election in respect of Taxes, adoption
or change in any accounting method in respect of Taxes, agreement or settlement
of any material claim or assessment in respect of Taxes, or extension or waiver
of the limitation period applicable to any claim or assessment in respect of any
material Taxes with respect to the Solar Entities;

 

- 14 -



--------------------------------------------------------------------------------

(j) revaluation by the Solar Entities of any of their assets (whether tangible
or intangible) from what appears on the Current Balance Sheet, including writing
down the value of intangible assets or writing off notes or accounts receivable;

(k) declaration, setting aside or payment of any distribution (whether in cash
or property) in respect of any Company Ordinary Shares, Company Preference
Shares, SSPL Common Stock, or SSI Common Stock, any issuance or authorization of
any issuance of any other securities in respect of, in lieu of or in
substitution for Company Ordinary Shares, Company Preference Shares, SSPL Common
Stock, or SSI Common Stock, or any direct or indirect repurchase, redemption, or
other acquisition by any of the Solar Entities of any Company Ordinary Shares,
Company Preference Shares, SSPL Common Stock, or SSI Common Stock (or options,
warrants or other rights convertible into, exercisable or exchangeable
therefor);

(l) split, combination or reclassification of any Solar Entity’s capital stock;

(m) (i) increase in or other change to the salary or other compensation payable
or to become payable by the Solar Entities to any officers, employees,
consultants or advisors, (ii) the declaration, payment or commitment or
obligation of any kind for the payment (whether in cash or equity) by the Solar
Entities of a severance payment, termination payment, bonus or other additional
salary or compensation to any such Person, or (iii) adoption or amendment of any
Employee Plan, or (iv) execution or amendment of any Employee Agreement with any
Employee earning more than $50,000 annually;

(n) sale, lease, license or other disposition of any of the assets (whether
tangible or intangible) or properties of the Solar Entities, including the sale
of any accounts receivable of the Solar Entities, or any creation of any
security interest in such assets or properties, except the sale of products to
customers in the ordinary course of business;

(o) loan by any Solar Entity to any third party, amendment to the terms of any
outstanding loan agreement with respect to any loan by a Solar Entity, or
purchase by any Solar Entity of any debt securities of any third party, except
for advances to employees for travel and business expenses in the ordinary
course of business consistent with past practices;

(p) incurrence by any Solar Entity of any indebtedness, amendment of the terms
of any outstanding loan agreement, guaranteeing by any Solar Entity of any
indebtedness of a third party, issuance or sale of any debt securities of any
Solar Entity or guaranteeing of any debt securities of a third party, other than
in connection with the financing of ordinary course trade payables consistent
with past practice;

(q) waiver or release of any material right or claim of any Solar Entity,
including any write-off or other compromise of any account receivable of such
Solar Entity;

(r) commencement or settlement of any Legal Proceeding by any Solar Entity,
other than the payment, discharge, settlement or satisfaction for money, of
Legal Proceedings (i) in the ordinary course of business consistent with past
practice or in amounts not in excess of $25,000 individually or $100,000 in the
aggregate, or (ii) which liabilities were recorded or reserved against in the
Current Balance Sheet;

 

- 15 -



--------------------------------------------------------------------------------

(s) the receipt by any Solar Entity of a written or oral notice or threat of any
Legal Proceeding against any Solar Entity or relating to any of its businesses,
properties or assets;

(t) receipt by any Solar Entity of written or oral notice of any claim or
potential claim of ownership, interest or right by any Person other than a Solar
Entity of any Company Intellectual Property, or of infringement by any Solar
Entity of any other Person’s Intellectual Property;

(u) issuance, grant, delivery, transfer, sale or purchase, or entry into a
Contract to issue, grant, deliver, transfer, sell or purchase, by any Solar
Entity, of any Company Ordinary Shares, Company Preference Shares, SSI Common
Stock, or SSPL Common Stock or securities convertible into, or exercisable or
exchangeable for, Company Ordinary Shares, Company Preference Shares, SSI Common
Stock, or SSPL Common Stock or any subscriptions, warrants, options, rights or
securities to acquire any of the foregoing;

(v) event or condition of any character that has had a Material Adverse Effect
on any Solar Entity;

(w) purchase or sale of any interest in real property, granting of any security
interest in any real property or lease, license, sublease or other occupancy of
any Leased Real Property or other real property by any Solar Entity, except in
the ordinary course of business consistent with past practice;

(x) acquisition by any Solar Entity by merging or consolidating with, or by
purchasing any assets or equity securities of, or by any other manner, any
business or corporation, partnership, association or other business organization
or division thereof or other acquisition or agreement to acquire any assets or
any equity securities that are material, individually or in the aggregate, to
the business of the Solar Entities;

(y) entry by any Solar Entity into a Contract with (i) respect to any joint
venture, strategic partnership or alliance, or (ii) an Affiliate of any of the
Solar Entities or of any of the Stockholders;

(z) hiring by any Solar Entity of any employees other than non-officer employees
in the ordinary course of business consistent with past practice and at
compensation levels substantially comparable to that of similarly situated
employees, or promotion, demotion or termination or other material change to the
employment status or title of any Employee earning more than $50,000 annually by
any Solar Entity;

(aa) to the Company’s, SSI’s or SSPL’s Knowledge, cancellation, amendment or
renewal of any insurance policy of any Solar Entity; or

(bb) agreement by any Solar Entity or any Stockholder to do any of the things
described in the preceding clauses (a) through (aa) of this Section 2.9 (other
than negotiations with Purchaser, the Solar Entities, and the Stockholders and
their representatives regarding the transactions contemplated by this Agreement
and any Related Agreements).

 

- 16 -



--------------------------------------------------------------------------------

2.10 Accounts Receivable.

(a) Set forth in Section 2.10 of the Company Disclosure Letter is a list of all
accounts receivable of the Solar Entities as of the Balance Sheet Date, together
with an aging schedule indicating a range of days elapsed since invoice.

(b) All of the accounts receivable of the Solar Entities as of the Balance Sheet
Date and all of the accounts receivable of the Company, of SSI, and of SSPL as
of the date hereof, arose in the ordinary course of business, to the Company’s,
SSI’s and SSPL’s Knowledge are not subject to any valid set-off or counterclaim,
do not represent obligations for goods or services subject to any repurchase or
return arrangement other than in the ordinary course of business consistent with
past practice, and are to the Company’s, SSI’s and SSPL’s Knowledge collectible
except to the extent of reserves therefor set forth in the Current Balance
Sheet. As of the date hereof, no Person has any Lien on any accounts receivable
of the Company, of SSI, and of SSPL and no written or oral request or agreement
for deduction or discount has been received by any Solar Entity with respect to
any accounts receivable of any Solar Entity.

2.11 Tax Matters.

(a) Definition of Taxes. For the purposes of this Agreement, the term “Tax” or,
collectively, “Taxes” shall mean (i) any and all federal, state, provincial,
local and foreign taxes, assessments and other like or similar governmental
charges, duties, impositions and liabilities, including taxes based upon or
measured by gross receipts, income, profits, sales, use and occupation, and
value added, ad valorem, transfer, franchise, withholding, payroll, recapture,
employment, excise and property taxes as well as public imposts, fees and social
security charges (including health, unemployment, workers’ compensation and
pension insurance), together with all interest, penalties and additions imposed
with respect to such amounts, (ii) any liability for the payment of any amounts
of the type described in clause (i) of this Section 2.11(a) as a result of being
a member of an affiliated, consolidated, combined or unitary group for any
period and (iii) any liability for the payment of any amounts of the type
described in clauses (i) or (ii) of this Section 2.11(a) as a result of any
express or implied obligation to indemnify any other Person or as a result of
any obligation under any agreement or arrangement with any other person with
respect to such amounts and including any liability for taxes of a predecessor
entity.

(b) Tax Returns and Audits.

(i) Each Solar Entity has (a) prepared and timely filed all required federal,
state, provincial, local, municipal and foreign returns, estimates, information
statements and reports (“Returns”) relating to any and all Taxes of the Solar
Entities and such Returns are true and correct in all material respects and have
been completed in accordance with applicable Law and (b) timely paid all Taxes
they are required to pay.

(ii) Each Solar Entity has withheld with respect to the Employees and other
third parties, all federal, state, provincial and foreign Taxes required to be
withheld, and, to the extent required, have timely paid such Taxes withheld over
to the appropriate authorities.

 

- 17 -



--------------------------------------------------------------------------------

(iii) No Solar Entity has been delinquent in the payment of any Tax, nor is
there any Tax deficiency outstanding, assessed or proposed in writing against
such Solar Entity, nor has any Solar Entity executed any waiver of any statute
of limitations on or extending the period for the assessment or collection of
any Tax.

(iv) Purchaser or its legal counsel has received copies of all Tax Returns for
the Solar Entities filed for all periods beginning January 1, 2005, or later.

(v) No audit or other examination of any Return of any Solar Entity is presently
in progress, nor has any Solar Entity been notified orally or in writing of any
request for such an audit or other examination.

(vi) No Solar Entity has any liabilities for unpaid Taxes for any period or
portion of any period ending on or before the Balance Sheet Date which have not
been accrued or reserved on the Current Balance Sheet, whether asserted or
unasserted, contingent or otherwise, and no Solar Entity has incurred any
liability for Taxes since the Balance Sheet Date other than in the ordinary
course of business.

(vii) There are (and immediately following the Closing there will be) no Liens
on the assets of any Solar Entity relating to or attributable to Taxes other
than Liens for Taxes not yet due and payable. There is no basis for the
assertion of any claim relating or attributable to Taxes, which, if adversely
determined, would result in any Lien on the assets of any Solar Entity.

(viii) No Solar Entity is a party to any Tax sharing, indemnification or
allocation agreement nor does any Solar Entity owe any amount under any such
agreement.

2.12 Restrictions on Business Activities. There is no Contract or Order to which
any Solar Entity is a party or otherwise binding upon any Solar Entity which
prohibits or impairs or which may be reasonably be expected to restrict,
prohibit, or impair any business practice or action of the Solar Entities or
limits the freedom of the Solar Entities to engage in any line of business or to
compete with any Person. Set forth in Section 2.12 of the Company Disclosure
Letter is a list as of the date hereof of each Contract to which any Solar
Entity is a party or is otherwise binding on a Solar Entity pursuant to which it
is restricted from selling, licensing or otherwise distributing any product or
from providing any service, in any geographic area, during any period of time,
or in any segment of the market, together with a brief summary of such
restriction.

2.13 Title to Properties; Absence of Liens and Encumbrances; Condition of
Equipment; Sufficiency of Assets.

(a) No Solar Entity owns or has ever owned any real property. Section 2.13(a) of
the Company Disclosure Letter sets forth as of the date hereof a list of all
real property currently leased, subleased or licensed by or from any Solar
Entity or otherwise used or occupied by any Solar Entity for the operation of
their businesses (the “Leased Real Property”). True and complete copies of each
Lease Agreement have been delivered or made available to Purchaser.

 

- 18 -



--------------------------------------------------------------------------------

(b) Set forth in Section 2.13(b) of the Company Disclosure Letter is a true,
correct and complete list as of the date hereof of all leases, lease guaranties,
subleases, agreements for the leasing, use or occupancy of, or otherwise
granting a right in or relating to the Leased Real Property to which any Solar
Entity is a party, including all amendments, terminations and modifications
thereof (“Lease Agreements”). As of the date hereof, there are no other Lease
Agreements for real property affecting the Leased Real Property or to which any
Solar Entity is bound.

(c) Each Lease Agreements is a valid and binding agreement of the Solar Entity
party thereto, enforceable against such Solar Entity and against each of the
counterparties thereto, in accordance with its terms, and is in full force and
effect with respect to the Solar Entity party thereto, and the other parties
thereto. There is not, under any of such Lease Agreements, any existing default,
past due payment of rent, or event of default (or event which with notice or
lapse of time, or both, would constitute a default) by any Solar Entity or, to
the Company’s, SSI’s or SSPL’s Knowledge, the other parties thereto. No Solar
Entity has received any written or oral notice of a default, alleged failure to
perform, or any offset or counterclaim with respect to any such Lease Agreement,
which has not been fully remedied and withdrawn. The Solar Entities currently
occupy all of the Leased Real Property for the operation of their business. To
the Company’s, SSI’s or SSPL’s Knowledge, there are no other parties occupying,
or, with a right to occupy, the Leased Real Property. No Solar Entity owes
brokerage commissions or finders fees with respect to any such Leased Real
Property, except as reserved for in the Current Balance Sheet.

(d) The Leased Real Property is in good operating condition and repair, free
from structural, physical and mechanical defects, is maintained in a manner
consistent with standards generally followed by companies engaged in the same or
similar business as the Solar Entities with respect to similar properties, and
suitable for the conduct of the Company’s, SSI’s and SSPL’s business as
currently conducted. The operation of the Solar Entities’ business as currently
conducted on the Leased Real Property does not, nor does such Leased Real
Property, including the improvements thereon, violate in any material respect
any applicable building code, zoning requirement or statute relating to such
property or operations thereon, and any such non-violation is not dependent on
so-called non-conforming use exceptions, other than any violations that would
not have a Material Adverse Effect on any of the Solar Entities.

(e) Each Solar Entity has good and valid title to, or, in the case of leased
tangible properties and assets, valid leasehold interests in, all of its
tangible properties and assets, real, personal and mixed, used or held for use
in its business, free and clear of any Liens, except (i) as reflected in the
Current Balance Sheet, (ii) Liens for Taxes not yet due and payable, and
(iii) such imperfections of title and encumbrances, if any, which do not detract
from the value or interfere with the present use of the property subject thereto
or affected thereby.

(f) All material items of equipment owned or leased by any Solar Entity are
(i) adequate for the conduct of the business of the Solar Entities as currently
conducted, and (ii) in good operating condition, regularly and properly
maintained, subject to normal wear and tear. On the Closing Date, the tangible
properties and assets owned, leased or licensed by the Solar Entities will be
sufficient with respect to tangible properties and assets to conduct the
business of the Solar Entities immediately following the Closing in
substantially the same manner as presently conducted by the Solar Entities.

 

- 19 -



--------------------------------------------------------------------------------

2.14 Intellectual Property.

(a) Definitions. For all purposes of this Agreement, the following terms shall
have the following respective meanings:

“Intellectual Property” shall mean any or all of the following (i) works of
authorship including computer programs, source code, and executable code,
whether embodied in software, firmware or otherwise, architecture,
documentation, designs, files, records, and data, (ii) inventions (whether or
not patentable), discoveries, improvements, and technology, (iii) proprietary
and confidential information, trade secrets and know how, (iv) databases, data
compilations and collections and technical data, (v) logos, trade names, trade
dress, trademarks and service marks, (vi) domain names, web addresses and sites,
(vii) tools, methods and processes, (viii) devices, prototypes, schematics, mask
works, breadboards, netlists, maskworks, test methodologies, verilog files,
emulation and simulation reports, test vectors and hardware development tools,
and (ix) any and all instantiations of the foregoing in any form and embodied in
any media.

“Intellectual Property Rights” shall mean worldwide common law and statutory
rights associated with (i) patents and patent applications, (ii) copyrights,
copyright registrations and copyright applications, “moral” rights and mask work
rights, (iii) the protection of trade and industrial secrets and confidential
information, (iv) other proprietary rights relating to Intellectual Property,
(v) trademarks, trade names and service marks, and (vi) divisions,
continuations, renewals, reissuances and extensions of the foregoing (as
applicable).

“Company Intellectual Property” shall mean any and all Intellectual Property and
Intellectual Property Rights that are owned by or exclusively licensed to any
Solar Entity.

“Registered Intellectual Property” shall mean Intellectual Property and
Intellectual Property Rights that have been registered, filed, certified or
otherwise perfected or recorded with or by any Governmental Entity.

(b) Section 2.14(b) of the Company Disclosure Letter lists as of the date hereof
(i) all Registered Intellectual Property owned or exclusively licensed by, or
filed in the name of, any Solar Entity (the “Company Registered Intellectual
Property”), and (ii) any proceedings or actions before any court or tribunal
(including the United States Patent and Trademark Office (the “PTO”) or
equivalent or similar authority anywhere in the world) in which any of the
Company Registered Intellectual Property is involved.

(c) The rights of the Solar Entities to each item of Company Registered
Intellectual Property is valid and enforceable. All necessary registration,
maintenance and renewal fees in connection with such Company Registered
Intellectual Property have been paid and all necessary documents and
certificates in connection with such Company Registered Intellectual Property
have been filed with the relevant patent, copyright, trademark or other
Governmental Entities for the purposes of maintaining such Registered
Intellectual Property in connection with the Company’s business as currently
conducted. In each case in which any Solar Entity has acquired any Intellectual
Property Rights from any Person, such Solar Entity has

 

- 20 -



--------------------------------------------------------------------------------

obtained a valid and enforceable assignment of such Intellectual Property Rights
to such Solar Entity sufficient to irrevocably transfer all rights in such
Intellectual Property to the Solar Entity, and the Solar Entities have recorded
each such assignment with the relevant Governmental Entities, including the PTO,
the United States Copyright Office, or their respective equivalents in any
relevant foreign jurisdiction, as the case may be, as is customary for companies
engaged in the same or similar business as the Solar Entities. To the Company’s,
SSI’s and SSPL’s Knowledge, no Company Intellectual Property is subject to any
proceeding or outstanding Order adversely affecting the validity, use or
enforceability of the Solar Entities’ rights to such Company Intellectual
Property as used in the Solar Entities’ business as currently conducted.

(d) The Company, SSPL or SSI owns or, to the extent it licenses from a third
party, has rights to use in the Solar Entities’ business as currently conducted,
each item of Company Intellectual Property, including all Company Registered
Intellectual Property, free and clear of any Liens. The Company and its
Subsidiaries are the exclusive owners or, to the Company’s Knowledge to the
extent the Company or its Subsidiaries licenses from a third party, the
exclusive licensee, of all Company Intellectual Property.

(e) To the extent that any Company Intellectual Property has been developed or
created independently or jointly by any Person other than any Solar Entity for
which any Solar Entity has, directly or indirectly, provided consideration for
such development or creation, the Solar Entities have a Contract with such
Person with respect thereto, and the Solar Entities have obtained ownership of,
and is the exclusive owner of, all such Intellectual Property therein and
associated Intellectual Property Rights by operation of law or by valid
assignment, and has required the waiver of all non-assignable rights, including
all author or moral rights by such Person.

(f) No Solar Entity has (i) transferred ownership of, or granted any exclusive
license of or exclusive right to use, or authorized the retention of any
exclusive rights to use or joint ownership of, any Company Intellectual
Property, to any other Person or (ii) permitted the rights of the Solar Entities
in such Company Intellectual Property to enter into the public domain.

(g) The Company Registered Intellectual Property constitutes all of the
Registered Intellectual Property (except “off-the-shelf” software) used in or
necessary to, or that would otherwise be infringed by, the conduct of the
business of the Solar Entities as currently conducted.

(h) Section 2.14(h) of the Company Disclosure Letter lists as of the date hereof
all Contracts to which any Solar Entity is a party with respect to the license
by such Solar Entity of any Intellectual Property Rights from a third party.

(i) No third party that has licensed Intellectual Property or Intellectual
Property Rights to any Solar Entity has ownership rights or license rights to
improvements or derivative works made by such Solar Entity in such licensed
Intellectual Property.

(j) As of the date hereof, no Solar Entity is party to any Legal Proceeding, and
the Solar Entities have not received written or oral notice of any violation,
with respect to any Contracts between a Solar Entity and any other Person with
respect to Company Intellectual Property or other Intellectual Property used in
and/or necessary to the conduct of the business regarding the scope of such
Contract, or performance under such Contract, including with respect to any
payments to be made, or received by such Solar Entity thereunder.

 

- 21 -



--------------------------------------------------------------------------------

(k) To the Company’s, SSI’s and SSPL’s Knowledge, the operation of the business
of the Solar Entities as currently conducted, including the development, design,
use, import, branding, advertising, promotion, marketing, distribution and sale
of any technology, product or service of the Solar Entities does not infringe or
misappropriate any Intellectual Property Rights of any Person and will not
infringe or misappropriate when conducted by Purchaser or the Solar Entities
following the Closing or violate any right of any Person (including any right to
privacy or publicity), or constitute unfair competition or trade practices under
the laws of any jurisdiction. As of the date hereof, the Solar Entities have not
received written or oral notice from any Person claiming that the operation of
the business of the Solar Entities as currently conducted, including the use,
import, branding, advertising, promotion, marketing, distribution and sale of
any technology or service of the Solar Entities, infringes or misappropriates
any Intellectual Property Rights of any Person or constitutes unfair competition
or trade practices under the laws of any jurisdiction (nor is there any basis
therefor).

(l) Neither this Agreement nor the transactions contemplated by this Agreement,
including the assignment to Purchaser by operation of law or otherwise of any
Contracts to which any Solar Entity is a party, will result in: (i) Purchaser
granting to any third party any right to or with respect to any Intellectual
Property Rights owned by, or licensed to, Purchaser; (ii) Purchaser being bound
by, or subject to, any non-compete or other material restriction on the
operation or scope of its business; or (iii) Purchaser or the Solar Entities
being obligated to pay any royalties or other material amounts to any third
party in excess of those payable by the Solar Entities in the absence of this
Agreement or the transactions contemplated hereby.

(m) To the Company’s, SSI’s and SSPL’s Knowledge, as of the date hereof no
Person is violating, infringing or misappropriating any Company Intellectual
Property. As of the date hereof, no Solar Entity has received written or oral
notice that any Person is violating, infringing or misappropriating any Company
Intellectual Property.

(n) The Company, SSPL, and SSI have taken all reasonable steps as are customary
for companies engaged in the same or similar business as the Solar Entities that
are required or necessary to protect the rights of the Solar Entities in
confidential information and trade secrets of the Solar Entities or provided by
any other Person to the Solar Entities. Without limiting the foregoing, (i) the
Company, SSPL, and SSI have, and enforces, a policy requiring each current and
former employee of any Solar Entity engaged in the development of Company
Intellectual Property to execute proprietary information, confidentiality and
assignment agreements substantially in the Company’s standard form for employees
(a copy of which has been provided to the Purchaser (the “Proprietary
Information Agreement”)), (ii) the Company, SSPL, and SSI have, and enforces, a
policy requiring each current and former consultant or contractor of the Solar
Entities engaged in the development of Company Intellectual Property to execute
a consulting agreement containing proprietary information, confidentiality and
assignment provisions substantially in the Company’s standard form for
consultants or contractors (a copy of which has been provided to the Purchaser
(the “Consultant

 

- 22 -



--------------------------------------------------------------------------------

Proprietary Information Agreement”)), and (iii) all current and former
employees, advisors, consultants and contractors of the Solar Entities engaged
in the development of Company Intellectual Property have executed a Proprietary
Information Agreement or a Consultant Proprietary Information Agreement, as
appropriate.

2.15 Agreements, Contracts and Commitments.

(a) Except as set forth in Section 2.15(a) of the Company Disclosure Letter
(specifying the appropriate subparagraph below) (“Material Contracts”), as of
the date hereof no Solar Entity is a party to, nor any of their assets are bound
by:

(i) any Contract with an Employee or individual consultant or contractor, any
Contract to grant any severance or termination pay (in cash or otherwise) to any
Employee, or any contractor or consulting Contract with a firm or other
organization;

(ii) any Employee Plan or Employee Agreement, including any stock option plan,
stock appreciation rights plan or stock purchase plan, any of the benefits of
which will be increased, or the vesting of benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of the occurrence of any of the transactions contemplated by this
Agreement;

(iii) any fidelity or surety bond or completion bond in excess of $25,000
individually or $100,000 in the aggregate;

(iv) any lease of personal property having a value in excess of $25,000
individually or $100,000 in the aggregate;

(v) any agreement of indemnification or guaranty;

(vi) any Contract obligating any Solar Entity to make any capital expenditures
and involving future payments in excess of $25,000 individually or $100,000 in
the aggregate;

(vii) any Contract relating to the disposition or acquisition of assets or any
interest in any business enterprise outside the ordinary course of business;

(viii) any mortgages, indentures, guarantees, loans or credit agreements,
security agreements or other agreements or instruments relating to the borrowing
of money or extension of credit involving in excess of $25,000 individually or
$100,000 in the aggregate;

(ix) any purchase order or Contract for the purchase of materials involving in
excess of $25,000 individually or $100,000 in the aggregate;

(x) any joint marketing, strategic alliance, affiliate or development Contract;

 

- 23 -



--------------------------------------------------------------------------------

(xi) any Contract with an executive officer, Employee earning more than $25,000
annually, director, stockholder or Affiliate of any Solar Entity;

(xii) any Contract relating to the license of intellectual property by a Solar
Entity (other than “off-the-shelf” software readily available on commercial
terms and in each case for less than $1,000); or

(xiii) any other Contract pursuant to which any Solar Entity has any obligation
to pay or expend, or reasonably expects to receive, $25,000 individually or
$100,000 in the aggregate or more and is not cancelable without penalty by the
Company within thirty (30) days.

(b) Each Material Contract is a valid and binding agreement of the Solar Entity
party thereto, enforceable against such Solar Entity, and, to the Company’s,
SSI’s, and SSPL’s Knowledge, against each of the counterparties thereto, in
accordance with its terms, and is in full force and effect with respect to such
Solar Entity, and the counterparties thereto. Each Solar Entity is in compliance
with and is not in breach, violation or default under, has not received written
or oral notice that it is in breach, violation or default under, and there is no
event that with the lapse of time, giving of notice or both would constitute
such a breach, violation or default by such Solar Entity under, any of the terms
or conditions of any Material Contract to which it is a party. To the Company’s,
SSI’s, and SSPL’s Knowledge, as of the date hereof no counterparty to a Material
Contract is in breach, violation or default thereunder, nor as of the date
hereof is there any event that with the lapse of time, giving of notice or both
would constitute such a breach, violation or default by such counterparty. True
and complete copies of each Material Contract have been delivered or made
available to Purchaser.

(c) Each Solar Entity has fulfilled or will have fulfilled all material
obligations required to have been performed by such Solar Entity, prior to the
Closing Date pursuant to each Material Contract to which such Solar Entity is a
party or to which it is bound.

2.16 Interested Party Transactions. No executive officer, Employee, director,
Affiliate, or stockholder of any Solar Entity (nor, to the Company’s, SSI’s, or
SSPL’s Knowledge, any immediate family members or Affiliates of any of such
Persons) (i) furnishes or sells services, products, technology or Intellectual
Property that any Solar Entity furnishes or sells, (ii) purchases from or sells
or furnishes to the Solar Entities, any goods, services, products, technology or
properties (tangible or intangible), or (iii) is party to any Contract to which
any Solar Entity is a party.

2.17 Compliance; Permits; Exports.

(a) Compliance. No Solar Entity is in conflict with, or in default or in
violation of, any Law applicable to it or by which it or by which any of its
respective businesses or assets is bound, except for those conflicts, defaults
or violations that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect on any Solar Entity. No Solar Entity
has received written or oral notice that any investigation or review by any
Governmental Entity is pending with respect to a conflict with, default or
violation of, any Law applicable to it or by which any of its respective
businesses or properties is bound, and, to the

 

- 24 -



--------------------------------------------------------------------------------

Knowledge of the Company, SSI and SSPL, no such investigation or review has been
overtly threatened, against the Solar Entities. There is no decree, order,
judgment, writ, award, injunction, rule or consent of or by a Governmental
Entity (“Order”) to which any Solar Entity is a party which has or would
reasonably be expected to have the effect of prohibiting or materially impairing
the conduct of business by the Solar Entities as currently conducted.

(b) Permits. The Solar Entities hold, to the extent legally required, all
consents, authorizations, permits, licenses, variances, clearances, consents,
commissions, franchises, exemptions, orders and approvals from Governmental
Entities (“Permits”) that are required for the operation of the business of the
Solar Entities as currently conducted or as reasonably contemplated to be
conducted and the ownership by the Solar Entities of their respective assets,
except for those the lack of which would not reasonably be expected to have a
Material Adverse Effect on the Company (collectively, “Company Permits”). The
Company Permits are in full force and effect and no suspension or cancellation
of any of the Company Permits is pending or, to the Company’s, SSI’s, or SSPL’s
Knowledge, overtly threatened. The Solar Entities are in compliance in all
material respects with the terms of the Company Permits.

(c) Export Control Laws. Each Solar Entity is conducting and has conducted its
export transactions in accordance in all material respects with all applicable
export and re-export control Laws. Each Solar Entity has obtained, and is in
material compliance with, all export Permits required for (A) the export and
re-export of products, services, software and technologies and (B) releases of
technologies and software to foreign nationals located in the United States and
abroad (“Export Approvals”), except as would not have a Material Adverse Effect
on the Solar Entities. There are no Legal Proceeding pending or, to the
Company’s, SSI’s, or SSPL’s Knowledge, overtly threatened against the Solar
Entities, alleging a violation of such Export Approvals or the export control
Laws of any Governmental Entity. No Export Approvals for the transfer of export
licenses to Purchaser are required for the consummation of the Acquisition.

2.18 Foreign Corrupt Practices Act. Assuming the Foreign Corrupt Practices Act
of 1977, as amended (the “FCPA”), was applicable to all of the Solar Entities,
to the Company’s, SSI’s, and SSPL’s Knowledge, no Solar Entity, nor any officer,
director, agent, Employee or other Person associated with or acting on their
behalf, has, directly or indirectly, violated any provision of the FCPA, and to
the Company’s, SSI’s, and SSPL’s Knowledge, none of them has used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity, made, offered or authorized any
unlawful payment to foreign or domestic government officials or employees, or
made, offered or authorized any unlawful bribe, rebate, payoff, influence
payment, kickback or other similar unlawful payment.

2.19 Litigation. As of the date hereof, there is no action, suit, claim or
proceeding (each a “Legal Proceeding”) of any nature pending or threatened in
writing against the Solar Entities, their properties (tangible or intangible) or
any of their directors or executive officers and there is no reasonable basis
therefor. To the Company’s, SSI’s, and SSPL’s Knowledge, as of the date hereof,
there is no investigation by or before any Governmental Entity pending or
overtly threatened against any of the Solar Entities, any of their properties
(tangible or intangible) or any of their directors or officers. To the
Company’s, SSI’s, and SSPL’s Knowledge, no Governmental Entity has at any time
challenged or questioned the legal right of the Solar Entities

 

- 25 -



--------------------------------------------------------------------------------

to conduct their operations. To the Company’s, SSI’s, and SSPL’s Knowledge,
there is no Legal Proceeding of any nature pending or overtly threatened as of
the date hereof against any Person who has a right pursuant to a Contract to
which any Solar Entity is a party or by which any of their assets are bound to
indemnification from any Solar Entity related to facts and circumstances
existing prior to the Closing.

2.20 Minute Book. Copies of the minute books of the Solar Entities delivered or
made available to Purchaser contain complete and accurate records of all actions
taken, and all meetings held, by the boards of directors and stockholders of the
Solar Entities (and any committees thereof) since the time of formation of each
of Solar Entities. At the Closing, the minute books of the Solar Entities will
be in the possession of such entities.

2.21 Environmental Matters.

(a) Hazardous Material. No Solar Entity has: (i) operated any underground
storage tanks at any property that it has at any time owned, operated, occupied
or leased; or (ii) released any amount of any substance that has been designated
by any Governmental Entity with jurisdiction over such release or by Law
applicable to such release to be radioactive, toxic, hazardous or otherwise a
danger to health, reproduction or the environment, including PCBs, asbestos,
petroleum and urea-formaldehyde, and all substances listed as hazardous
substances or contaminants pursuant to any applicable federal, foreign, state,
provincial or local Laws or constituting a hazardous waste (a “Hazardous
Material”), but excluding office and janitorial supplies properly and safely
maintained. No Hazardous Materials are present in, on or under any property,
including the land and the improvements, ground water and surface water thereof,
that any Solar Entity has at any time owned, operated, occupied or leased.

(b) Hazardous Materials Activities. No Solar Entity has transported, stored,
used, manufactured, disposed of, released or exposed their employees or others
to Hazardous Materials, nor disposed of, transported, sold, or manufactured any
product containing a Hazardous Material (any or all of the foregoing being
collectively referred to herein as “Hazardous Material Activities”), in each
case in violation of any Law to prohibit, regulate or control Hazardous
Materials or any Hazardous Material Activity applicable to such action.

(c) Permits. The Solar Entities currently hold all Permits necessary for the
conduct of its Hazardous Material Activities, and other businesses of the Solar
Entities as such activities and businesses are currently being conducted.

(d) Environmental Liabilities. As of the date hereof, no Legal Proceeding is
pending, and the Solar Entities have not received any threat of a Legal
Proceeding relating to the conduct of its Hazardous Material Activities or the
handling of any Hazardous Material. No event has occurred that would cause or be
reasonably expected to cause the Solar Entities to be involved in any
environmental litigation or incur liability.

2.22 Brokers’ and Finders’ Fees. No Solar Entity has incurred, nor will any of
them incur, directly or indirectly, any liability for brokerage or finders’ fees
or agents’ commissions, fees related to investment banking or similar advisory
services or any similar charges in connection with the execution and delivery of
the Agreement or the consummation of any transaction contemplated hereby, nor
will Purchaser incur, directly or indirectly, any such liability based on
arrangements made by or on behalf of any Solar Entity.

 

- 26 -



--------------------------------------------------------------------------------

2.23 Employee Benefit Plans and Compensation.

(a) Definitions. For all purposes of this Agreement, the following terms shall
have the following respective meanings:

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly through one or more intermediaries controlling, controlled by or
under common control with such other Person.

“Employee Plan” shall mean any plan, program, policy, practice, contract,
agreement or other arrangement providing for compensation, severance,
termination pay, deferred compensation, performance awards, equity or
equity-related awards, welfare benefits, fringe benefits or other employee
benefits or remuneration of any kind, whether written, unwritten or otherwise,
funded or unfunded, including any arrangement for the benefit of Employees who
perform services, which is or has been maintained, contributed to, or required
to be contributed to, by any Solar Entity for the benefit of any Employee, or
with respect to which any Solar Entity has or may have any liability or
obligation.

“Employee” shall mean any current or former employee, contractor or consultant
of any Solar Entity.

“Employee Agreement” shall mean each management, employment, severance,
consulting, contractor, relocation, repatriation, expatriation, loan, visa, work
permit or other Contract providing for compensation or benefits between any
Solar Entity and any Employee.

“Pension Plan” shall mean each Employee Plan which any Solar Entity is a party
to or bound by or under which any Solar Entity has any liability or contingent
liability, as listed and described in Section 2.23(a) of the Company Disclosure
Letter.

(b) Schedule. The Company has made available or provided to Purchaser as of the
date hereof an accurate and complete list of each Employee Plan and each
Employee Agreement with Employees earning more than $150,000 annually. As of the
date hereof, no Solar Entity has made any plan or commitment to establish any
new Employee Plan or Employee Agreement, to modify any Employee Plan or Employee
Agreement (except to the extent required by Law or to conform any such Employee
Plan or Employee Agreement to the requirements of any applicable Law, in each
case as previously disclosed to Purchaser in writing, or as required by this
Agreement), or to enter into any Employee Plan or Employee Agreement.
Section 2.23(b)(2) of the Company Disclosure Letter sets forth as of the date
hereof a table setting forth the name and salary of each Employee of the Solar
Entities that earn more than $50,000 annually. As of the date hereof, no Solar
Entity has received notice of termination from any employee listed on
Section 2.23(b)(2) of the Company Disclosure Letter. Section 2.23(b)(3) of the
Company Disclosure Letter contains as of the date hereof an accurate and
complete list of all Persons that have a consulting or advisory relationship
with the Solar Entities.

 

- 27 -



--------------------------------------------------------------------------------

(c) Documents. The Company has made available or provided to Purchaser as of the
date hereof: (i) correct and complete copies of all documents embodying each
Employee Plan and each Employee Agreement with any Employee earning more than
$50,000 annually, including all amendments thereto and all related trust
documents, (ii) if the Employee Plan is funded, the most recent annual and
periodic accounting of Employee Plan assets, (iii) the most recent summary plan
description together with the summary(ies) of material modifications thereto, if
any, (iv) all material written agreements and contracts relating to each
Employee Plan, including administrative service agreements and group insurance
contracts, (v) all communications material to any Employee or Employees relating
to any Employee Plan and any proposed Employee Plan, in each case, relating to
any amendments, terminations, establishments, increases or decreases in
benefits, acceleration of payments or vesting schedules or other events which
would result in any liability to any Solar Entity, (vi) all correspondence to or
from any governmental agency relating to any Employee Plan, (vii) all policies
pertaining to fiduciary liability insurance covering the fiduciaries for each
Employee Plan, and (viii) all discrimination tests for each Employee Plan for
the three most recent plan years, in each case as of the date hereof.

(d) Employee Plan Compliance. Each Solar Entity has performed all obligations
required to be performed by it under, is not in default or violation of, and as
of the date hereof has not received written notice of default or violation by
any other party of, any Employee Plan, and each Employee Plan has been
established and maintained in accordance with its terms and in compliance with
all applicable Laws. There are no Legal Proceedings pending, and as of the date
hereof no Solar Entity has received threat of any Legal Proceedings (other than
routine claims for benefits), against any Employee Plan or against the assets of
any Employee Plan. Each Employee Plan can be amended, terminated or otherwise
discontinued after the Closing in accordance with its terms, without liability
to Purchaser, any Solar Entity or any Affiliate (other than ordinary
administration expenses). As of the date hereof, here are no audits, inquiries
or proceedings pending or overtly threatened by any Governmental Entity with
respect to any Employee Plan. Each Solar Entity has timely made all
contributions and other payments required by and due under the terms of each
Employee Plan.

(e) No Self-Insured Plan. Neither any Solar Entity nor any Affiliate of any
Solar Entity has ever maintained, established, sponsored, participated in or
contributed to any self-insured plan that provides benefits to employees
(including any such plan pursuant to which a stop-loss policy or contract
applies).

(f) No Post-Employment Obligations. No Employee Plan or Employee Agreement
provides, or reflects or represents any liability to provide, retiree life
insurance, retiree health or other retiree employee welfare benefits to any
Person for any reason, except as may be required by applicable statute, and no
Solar Entity has ever represented, promised or contracted (whether in oral or
written form) to any Employee (either individually or to Employees as a group)
or any other Person that such Employee(s) or other Person would be provided with
retiree life insurance, retiree health or other retiree employee welfare
benefits, except to the extent required by statute.

 

- 28 -



--------------------------------------------------------------------------------

(g) Effect of Transaction. Neither the execution and delivery of this Agreement
nor the consummation of the transactions contemplated hereby or any termination
of employment or service in connection therewith will (i) result in any payment
(including severance, golden parachute, bonus or otherwise) becoming due to any
Employee, (ii) result in any forgiveness of indebtedness held by the Solar
Entities to an Employee, (iii) materially increase any benefits otherwise
payable by the Solar Entities under any Employment Plan, or (iv) result in the
acceleration of the time of payment or vesting of any such benefits under any
Employment Plan.

(h) Employment Matters. Each Solar Entity (i) is in compliance with all
applicable Laws respecting employment, employment practices, terms and
conditions of employment, employee safety and wages and hours, and in each case,
with respect to Employees, (ii) has withheld and reported all amounts required
by Law or Contract to be withheld and reported with respect to wages, salaries
and other payments to Employees, (iii) is not liable for any arrears of wages,
severance pay or any Taxes or any penalty for failure to comply with any of the
foregoing, and (iv) is not liable for any payment to any trust or other fund
governed by or maintained by or on behalf of any Governmental Entity, with
respect to unemployment compensation benefits, social security or other benefits
or obligations for Employees (other than routine payments to be made in the
normal course of business and consistent with past practice). As of the date
hereof, there are no Legal Proceedings pending or threatened in writing against
the Solar Entities or any of the Employees relating to any Employee, Employee
Agreement or Employee Plan. As of the date hereof, there are no Legal
Proceedings pending or overtly threatened against the Solar Entities or any
Company trustee under any worker’s compensation policy. The services provided by
each of the Employees is terminable at the will of the Solar Entity for which
such Employee is employed and any such termination would result in no liability
to the Solar Entities. Section 2.23(h) of the Company Disclosure Letter lists as
of the date hereof all liabilities of the Solar Entities to any Employee, that
would result from the termination by the Solar Entities of such Employee’s
employment, a change of control of any Solar Entity, or a combination thereof.
No Solar Entity has any direct or indirect liability solely with respect to any
misclassification of any Person as an independent contractor rather than as an
employee, or with respect to any employee leased from another employer, except
as would not have a Material Adverse Effect on the Solar Entities.

(i) Labor. No work stoppage or labor strike against the Solar Entities is
pending or, to the Company’s, SSI’s, or SSPL’s Knowledge, overtly threatened as
of the date hereof. To the Company’s, SSI’s, and SSPL’s Knowledge, as of the
date hereof there are no activities or proceedings of any labor union to
organize any Employees. As of the date hereof, there are no Legal Proceedings
pending before any Governmental Entity or overtly threatened relating to any
labor matters involving any Employee with respect to the Solar Entities,
including charges of unfair labor practices. No Solar Entity has engaged in any
unfair labor practices in violation of applicable Law. No Solar Entity is
presently, nor has it been in the past, a party to, or bound by, any collective
bargaining agreement or union contract with respect to Employees and no
collective bargaining agreement is being negotiated by the Solar Entities.

(j) No Interference or Conflict. To the Company’s, SSI’s, and SSPL’s Knowledge,
no stockholder, executive officer or Employee of the Solar Entities is obligated
under any Contract or any Order that would interfere with such Person’s efforts
to promote the interests of the Solar Entities, or that would interfere with the
business of the Solar Entities. Neither the execution nor delivery of this
Agreement, nor the carrying on of the business of the

 

- 29 -



--------------------------------------------------------------------------------

Solar Entities as currently conducted, nor any activity of such stockholder,
executive officer or Employee in connection with the carrying on of the business
of the Solar Entities as currently conducted, will conflict with or result in a
breach of the terms, conditions, or provisions of, or constitute a default
under, any Contract to which such Person is party, which would result in a
Material Adverse Effect on any of the Solar Entities.

2.24 Insurance. The Company has made available or provided to Purchaser as of
the date hereof all insurance policies and fidelity bonds covering the assets,
business, equipment, properties, operations, executive officers, Employees and
stockholders of the Solar Entities to which any Solar Entity is the beneficiary.
Within the last three years, there has been no claim by any Solar Entity pending
under any of the insurance policies or bonds to which it is a beneficiary as to
which coverage has been questioned, denied or disputed by the underwriters of
such policies or bonds or that the Company has a reasonable reason to believe
will be denied or disputed by the underwriters of such policies or bonds. In
addition, as of the date hereof there is no pending claim of which its total
value (inclusive of defense expenses) will exceed the applicable policy limits.
All premiums due and payable under all such policies and bonds have been paid
(or if installment payments are due, will be paid if incurred prior to the
Closing Date) and the Solar Entities are in material compliance with the terms
of such policies and bonds (or other policies and bonds providing substantially
similar insurance coverage). As of the date hereof, no Solar Entity has received
notice of any termination of, or premium increase with respect to, any of such
policies. No Solar Entity has ever maintained, established, sponsored,
participated in or contributed to any self-insurance plan.

2.25 Warranties; Indemnities. Except for warranties set forth in Section 2.25 of
the Company Disclosure Schedule, including any warranties implied by Law, no
Solar Entity has given any warranties or indemnities for which such Solar Entity
remains liable relating to any products or technology sold or services rendered
by such Solar Entity. Section 2.25 of the Company Disclosure Letter contains a
complete record of the warranty claims or defective product claims with respect
to any products or technology sold or services rendered by the Solar Entities,
including the date of claim, name of claimant, description of claim, resolution
or status.

2.26 Customers and Suppliers. As of the date hereof, no current customer, vendor
or supplier of the Solar Entities has overtly threatened in to cancel or
otherwise modify its business relationship with such Solar Entity, which would
be material to the Solar Entities.

2.27 Complete Copies of Materials. The documents delivered or made available to
Purchaser or included in the Company Disclosure Letter are true and complete
copies of each document (or summaries of same).

2.28 Disclosure. As of the Closing, none of the information supplied in writing
by or on behalf of the Solar Entities specifically for inclusion or
incorporation by reference in the Proxy Statement at the time the Proxy
Statement is mailed or delivered to the stockholders of Purchaser, contained any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under with they are made, not misleading. Each of
the Solar Entities agrees to provide to Purchaser a certificate with respect to
such information provided to Purchaser for inclusion or incorporation by
reference in the Proxy Statement.

 

- 30 -



--------------------------------------------------------------------------------

2.29 No Other Representations or Warranties. Except for the representations and
warranties made by the Company, SSPL, and SSI in this Article II, no Solar
Entity makes any representation or warranty with respect to any of the Target
Shares, any Solar Entity or its respective business, operations, assets,
liabilities, condition (financial or otherwise) or prospects, notwithstanding
the delivery or disclosure to Purchaser or its representatives of any
documentation, forecasts or other information with respect to any one or more of
the foregoing.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

The Stockholders hereby severally represent and warrant to Purchaser, subject to
such exceptions as are specifically disclosed in a disclosure letter
(referencing the appropriate section, subsection, paragraph and subparagraph
numbers) supplied by the Stockholders’ Representative to Purchaser concurrently
with the execution of this Agreement (the “Stockholders’ Disclosure Letter”), as
follows:

3.1 Organization; Standing. Each Stockholder that is an entity (i) as of the
date hereof, is duly organized, validly existing and in good standing under the
Laws of their place of incorporation, (ii) has the requisite power and authority
to own, lease and operate their properties and to carry on their business as now
being conducted, and (iii) is duly qualified or licensed and in good standing to
do business in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to so qualify or
to be in good standing, individually or in the aggregate, would not reasonably
be expected to adversely affect any Stockholder’s ability to consummate the
transactions contemplated by this Agreement.

3.2 Ownership of Target Shares. The Target Shares being purchased hereunder by
Purchaser are owned of record by the Stockholders listed on Schedule A or B as
owning such Target Shares, free and clear of all Liens, and upon the Closings,
as applicable, Purchaser shall receive good, valid and marketable title to the
Target Shares being acquired hereunder, free and clear of all Liens. No
Stockholder is a party to any voting agreements, irrevocable proxies, voting
trusts, or other voting arrangements with respect to the Target Shares.

3.3 Authority. Each Stockholder has all requisite corporate and other applicable
power and authority to enter into this Agreement and any Related Agreements to
which each Stockholder a party and to consummate the transactions contemplated
hereby and thereby. The execution and delivery by each Stockholder of this
Agreement and any Related Agreements to which it is a party and the consummation
of the transactions contemplated hereby and thereby shall as of the Closing have
been duly authorized by all necessary corporate action on the part of any
Stockholder that is an entity, including by such Stockholder’s Board of
Directors and by its shareholders, member or partners as applicable. This
Agreement and any Related Agreements to which a Stockholder is a party have been
duly executed and delivered by such Stockholder and assuming the due
authorization, execution and delivery by the other parties hereto and thereto,
constitute the valid and binding obligations of such Stockholder enforceable
against it in accordance with their respective terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other Laws of general application relating to or affecting the
enforcement of creditors’ rights generally, or (ii) as limited by Laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

- 31 -



--------------------------------------------------------------------------------

3.4 No Conflict. The execution and delivery by each Stockholder of this
Agreement and any Related Agreement to which a Stockholder is a party, and the
consummation of the transactions contemplated hereby and thereby, will not
Conflict with: (i) any provision of the articles of incorporation (including any
certificate of designations) and bylaws, or like organizational documents, of a
Stockholder, each as amended to date, (ii) any Contract to which a Stockholder
is a party or by which any of its properties or assets (whether tangible or
intangible) are bound, or (iii) any Law applicable to any Stockholder or any of
its properties or assets (whether tangible or intangible), in each case which
would adversely affect any Stockholder’s ability to consummate the transactions
contemplated by this Agreement.

3.5 Consents. No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity or any third
party, including a party to any Contract to which any Stockholder is a party or
by which its assets are bound (so as not to trigger any Conflict), is required
to be made by a Stockholder in connection with the execution and delivery of
this Agreement and any Related Agreements to which any Stockholder is a party or
the consummation of the transactions contemplated hereby and thereby, except
for: (i) the consents listed on Section 3.5 of the Stockholders’ Disclosure
Letter (“Stockholder Consents”), (ii) such consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable federal, foreign, state or provincial securities (or related) Laws
and the HSR Act and applicable foreign pre-acquisition notice statutes, and
(iii) such other consents, authorizations, filings, approvals and registrations
which if not obtained or made would not adversely affect the ability of any
Stockholder to consummate the Acquisition within the time frame in which the
Acquisition would otherwise be consummated in the absence of the need for such
consent, approval, order, authorization, registration, declaration or filings.

3.6 No Other Representations or Warranties. Except for the representations and
warranties made by the Stockholders in this Article III, no Stockholder makes
any representation or warranty with respect to any of the Target Shares, any
Stockholder or their business, operations, assets, liabilities, condition
(financial or otherwise) or prospects, notwithstanding the delivery or
disclosure to Purchaser or its representatives of any documentation, forecasts
or other information with respect to any one or more of the foregoing.

3.7 Acquisition of Purchaser Common Stock.

(a) Acquisition Entirely for Own Account. Each Stockholder is acquiring
Purchaser Common Stock hereunder for his, her or its own account and not with a
view to the resale or distribution of any part thereof.

(b) Disclosure of Information. Each Stockholder acknowledges that all of the
Purchaser SEC Documents were fully available to it, and it had reviewed and
understands such reports. Each Stockholder acknowledges that it has received all
the information that it has requested relating to Purchaser and the transactions
contemplated by this Agreement. Each Stockholder further represents that it has
had an opportunity to ask questions and receive answers from Purchaser regarding
the terms and conditions of its acquisition of the Purchaser Common Stock
hereunder and the transactions contemplated by this Agreement.

 

- 32 -



--------------------------------------------------------------------------------

(c) Accredited Investor; Stockholders’ Representative; Non-US Person. Each
Stockholder noted on Schedule A or B with a single asterisk (*) is a “U.S.
Person” as defined in Regulation S of the Securities Act and an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act. Each Stockholder noted on Schedule A or B with a double asterisk (**) is a
“U.S. Person” as defined in Regulation S of the Securities Act, but not an
“accredited investor” within the meaning of Rule 501 of Regulation D under the
Securities Act and is represented by the Stockholders’ Representative hereunder
for purposes of the Stock Issuance in accordance with Regulation D under the
Securities Act. Each Stockholder noted on Schedule A or B with a triple asterisk
(***) is not a “U.S. Person” as defined in Regulation S of the Securities Act
and is not acquiring the securities for the account or benefit of any “U.S.
Person” as defined in Regulation S of the Securities Act.

(d) Restricted Securities. Each Stockholder understands that the Purchaser
Common Stock it will acquire hereunder constitutes “restricted securities” from
Purchaser under the United States federal securities laws and that under such
laws and applicable regulations such securities may only be sold in the United
States pursuant to an effective registration statement or an available exemption
from registration. Each Stockholder understands that, subject to certain
limitations, the currently available exemption from registration under Rule 144
requires the securities to be held for a certain period of time before they can
be sold in the United States.

(e) Legend. It is understood that the certificates evidencing the Purchaser
Common Stock shall bear one of the following legends, as applicable:

Stockholders deemed to be a “U.S. Person” as defined in Regulation S of the
Securities Act shall receive certificates evidencing the Purchaser Common Stock
with the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THE SECURITIES REPRESENTED
HEREBY MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN OPINION OF COUNSEL,
REASONABLY ACCEPTABLE TO COUNSEL FOR THE COMPANY, TO THE EFFECT THAT THE
PROPOSED SALE, TRANSFER, OR DISPOSITION MAY BE EFFECTUATED WITHOUT REGISTRATION
UNDER THE ACT.”

 

- 33 -



--------------------------------------------------------------------------------

Stockholders deemed not to be a “U.S. Person” as defined in Regulation S of the
Securities Act shall receive certificates evidencing the Purchaser Common Stock
with the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “US SECURITIES ACT”), AND ARE RESTRICTED SECURITIES (AS
DEFINED IN RULE 144 UNDER THE US SECURITIES ACT). EACH PURCHASER OF THESE
SECURITIES ARE HEREBY NOTIFIED THAT THE SELLER OF THESE SECURITIES MAY BE
RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE US SECURITIES
ACT PROVIDED BY RULE 144A OR REGULATION S THEREUNDER.

THE HOLDER OF THESE SECURITIES AGREES FOR THE BENEFIT OF THE COMPANY THAT:
(A) THESE SECURITIES MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED,
ONLY: (I) OUTSIDE OF THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 903 OR RULE 904 UNDER THE US SECURITIES ACT; (II) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE US SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE); OR (III) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE US SECURITIES ACT, IN EACH CASE (I) THROUGH (III) IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES; AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THESE SECURITIES FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO IN (A) ABOVE. PRIOR TO PERMITTING ANY TRANSFER, THE COMPANY MAY
REQUEST AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
TRANSFER IS TO BE EFFECTED IN A TRANSACTION MEETING THE REQUIREMENTS OF
REGULATION S UNDER THE US SECURITIES ACT OR IS EXEMPT FROM REGISTRATION. HEDGING
TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED DIRECTLY OR
INDIRECTLY, UNLESS IN COMPLIANCE WITH THE US SECURITIES ACT.”

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

As of the date hereof, Purchaser hereby represents and warrants to the Company
and the Stockholders, subject to such exceptions as are specifically disclosed
in a disclosure letter (referencing the appropriate section, subsection,
paragraph and subparagraph numbers) supplied by the supplied by Purchaser to the
Company and the Stockholders’ Representative concurrently with the execution of
this Agreement (the “Purchaser Disclosure Letter”), as follows:

4.1 Organization; Standing; Charter Documents; Subsidiaries.

(a) Organization; Standing and Power. Purchaser (i) is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, (ii) has the requisite power and authority to own, lease and operate
its properties and to carry on its business as now being conducted, and (iii) is
duly qualified or licensed and in good standing to do business in each
jurisdiction in which the nature of its business or the ownership or leasing of

 

- 34 -



--------------------------------------------------------------------------------

its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to so qualify or to be in good standing,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect on Purchaser or adversely affect on Purchaser’s ability
to consummate the transactions contemplated by this Agreement.

(b) Charter Documents. Purchaser has delivered or made available to the Company
and the Stockholders’ Representative true and correct copies of the articles of
incorporation (including any certificate of designations) and bylaws, or like
organizational documents, of Purchaser (collectively, the “Purchaser Charter
Documents”), and each such instrument is in full force and effect. Purchaser is
not in violation of any of the provisions of the Purchaser Charter Documents,
except for such violations that would not result in a Material Adverse Effect on
Purchaser.

(c) Subsidiaries. Purchaser (i) has no Subsidiaries, and (ii) does not own,
directly or indirectly, any securities or capital stock of, or other equity or
voting interests of any nature in, any Person. Purchaser does not own, directly
or indirectly, any securities or capital stock of, or other equity or voting
interests of any nature in, any Person.

(d) Directors. Section 4.1(d) of the Purchaser Disclosure Letter lists the
directors of Purchaser as of the date hereof.

(e) Officers. Section 4.1(e) of the Purchaser Disclosure Letter lists the
officers of Purchaser as of the date hereof.

4.2 Capital Structure.

(a) Purchaser Capital Stock. The authorized capital stock of Purchaser consists
of: (i) 50,000,000 shares of Purchaser Common Stock, and (ii) 5,000,000 shares
of Purchaser Preferred Stock. As of the date hereof: (x) 14,200,000 shares of
Purchaser Common Stock were issued and outstanding issued and outstanding as of
the date hereof, (y) no shares of Purchaser Preferred Stock are issued and
outstanding, and (z) no shares of Purchaser Common Stock or Purchaser Preferred
Stock were issued and held by Purchaser in its treasury. No other shares of
Purchaser capital stock are issued. All of the issued and outstanding shares of
capital stock of the Purchaser are duly authorized and validly issued, fully
paid and nonassessable and not subject to any preemptive rights.

(b) Equity Rights. Except for (i) warrants to purchase up to 11,700,000 shares
of Purchaser Common Stock (the “Purchaser Warrants”) and (ii) options to
purchase up to 500,000 units, where each unit consists of one share of Purchaser
Common Stock and one warrant to purchase one share of Purchaser Common Stock
(the “Underwriter Purchase Options”), there are no outstanding or authorized
subscriptions, options, warrants, or other similar rights providing for the
issuance, delivery or sale of, or obligating the company to issue, deliver or
sale, any shares of capital stock of Purchaser. Except for the Stock Option Plan
as of the Closing, there are no stock purchase, stock appreciation, phantom
stock, profit participation or other similar rights or equity-based awards with
respect to Purchaser.

 

- 35 -



--------------------------------------------------------------------------------

(c) Voting Debt. There are no bonds, debentures, notes or other indebtedness of
Purchaser (i) having the right to vote on any matters on which stockholders of
Purchaser may vote (or which is convertible into, or exchangeable for,
securities of Purchaser having such right) or (ii) the value of which is any way
based upon or derived from capital or voting stock of Purchaser (collectively,
“Purchaser Voting Debt”), issued or outstanding.

(d) Other Securities. Except as otherwise set forth in this Section 4.2, there
are no securities, options, warrants, calls, rights, Contracts, arrangements or
undertakings of any kind to which Purchaser is a party or by which it is bound
obligating Purchaser to (including on a deferred basis) issue, deliver or sell,
or cause to be issued, delivered or sold, or otherwise granting Purchaser the
right to have a third party issue, deliver or sell to Purchaser additional
shares of capital stock, Purchaser Voting Debt or other voting securities of
Purchaser, or obligating Purchaser to issue, grant, extend or enter into any
such security, option, warrant, call, right, Contract, arrangement or
undertaking. All outstanding shares of Purchaser Common Stock have been issued
and granted in compliance in all material respects with (i) all applicable
securities Laws and all other applicable Laws and (ii) all requirements set
forth in applicable Contracts with respect to such shares to which Purchaser is
a party. There are no Contracts to which Purchaser is a party to repurchase,
redeem or otherwise acquire any shares of capital stock of, or other equity or
voting interests in, Purchaser. Purchaser is not a party to, nor are there, any
voting agreements, irrevocable proxies, voting trusts, registration rights
agreements or other voting arrangements with respect to shares of the capital
stock of, or other equity or voting interests in, Purchaser.

4.3 Authority. Subject to obtaining stockholder approval, Purchaser has all
requisite corporate power and authority to enter into this Agreement and any
Related Agreements to which it is a party and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Purchaser of this
Agreement and any Related Agreements to which it is a party and the consummation
of the transactions contemplated hereby and thereby shall as of the Closing have
been duly authorized by all necessary corporate action on the part of Purchaser.
The affirmative vote of the holders of a majority of the outstanding shares of
Purchaser Common Stock present in person or by proxy in favor of the Acquisition
and the Stock Issuance at a meeting duly called and held for approval of such
matters are the only votes of the holders of any class or series of Purchaser
capital stock necessary to approve the Acquisition, the Stock Issuance and the
transactions contemplated by this Agreement. This Agreement and any Related
Agreements to which Purchaser is a party have been duly executed and delivered
by Purchaser and assuming the due authorization, execution and delivery by the
other parties hereto and thereto, constitute the valid and binding obligations
of Purchaser enforceable against it in accordance with their respective terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, or other Laws of general application relating
to or affecting the enforcement of creditors’ rights generally, or (ii) as
limited by Laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

4.4 No Conflict. The execution and delivery by Purchaser of this Agreement and
any Related Agreement to which Purchaser is a party, and the consummation of the
transactions contemplated hereby and thereby, will not Conflict with (assuming
Purchaser obtains stockholder approval of the Purchaser Stockholder Approval
Items and amends its certificate of incorporation to authorize a sufficient
number of shares of Purchaser Common Stock): (i) any provision of the Purchaser
Charter Documents, (ii) any Contract to which Purchaser is a party or

 

- 36 -



--------------------------------------------------------------------------------

by which any of its properties or assets (whether tangible or intangible) are
bound, (iii) any Law applicable to Purchaser or any of its properties or assets
(whether tangible or intangible), or (iv) the rules and regulations of AMEX, on
which the Purchaser Common Stock is quoted.

4.5 Consents. No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity or any third
party, including a party to any Contract to which Purchaser is a party or by
which its assets are bound (so as not to trigger any Conflict), is required to
be made by Purchaser in connection with the execution and delivery of this
Agreement and any Related Agreements to which Purchaser is a party or the
consummation of the transactions contemplated hereby and thereby, except for:
(i) the consents listed on Section 4.5 of the Purchaser Disclosure Letter
(“Purchaser Consents”), (ii) such consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
federal, foreign, state or provincial securities (or related) Laws and the HSR
Act and applicable foreign pre-acquisition notice statutes, (iii) the filing of
the Proxy Statement with the Securities and Exchange Commission (the “SEC”) in
accordance with the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), (iv) approval of the listing of Purchaser Common Stock on AMEX and the
shares of Purchaser Common Stock issuable, and those required to be reserved for
issuance, in connection with the Stock Issuance and the Stock Option Plan,
(v) such consents, approvals, orders, authorizations, registrations,
declarations and filings as may be required under applicable state securities or
“blue sky” Laws and the securities Laws of any foreign country with respect to
the Stock Issuance, and (vi) such other consents, authorizations, filings,
approvals and registrations which if not obtained or made would not have a
Material Adverse Effect on Purchaser or adversely affect the ability of
Purchaser to consummate the Acquisition within the time frame in which the
Acquisition would otherwise be consummated in the absence of the need for such
consent, approval, order, authorization, registration, declaration or filings.

4.6 SEC Documents.

(a) Purchaser has timely filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC under of the Securities
Act and Exchange Act (the “Purchaser SEC Documents”). A true and complete copy
of each Purchaser SEC Document is available on the web site maintained by the
SEC at http://www.sec.gov. As of their respective filing dates, Purchaser SEC
Documents complied in all material respects with the requirements of the
Securities Act and Exchange Act, as the case may be, and the rules and
regulations of the SEC promulgated thereunder applicable to Purchaser, and no
Purchaser SEC Documents contained on their respective filing dates any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except to the extent
corrected by a subsequently filed Purchaser SEC Document filed prior to the date
of this Agreement.

(b) Each of the financial statements of Purchaser (including, in each case, any
related notes thereto) contained in Purchaser SEC Documents, (i) complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as the case may be, and the rules and regulations of the SEC promulgated
thereunder applicable to Purchaser, (ii) are complete and accurately and fairly
present, in conformity with GAAP applied on a consistent

 

- 37 -



--------------------------------------------------------------------------------

basis throughout the periods indicated therein (except as may be indicated in
the notes thereto and, in the case of unaudited interim financial statements, as
may be permitted by the SEC on Form 10-Q, Form 8-K or any similar or successor
form under the Exchange Act), the financial condition of Purchaser and the
operating results and cash flows as of the dates and during the periods
indicated therein, except that the unaudited interim financial statements may
not contain all footnotes required by GAAP and were or are subject to normal and
recurring year end adjustments. Purchaser’s books and records have been properly
and accurately maintained in all material respects, and, to Purchaser’s
Knowledge, there are no material inaccuracies or discrepancies of any kind
contained or reflected therein.

(c) Purchaser has no Indebtedness of any type, whether accrued, absolute,
contingent, matured, unmatured or otherwise, except for those which (i) have
been disclosed, reflected, recorded or reserved against in the unaudited balance
sheet of Purchaser as of June 30, 2008 (the “Purchaser Balance Sheet Date”)
contained in Purchaser’s Quarterly Report on Form 10-Q, filed with the SEC on
August 14, 2008, or (ii) have arisen in the ordinary course of business
consistent with past practices since the Purchaser Balance Sheet Date. Set forth
on Section 4.6(c) of the Purchaser Disclosure Letter are all leases and
indebtedness of Purchaser that have been guaranteed by a stockholder of
Purchaser and the name of the guaranteeing stockholder(s), together with a brief
summary describing the nature of each such guarantee.

4.7 Tax Matters. Purchaser filed all material Tax Returns required to be filed
by it and has paid, or has adequately reserved (in accordance with GAAP) for the
payment of, all Taxes required to be paid (whether or not shown on any Tax
Returns), and the most recent financial statements contained in the Purchaser
SEC Documents reflect an adequate reserve (in accordance with GAAP) for all
Taxes payable by Purchaser through the date of such financial statements. No
material deficiencies for any Taxes have been asserted or assessed, or to
Purchaser’s Knowledge, proposed, against Purchaser that are not subject to
adequate reserves (in accordance with GAAP) in the most recent financial
statements contained in the Purchaser SEC Documents. There is no pending audit,
examination, investigation, dispute, proceeding or claim with respect to any
Taxes of Purchaser, nor to Purchaser’s Knowledge is there any such claim or
dispute pending or contemplated. Purchaser has delivered or made available to
the Stockholders’ Representative correct and complete copies of all Returns, if
any, filed by Purchaser, and all examination reports and statements of
deficiencies assessed or asserted against or agreed to by the Purchaser, since
its inception and any and all correspondence with respect to the foregoing.

4.8 Litigation. There is no Legal Proceeding of any nature pending or, to
Purchaser’s Knowledge, threatened in writing against Purchaser, its properties
(tangible or intangible) or any of its directors or executive officers with
respect to the business of Purchaser. To Purchaser’s Knowledge, there is no
investigation by or before any Governmental Entity pending or threatened in
writing against Purchaser, any of its properties (tangible or intangible) or any
of its directors or executive officers with respect to the business of
Purchasers. To Purchaser’s Knowledge, no Governmental Entity has at any time
challenged or questioned the legal right of Purchaser to conduct its operations
as currently conducted or its ability to consummate the Acquisition. To
Purchaser’s Knowledge, there is no Legal Proceeding pending or threatened in
writing against any Person who has a right pursuant to a Contract to which
Purchaser is a party or by which any of its assets are bound to indemnification
from Purchaser related to facts and circumstances existing prior to the Closing.

 

- 38 -



--------------------------------------------------------------------------------

4.9 Compliance; Permits.

(a) Compliance. Purchaser is not in conflict with, or in default or in violation
of, any Law applicable to Purchaser or by which any of its business or
properties is bound, except for those conflicts, defaults or violations that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect on Purchaser. Purchaser has not received written notice
that any investigation or review by any Governmental Entity is pending with
respect to a conflict with, default or violation of, any Law applicable to
Purchaser or by which any of its business or properties is bound, and, to the
Knowledge of Purchaser, no such investigation or review has been threatened in
writing, against Purchaser. There is no Order to which Purchaser is a party
which has or would reasonably be expected to have the effect of prohibiting or
materially impairing the conduct of business by Purchaser as currently conducted
or its ability to consummate the Acquisition.

(b) Permits. Purchaser holds, to the extent legally required, all Permits that
are required for the operation of the business of Purchaser as currently
conducted, the consummation of the Acquisition (subject to the consents,
approvals, orders, authorizations, registrations, declarations or filings listed
or disclosed in Section 4.5), and ownership by Purchaser of its assets
(collectively, “Purchaser Permits”). To Purchaser’s Knowledge, the Purchaser
Permits are in full force and effect and no suspension or cancellation of any of
the Purchaser Permits is pending or threatened in writing. Purchaser is in
compliance in all material respects with the terms of the Purchaser Permits.

4.10 Internal Controls. Purchaser has established and maintains, adheres to and
enforces a system of internal controls over financial reporting, which are
effective in providing reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including policies and procedures that
(i) pertain to the maintenance of records that, in reasonable detail, accurately
and fairly reflect the transactions and dispositions of the assets of Purchaser,
(ii) provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with GAAP, and that
receipts and expenditures of Purchaser are being made only in accordance with
appropriate authorizations of management and the Board of Directors of
Purchaser, and (iii) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of Purchasers assets,
that could have a material effect on the financial statements of Purchaser.
Neither Purchaser (including any Employee thereof) nor Purchaser’s independent
auditors or legal counsel has identified or been made aware of (A) any
significant deficiency or material weakness in the design or operation of
internal control over financial reporting utilized by Purchaser, (B) any fraud,
whether or not material, that involves the management or other employees of
Purchaser, or (C) any claim or allegation regarding any of the foregoing. In
connection with the periods covered by the financial statements of Purchaser,
Purchaser has disclosed to the Company all deficiencies and weaknesses
identified by Purchaser or any of its independent auditors (whether current or
former) in the design or operation of internal controls over financial reporting
utilized by Purchaser.

 

- 39 -



--------------------------------------------------------------------------------

4.11 Foreign Corrupt Practices Act. To Purchaser’s Knowledge, neither Purchaser,
nor any officer, director, agent, employee or other Person associated with or
acting on its behalf, has, directly or indirectly, violated any provision of the
FCPA, and to Purchaser’s Knowledge, none of them has used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity, made, offered or authorized any unlawful payment
to foreign or domestic government officials or employees, or made, offered or
authorized any unlawful bribe, rebate, payoff, influence payment, kickback or
other similar unlawful payment.

4.12 Minute Book. The minutes of Purchaser delivered to counsel for the Company
contain fair and accurate records of all actions taken, and all meetings held,
by the board of directors and stockholders of Purchaser (and any committees
thereof) since the time of formation of Purchaser. At the Closing, the minute
books of Purchaser will be in its possession.

4.13 Brokers’ and Finders’ Fees. Purchaser has not incurred, nor will it incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions, fees related to investment banking or similar advisory services or
any similar charges in connection with the execution and delivery of the
Agreement or any transaction contemplated hereby, nor will the Company, SSI,
SSPL or any of the Stockholders incur, directly or indirectly, any such
liability based on arrangements made by or on behalf of Purchaser.

4.14 Shares of Purchaser Common Stock. The shares of Purchaser Common Stock
issuable to the Stockholders pursuant to Sections 1.4 and 1.6, when issued and
delivered in compliance with the provisions of this Agreement, will be validly
issued, and will be fully paid and nonassessable, and not subject to any
preemptive rights or rights of first refusal. Such shares of Purchaser Common
Stock will be free of any Liens, other than any Liens created by or imposed upon
the Stockholders; provided that such shares shall be subject to certain
restrictions as set forth herein and in the Lock-Up Agreement and the Escrow
Agreement.

4.15 Board Approval. The Board of Directors of Purchaser has, by resolutions
duly adopted by unanimous vote at a meeting of all directors duly called and
held and not subsequently rescinded or modified in any way prior to the date
hereof, (i) determined that the Acquisition is fair to, and in the best
interests of Purchaser and its stockholders and declared the Acquisition to be
advisable, (ii) approved this Agreement and the transactions contemplated
hereby, including the Acquisition, and (iii) recommended that the stockholders
of Purchaser approve (a) the Acquisition, (b) the adoption by Purchaser of a
2008 Stock Option Plan in a form mutually agreed to by Purchaser and the
Stockholders’ Representative that complies with all applicable Laws with an
available and reserved pool of 10,000,000 shares of Purchaser Common Stock for
grant thereunder (the “Stock Option Plan”), (c) the amendment of Purchaser’s
certificate of incorporation to (A) increase the number of authorized shares of
Purchaser Common Stock to 140,000,000, (B) delete Article V, and (C) change the
name of the corporation to “Solar Semiconductor Corporation”, and (d) the Stock
Issuance (the items described in clauses (a) through (d), collectively, the
“Purchaser 2009 Stockholder Approval Items”), and directed that such matters be
submitted to Purchaser’s stockholders at the Purchaser 2009 Stockholders’
Meeting. The Audit Committee of Purchaser upon completion of the Acquisition
shall appoint the Independent Accountants, as the independent registered public
accountants of Purchaser for the fiscal year ended December 31, 2009.

 

- 40 -



--------------------------------------------------------------------------------

4.16 No General Solicitation. Neither Purchaser, nor any of its Affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Purchaser Common
Stock to be issued in the Stock Issuance.

4.17 No Integrated Offering. Neither Purchaser, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Purchaser Common
Stock being issued pursuant to the Stock Issuance under the Securities Act or
cause this offering of the Purchaser Common Stock to be integrated with prior
offerings by Purchaser for purposes of the Securities Act.

4.18 Expenses. Section 4.18 of the Purchaser Disclosure Letter sets forth as of
the date hereof the amounts held by Purchaser outside of the trust account (the
“Fund”), and an estimate of all such fees and expenses to be incurred through
the date of the Initial Closing (in aggregate, the “Purchase Third Party Expense
Amount”).

4.19 Trust Account Fund. Upon the Closing, the cash or cash equivalents released
from the Fund pursuant to the terms of the Investment Management Trust
Agreement, dated February 14, 2007, between Continental Stock Transfer &Trust
Company and Purchaser shall not be subject to any restrictions and shall equal
in amount the amount held in the Fund, plus interest accrued thereon, less the
aggregate Conversion Price (as defined in the Purchaser Charter Documents) paid
in respect of conversion of Purchaser Common Stock in accordance with the
Purchaser Charter Documents, any conversions made in connection with Purchaser’s
extension of the End Date as contemplated in Section 9.1(b), if any, and the
Purchaser Third Party Expense Amount.

4.20 Disclosure. As of the Closing, the Proxy Statement, at the time the Proxy
Statement was mailed or delivered to the stockholders of Purchaser, shall not,
other than any information about Stockholders and the Solar Entities, have
contained any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under with they are made, not
misleading.

4.21 Representations Complete. None of the representations or warranties made by
Purchaser (as modified by the Purchaser Disclosure Letter) in this Agreement,
and none of the statements made in the Purchaser Disclosure Letter or any
exhibit, schedule or certificate furnished by Purchaser pursuant to this
Agreement contains, or will contain at the Closing, any untrue statement of a
material fact, or omits or will omit at the Closing to state any material fact
necessary in order to make the statements contained herein or therein, in the
light of the circumstances under which made, not misleading.

4.22 No Other Representations or Warranties. Except for the representations and
warranties made by Purchaser in this Article IV, Purchaser makes no
representation or warranty with respect to any of the Purchaser Common Stock to
be issued in the Stock Issuance, Purchaser or its business, operations, assets,
liabilities, condition (financial or otherwise) or prospects, notwithstanding
the delivery or disclosure to the Company, SSPL, SSI, the Stockholders or their
representatives of any documentation, forecasts or other information with
respect to any one or more of the foregoing.

 

- 41 -



--------------------------------------------------------------------------------

ARTICLE V

ADDITIONAL AGREEMENTS

5.1 Proxy Statement.

(a) As promptly as practicable after the execution of this Agreement, Purchaser
shall prepare and file with the SEC a preliminary proxy statement relating to a
meeting of Purchaser’s stockholders to be held to consider the approval of the
Purchaser Stockholder Approval Items (the “Preliminary Proxy Statement”).

(b) Purchaser shall use its reasonable best efforts to cause to be filed as
promptly as reasonably practicable a final proxy statement relating to a meeting
of Purchaser’s stockholders to be held to consider the approval of the Purchaser
Stockholder Approval Items (the “Final Proxy Statement” and together with the
Preliminary Proxy Statement, the “Proxy Statement”) and shall use its reasonable
best efforts to comply with the Exchange Act and the rules and regulations of
the SEC in preparing and filing such Proxy Statement.

(c) The Company, SSI and SSPL shall promptly provide to Purchaser such
information concerning its business affairs and financial statements and
financial information as, in the reasonable judgment of Purchaser or its
counsel, may be required or appropriate for inclusion in the Proxy Statement
pursuant to this Section 5.1, or in any amendments or supplements thereto, and
to cause its counsel and auditors to cooperate with the other’s counsel and
auditors in the preparation of the Proxy Statement. The Company shall cooperate
with Purchaser (and its counsel) in the preparation of the Proxy Statement and
any amendment or supplement thereto.

5.2 Reporting Status. During the period beginning on the date of this Agreement
and ending on the earlier to occur of the Closing Date or the termination of
this Agreement pursuant to its terms, Purchaser shall file in a timely manner
all reports required to be filed with the SEC pursuant to the Exchange Act and
the rules and regulations of the SEC promulgated thereunder, and Purchaser shall
not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations of the SEC
promulgated thereunder would otherwise permit such termination.

5.3 AMEX Listing. During the period beginning on the date of this Agreement and
ending on the earlier to occur of the Closing Date or the termination of this
Agreement pursuant to its terms, Purchaser shall comply in all respects with the
listing requirements and rules and regulations of AMEX to maintain the listing
of Purchaser’s securities on AMEX.

5.4 Reservation of Shares. Purchaser shall take all action reasonably necessary
in accordance with the Purchaser Charter Documents and applicable Laws to at all
times have authorized, and reserved for the purpose of issuance, such number of
shares of Purchaser Common Stock as shall be necessary to effect the payment of
the Earn Out Payments. If at any time Purchaser does not have available such
shares of Purchaser Common Stock as shall from time to time be sufficient to
effect the payment of the Earn Out Payments, Purchaser shall call

 

- 42 -



--------------------------------------------------------------------------------

and hold a special meeting of its stockholders within sixty (60) days of such
occurrence, for the sole purpose of increasing the number of shares authorized.
Purchaser shall cause the Board of Directors of Purchaser to recommend to
Purchaser’s stockholders to vote in favor of increasing such number of shares of
Purchaser Common Stock authorized.

5.5 Purchaser 2008 Stockholders Meeting; Board Recommendations.

(a) Meeting of Stockholders. Promptly after the date hereof, Purchaser will take
all action necessary in accordance with the rules and regulations of the SEC and
AMEX, the Purchaser Charter Documents and applicable Laws to call, hold and
convene a meeting of its stockholders to consider the approval of the Purchaser
2008 Stockholder Approval Items (the “Purchaser 2008 Stockholders’ Meeting”) to
be held as promptly as practicable after the filing of the Preliminary Proxy
Statement. Purchaser will use all reasonable best efforts to solicit from its
stockholders proxies in favor of the Purchaser 2008 Stockholder Approval Items,
and will take all other action necessary or advisable to secure the vote or
consent of its stockholders required by the rules and regulations of the SEC and
AMEX, the Purchaser Charter Documents and applicable Laws to obtain such
approvals. Purchaser shall ensure that the Purchaser 2008 Stockholders’ Meeting
is called, noticed, convened, held and conducted, and that all proxies solicited
by its in connection with the Purchaser 2008 Stockholders’ Meeting are solicited
in compliance with the rules and regulations of the SEC and AMEX, the Purchaser
Charter Documents and applicable Laws.

(b) Board Recommendation. Purchaser shall cause the Board of Directors of
Purchaser to recommend that the stockholders of Purchaser vote in favor of the
approval the Purchaser 2008 Stockholder Approval Items at the Purchaser 2008
Stockholders’ Meeting. Purchaser shall cause the preliminary and final proxy
statement with respect to such meeting to include a statement to the effect that
the Board of Directors of Purchaser has recommended that Purchaser’s
stockholders vote in favor of the Purchaser 2008 Stockholder Approval Items at
the Purchaser 2008 Stockholders’ Meeting. Subject to applicable Laws, Purchaser
shall cause the Board of Directors of Purchaser and any committee thereof to
refrain from withdrawing, amending or modifying, or proposing or resolving to
withdraw, amend or modify in a manner adverse to the other parties, the
recommendation of its Board of Directors that the stockholders of Purchaser vote
in favor of the approval of the Purchaser 2008 Stockholder Approval Items.

5.6 Purchaser 2009 Stockholders Meeting; Board Recommendations.

(a) Meeting of Stockholders. Promptly after the filing of the Final Proxy
Statement, Purchaser will take all action necessary in accordance with the rules
and regulations of the SEC and AMEX, the Purchaser Charter Documents and
applicable Laws to call, hold and convene a meeting of its stockholders to
consider the approval of the Purchaser 2009 Stockholder Approval Items (the
“Purchaser 2009 Stockholders’ Meeting”) to be held as promptly as practicable
after the filing of the Final Proxy Statement. Purchaser will use all reasonable
best efforts to solicit from its stockholders proxies in favor of the Purchaser
2009 Stockholder Approval Items, and will take all other action necessary or
advisable to secure the vote or consent of its stockholders required by the
rules and regulations of the SEC and AMEX, the Purchaser Charter Documents and
applicable Laws to obtain such approvals. Purchaser shall ensure that the
Purchaser 2009 Stockholders’ Meeting is called, noticed, convened, held and
conducted, and that all proxies solicited by its in connection with the
Purchaser 2009 Stockholders’ Meeting are solicited in compliance with the rules
and regulations of the SEC and AMEX, the Purchaser Charter Documents and
applicable Laws.

 

- 43 -



--------------------------------------------------------------------------------

(b) Board Recommendatiosn. Purchaser shall cause the Board of Directors of
Purchaser to recommend that the stockholders of Purchaser vote in favor of the
approval the Purchaser Stockholder Approval Items at the Purchaser Stockholders’
Meeting. Purchaser shall cause the Proxy Statement to include a statement to the
effect that the Board of Directors of Purchaser has recommended that Purchaser’s
stockholders vote in favor of the Purchaser Stockholder Approval Items at the
Purchaser Stockholders’ Meeting. Subject to applicable Laws, Purchaser shall
cause the Board of Directors of Purchaser and any committee thereof to refrain
from withdrawing, amending or modifying, or proposing or resolving to withdraw,
amend or modify in a manner adverse to the other parties, the recommendation of
its Board of Directors that the stockholders of Purchaser vote in favor of the
approval of the Purchaser Stockholder Approval Items.

5.7 Board and Stockholder Approvals. Purchaser shall cause the Board of
Directors of Purchaser any committee thereof to refrain from withdrawing,
amending or modifying, or proposing or resolving to withdraw, amend or modify in
a manner adverse to the other parties, or in any way challenge the effectiveness
or validity of the approvals of their respective Board of Directors and
stockholders approving the Acquisition. The Stockholders shall not withdraw,
amend or modify, or propose to resolve to withdraw, amend or modify in a manner
adverse to Purchaser, or in any way challenge the effectiveness or validity of
this Agreement or the approval of the Stockholders approving the Acquisition.

5.8 AMEX Approval. Prior to the Closing, Purchaser shall use its reasonable best
efforts to obtain approval of the listing of Purchaser Common Stock on AMEX, and
the listing on AMEX of the shares of Purchaser Common Stock issuable, and those
required to be reserved for issuance, in connection with the Stock Issuance and
the Stock Option Plan, subject to official notice of issuance.

5.9 Confidentiality. Each of the parties hereto hereby agrees that the
information obtained in any investigation pursuant to the negotiation and
execution of this Agreement or the effectuation of the transactions contemplated
hereby, shall be governed by the confidentiality provisions of the letter of
intent entered into by Purchaser and Company on September 15, 2008 (the
“Confidentiality Agreement”), which Confidentiality Agreement will continue in
full force and effect in accordance with its terms and each of Purchaser, the
Company, and the Stockholders agree to be bound by the terms of such agreement
and to hold, and cause their respective directors, officers, Employees, agents
and advisors (including attorneys, accountants, consultants, bankers and
financial advisors) to hold, any non-public information in accordance with the
terms of the Confidentiality Agreement.

5.10 Access to Information. During the period beginning on the date of this
Agreement and ending on the earlier to occur of the Closing Date or the
termination of this Agreement pursuant to its terms, the Company shall afford
Purchaser and Purchaser’s agents reasonable access during the Company’s regular
business hours, upon reasonable advance notice, to its properties, books,
records and personnel to obtain all information concerning its business

 

- 44 -



--------------------------------------------------------------------------------

(including the businesses of its Subsidiaries), including the status of product
development efforts, properties, results of operations and personnel, as
Purchaser may reasonably request. Purchaser shall hold all information received
pursuant to this Section 5.10 confidential in accordance with the terms of the
Confidentiality Agreement. Notwithstanding the foregoing, this Section 5.10
shall not require any Solar Entity to permit any inspection, or to disclose any
information, that would result in (i) the waiver of any applicable
attorney-client privilege, or (ii) the violation of any Laws. No information or
knowledge obtained in any investigation or notification pursuant to this
Section 5.10 or otherwise shall affect or be deemed to modify any representation
or warranty contained herein, the covenants or agreements of the Company or the
Stockholders or the conditions to the obligations of Purchaser hereto under this
Agreement.

5.11 Regulatory Filings; Reasonable Best Efforts.

(a) Regulatory Filings. The Company and Purchaser shall coordinate and cooperate
with one another and shall each use its reasonable best efforts to comply with,
and shall each refrain from taking any action that would impede compliance with,
all Laws, and as promptly as practicable after the date hereof, each of
Purchaser and the Solar Entities shall make all filings, notices, petitions,
statements, registrations, submissions of information, applications or
submissions of other documents required by any Governmental Entity in connection
with the Acquisition and the transactions contemplated hereby, including:
(i) filings of any pre-acquisition notification forms required by the
acquisition notification or control Laws of any applicable jurisdiction, as
agreed by the parties hereto, and (ii) any filings required under the Exchange
Act and the securities Laws of any foreign country, or any other Law relating to
the Acquisition. Each of Purchaser, the Company and Purchaser will cause all
documents that it is responsible for filing with any Governmental Entity under
this Section 5.11(a) to comply in all material respects with all applicable
Laws.

(b) Reasonable Best Efforts. Upon the terms and subject to the conditions set
forth herein, each of the parties hereto and Purchaser agrees to use its
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, and to assist and cooperate with the other parties in
doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the Acquisition and the
other transactions contemplated by this Agreement, including using reasonable
best efforts to accomplish the following: (i) the taking of all reasonable acts
necessary to cause the conditions precedent set forth in Article VII to be
satisfied, (ii) the obtaining of all necessary consents, approvals or waivers
from third parties, (iii) defending of any Legal Proceedings challenging this
Agreement or the consummation of the transactions contemplated hereby,
(iv) meetings with and presentations to Purchaser’s stockholders regarding the
Acquisition, and (v) the execution or delivery of any additional instruments
reasonably necessary to consummate the transactions contemplated by, and to
fully carry out the purposes of, this Agreement. In connection with and without
limiting the foregoing, the Company and its Board of Directors shall, if any
takeover statute or similar Law is or becomes applicable to the Acquisition,
this Agreement or any of the transactions contemplated by this Agreement, use
its reasonable best efforts to ensure that the Acquisition and the other
transactions contemplated by this Agreement may be consummated as promptly as
practicable on the terms contemplated by this Agreement and otherwise to
minimize the effect of such Law on the Acquisition, this Agreement and the
transactions contemplated hereby.

 

- 45 -



--------------------------------------------------------------------------------

5.12 Notification of Certain Matters.

(a) By the Company and the Stockholders’ Representative. The Company or the
Stockholders’ Representative, as applicable, shall give prompt written notice to
Purchaser of any representation or warranty made by it contained in this
Agreement becoming untrue or inaccurate, or any failure of the Company to comply
with or satisfy in any material respect any covenant, condition or agreement to
be complied with or satisfied by it under this Agreement Known to the Company or
any of the Stockholders, in each case, such that the conditions set forth in
Sections 7.1 and 7.2 would not be satisfied; provided, however, that such
disclosure shall not be deemed to cure any breach of a representation, warranty,
covenant or agreement or to satisfy any condition or deemed to be an admission
of the materiality of such item disclosed. The Company or the Stockholders’
Representative shall promptly notify Purchaser of any event or state of facts
before the Closing that constitutes a Material Adverse Effect on the Company.
Any such notification shall not be deemed to amend the schedules hereto for
purposes of determining whether the conditions set forth in Article VII hereof
have been satisfied and shall not be deemed to cure any breach of any
representation or warranty or to limit the rights and remedies of the parties
under this Agreement for any breach by the other parties of such representations
and warranties.

(b) By Purchaser. Purchaser shall give prompt notice to the Company of any
representation or warranty made by it or Purchaser contained in this Agreement
becoming untrue or inaccurate, or any failure of Purchaser to comply with or
satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement Known to Purchaser, in
each case, such that the conditions set forth in Sections 7.1 and 7.3 would not
be satisfied; provided, however, that such disclosure shall not be deemed to
cure any breach of a representation, warranty, covenant or agreement or to
satisfy any condition or deemed to be an admission of the materiality of such
item disclosed. Purchaser shall promptly notify the Company or the Stockholders’
Representative of any event or state of facts before the Closing that
constitutes a Material Adverse Effect on Purchaser. Any such notification shall
not be deemed to amend the schedules hereto for purposes of determining whether
the conditions set forth in Article VII hereof have been satisfied and shall not
be deemed to cure any breach of any representation or warranty or to limit the
rights and remedies of the parties under this Agreement for any breach by the
other parties of such representations and warranties.

(c) Third-Party Consents. As soon as practicable following the date hereof,
Purchaser, each of the Stockholders, and the Solar Entities shall each use its
reasonable best efforts to obtain any consents, waivers or approvals under any
of its or their Subsidiaries’, as applicable, respective Contracts required to
be obtained in connection with the consummation of the Acquisition and the
transactions contemplated by this Agreement and the Related Agreements.

5.13 Stock Option Plan Matters.

(a) Stock Option Plan. Purchaser shall take all action necessary in accordance
with the rules and regulations of AMEX, the Purchaser Charter Documents and
applicable Laws, subject to approval of the Stock Option Plan by the
stockholders at the Purchaser Stockholder’s Meeting and approval of the Stock
Option Plan by AMEX, as required, to adopt the Stock Option Plan effective as of
the Closing Date.

 

- 46 -



--------------------------------------------------------------------------------

(b) Assumption and Exchange of Company Options. At the Initial Closing,
Purchaser shall take all required actions such that each then outstanding
Company Option, whether or not exercisable at the Initial Closing and regardless
of the respective exercise prices thereof, will be assumed and replaced by
Purchaser under the Stock Option Plan. Each Company Option so assumed by
Purchaser under this Agreement will continue to have, and be subject to, the
same terms and conditions set forth in the applicable Company Option (including
any applicable stock option agreement or other document evidencing such Company
Option) immediately prior to the Initial Closing (including any repurchase
rights or vesting provisions), except that (i) each Company Option will be
exercisable (or will become exercisable in accordance with its terms) for that
number of whole shares of Parent Common Stock equal to the product of the number
of Company Ordinary Shares that were issuable upon exercise of such Company
Option immediately prior to the Initial Closing multiplied by the Exchange
Ratio, rounded down to the nearest whole number of shares of Parent Common Stock
and (ii) the per share exercise price for the shares of Parent Common Stock
issuable upon exercise of such assumed Company Option will be equal to the
quotient determined by dividing the exercise price per Company Ordinary Shares
at which such Company Option was exercisable immediately prior to the Initial
Closing by the Exchange Ratio, rounded up to the nearest whole cent. Each
assumed Company Option shall be vested immediately following the Initial Closing
as to the same percentage of the total number of shares subject thereto as it
was vested as to immediately prior to the Initial Closing, except to the extent
such Company Option by its terms in effect prior to the date hereof provides for
acceleration of vesting. As soon as reasonably practicable, Purchaser will use
all reasonable efforts to issue to each Person who holds an assumed Company
Option a document evidencing the foregoing assumption and replacement of such
Company Option by Purchaser.

(c) Incentive Stock Options. The conversion of Company Options provided for in
this Section 5.12, with respect to any options which are intended to be
“incentive stock options” (as defined in Section 422 of the Code) shall be
effected in a manner consistent with Section 424(a) of the Code.

(d) Form S-8. Purchaser agrees to file a registration statement on Form S-8 for
the shares of Purchaser Common Stock issuable with respect to options granted
under the Stock Option Plan to the extent Form S-8 is available as soon as is
reasonably practicable after the Closing and shall use its reasonable best
efforts to maintain the effectiveness of such registration statement thereafter
for so long as any of such options or other rights remain outstanding.

(e) Assumption and Exchange of Company Warrants. At the Initial Closing,
Purchaser shall take all required actions such that each then outstanding
Company Warrant, whether or not exercisable at the Initial Closing and
regardless of the respective exercise prices thereof, will be assumed and
replaced by Purchaser. Each Company Warrant so assumed by Purchaser under this
Agreement will continue to have, and be subject to, the same terms and
conditions set forth in the applicable Company Warrant immediately prior to the
Initial Closing (including any repurchase rights or vesting provisions), except
that (i) each Company Warrant

 

- 47 -



--------------------------------------------------------------------------------

will be exercisable (or will become exercisable in accordance with its terms)
for that number of whole shares of Parent Common Stock equal to the product of
the number of Company Ordinary Shares that were issuable upon exercise of such
Company Warrant immediately prior to the Initial Closing multiplied by the
Exchange Ratio, rounded down to the nearest whole number of shares of Parent
Common Stock and (ii) the per share exercise price for the shares of Parent
Common Stock issuable upon exercise of such assumed Company Warrant will be
equal to the quotient determined by dividing the exercise price per Company
Ordinary Shares at which such Company Warrant was exercisable immediately prior
to the Initial Closing by the Exchange Ratio, rounded up to the nearest whole
cent. Each assumed Company Warrant shall be vested immediately following the
Initial Closing as to the same percentage of the total number of shares subject
thereto as it was vested as to immediately prior to the Initial Closing, except
to the extent such Company Warrant by its terms in effect prior to the date
hereof provides for acceleration of vesting. As soon as reasonably practicable,
Purchaser will use all reasonable efforts to issue to each Person who holds an
assumed Company Warrant a document evidencing the foregoing assumption and
replacement of such Company Warrant by Purchaser.

5.14 Board of Directors of Purchaser.

(a) The parties hereto shall take all actions necessary in accordance with the
rules and regulations of the SEC and AMEX, the Purchaser Charter Documents and
applicable Laws such that effective as of immediately following the Closing and
ending not sooner than March 31, 2010, the Board of Directors of Purchaser shall
consist of five (5) members with four (4) of the initial directors nominated by
the Stockholders in their discretion (the “Stockholder nominees”) and one (1) of
the initial directors nominated by the Purchaser Representatives (the “Purchaser
nominee”). The Purchaser nominee and at least two (2) of the Stockholder
nominees will be independent directors under SEC and AMEX rules and regulations.
Such directors shall upon election satisfy all the requirements of all
applicable Laws and of AMEX director independence requirements and the audit
committee financial expert requirements of the SEC.

(b) The Stockholders agree, pursuant to the Voting Agreement, that, for a period
commencing from the Closing Date and ending not sooner than March 31, 2010, they
shall vote all Purchaser Common Stock then owned by them in favor of the persons
nominated by Purchaser Representatives.

5.15 Public Disclosure. The Company and Purchaser shall issue one joint press
release, in form and substance mutually agreeable to the parties hereto,
regarding the Acquisition upon execution of this Agreement. Other than the press
release referred to in the preceding sentence, neither the Company, the
Stockholders’ Representative, nor any of their respective representatives shall
issue any statement or communication to any third party (other than its agents
that are bound by confidentiality restrictions) regarding the subject matter of
this Agreement or the transactions contemplated hereby without the consent of
Purchaser. Other than the press release referred to above, Purchaser shall not
issue any statement or communication to any third party (other than its agents
that are bound by confidentiality restrictions) regarding the subject matter of
this Agreement or the transactions contemplated hereby without first consulting
with the Company, except that this restriction shall be subject to Purchaser’s
obligation to comply with applicable Laws and the rules and regulations of the
SEC and AMEX.

 

- 48 -



--------------------------------------------------------------------------------

5.16 Stockholder Restrictive Legend. The Stockholders acknowledge that certain
Stockholders will be deemed to be an affiliate of the Company for purposes of
Rule 145 promulgated under the Securities Act and such Stockholders will be
required to deliver to Purchaser prior to the Initial Closing an executed
affiliate agreement in customary form pursuant to which such Stockholder shall
agree to be bound by the provision of Rule 145 promulgated under the Securities
Act in a form provided by Purchaser and reasonably acceptable to such
Stockholder. Purchaser will give stop transfer instructions to its transfer
agent with respect to the Purchaser Common Stock received pursuant to the
Acquisition by such Stockholder and there will be placed on the certificate(s)
representing such Purchaser Common Stock, or any substitutions therefor, a
legend stating in substance that the shares were issued in a transaction to
which Rule 145 promulgated under the Securities Act applies and may only be
transferred (i) in conformity with Rule 145 or (ii) in accordance with a written
opinion of counsel, reasonably acceptable to Purchaser, in form and substance
that such transfer is exempt from registration under the Securities Act.

5.17 Additional Documents and Further Assurances. Following the Closing, each
party hereto, at the reasonable request of another party hereto, shall use
commercially reasonable efforts to execute and deliver such other instruments
and do and perform such other acts and things as may be necessary or desirable
for effecting completely the consummation of the Acquisition and the
transactions contemplated hereby.

5.18 Guaranty. Prior to the Closing, the Company shall (i) cause SSPL and SSI to
perform any and all of their obligations under this Agreement and the Related
Agreements and (ii) guarantees the performance by each of SSPL and SSI of their
obligations under this Agreement and the Related Agreements.

5.19 Expenses. All fees and expenses incurred in connection with the Acquisition
and/of the transactions contemplated hereby, including all legal, accounting,
financial and tax advisory, consulting, investment banking, regulatory and all
other fees and expenses of third parties incurred by the Company, SSI, SSPL, or
the Stockholders, on the one hand, and Purchaser, on the other hand, in
connection with the negotiation and effectuation of the terms and conditions of
this Agreement and the transactions contemplated hereby (“Third Party
Expenses”), shall be the obligation of the Company and Purchaser, respectively.

5.20 Conveyance Taxes. Purchaser, the Stockholders and the Stockholders’
Representative shall cooperate in the preparation, execution and filing of all
returns, questionnaires, applications or other documents regarding any real
property transfer or gains, sales, use, transfer, value added, stock transfer or
stamp taxes, any transfer, recording, registration or other fees or any similar
taxes which become payable in connection with the transactions contemplated by
this Agreement that are required to be filed on or before the Closing. All such
taxes will be paid by the party bearing the legal responsibility for such
payment.

 

- 49 -



--------------------------------------------------------------------------------

5.21 Solar Entities Acquisition Proposals.

(a) No Solicitation. From the date hereof until the earlier of the termination
of this Agreement pursuant to its terms or the Closing Date, the Company, SSI,
SSPL and the Stockholders agree that neither they nor any of their Subsidiaries
nor any of their officers and directors or those of their Subsidiaries shall,
and that the Company, SSI, SSPL and the Stockholders shall use its reasonable
best efforts to cause their and their Subsidiaries’ Employees, agents and
representatives (including any investment banker, attorney or accountant
retained by it or any of its Subsidiaries) (collectively, “Representatives”) not
to (and shall not authorize any of them to), directly or indirectly:
(i) solicit, initiate, encourage, knowingly facilitate or induce any inquiry
with respect to, or the making, submission or announcement of, any Acquisition
Proposal, (ii) participate in any discussions or negotiations regarding, or
furnish to any Person any nonpublic information with respect to, or take any
other action to facilitate any inquiries or the making of any proposal that
constitutes or may reasonably be expected to lead to, any Acquisition Proposal,
(iii) engage in discussions with any Person with respect to any Acquisition
Proposal, except as to the existence of the provisions of this Section 5.21,
(iv) approve, endorse or recommend any Acquisition Proposal, or (v) enter into
any letter of intent or similar document or any Contract contemplating or
otherwise relating to any Acquisition Proposal. The Solar Entities and the
Stockholders will immediately cease any and all existing activities, discussions
or negotiations with any third parties conducted heretofore with respect to any
Acquisition Proposal with respect to itself. “Acquisition Proposal” shall mean
any offer or proposal, relating to any transaction or series of related
transactions involving: (A) any purchase from the Company or acquisition by any
Person or “group” (as defined under Section 13(d) of the Exchange Act and the
rules and regulations thereunder) of more than a ten percent (10%) interest in
the total outstanding voting securities of the Solar Entities or any tender
offer or exchange offer that if consummated would result in any Person or group
beneficially owning ten percent (10%) or more of the total outstanding voting
securities of the Solar Entities or any merger, consolidation, business
combination or similar transaction involving the Solar Entities, (B) any sale,
lease (other than in the ordinary course of business), exchange, transfer,
license (other than in the ordinary course of business), acquisition or
disposition of more than ten percent (10%) of the assets of the Solar Entities
(taken as a whole), or (C) any liquidation or dissolution of the Company;
provided, however, neither the discussion of such transactions with Purchaser
and its Affiliates and Representatives nor the transactions contemplated hereby
nor the Company’s efforts to obtain equity or debt financing in an amount not
greater than $25 million shall be deemed an Acquisition Proposal.

(b) Notification of Unsolicited Acquisition Proposals. As promptly as
practicable after receipt of any Acquisition Proposal or any request for
nonpublic information or inquiry which the Solar Entities reasonably believe
would lead to an Acquisition Proposal, the Company shall provide Purchaser with
notice of the material terms and conditions of such Acquisition Proposal,
request or inquiry, and the identity of the Person or group making any such
Acquisition Proposal, request or inquiry and a copy of all written materials
provided in connection with such Acquisition Proposal, request or inquiry. The
Company shall provide Purchaser as promptly as practicable notice setting forth
all such information as is reasonably necessary to keep Purchaser informed in
all material respects of the status and details (including material amendments
or proposed material amendments) of any such Acquisition Proposal, request or
inquiry and shall promptly provide Purchaser a copy of all written materials
subsequently provided in connection with such Acquisition Proposal, request or
inquiry.

 

- 50 -



--------------------------------------------------------------------------------

5.22 Purchaser Acquisition Proposals.

(a) No Solicitation. From the date hereof until the earlier of the termination
of this Agreement pursuant to its terms or the Closing Date, Purchaser agrees
that neither it nor any of its Subsidiaries nor any of its officers and
directors or those of its Subsidiaries shall, and that Purchaser shall use its
reasonable best efforts to cause its and its Subsidiaries’ Representatives not
to (and shall not authorize any of them to), directly or indirectly:
(i) solicit, initiate, encourage or induce any inquiry with respect to, or the
making, submission or announcement of, any Purchaser Acquisition Proposal, or
(ii) approve, endorse or recommend any Purchaser Acquisition Proposal, or
(iii) enter into any letter of intent or similar document or any Contract
contemplating or otherwise relating to any Purchaser Acquisition Proposal.
Purchaser will immediately cease any and all existing activities, discussions or
negotiations with any third parties conducted heretofore with respect to any
Purchaser Acquisition Proposal with respect to itself. “Purchaser Acquisition
Proposal” shall mean any offer or proposal, relating to any transaction or
series of related transactions involving: (A) any acquisition of any voting
securities of any Person or any merger, consolidation, business combination or
similar transaction resulting in an acquisition of voting securities, or (B) any
acquisition of the assets of any Person; provided, however, neither the
discussion of such transactions with the Stockholders and their Affiliates and
Representatives nor the transactions contemplated hereby and shall not be deemed
a Purchaser Acquisition Proposal.

(b) Notification of Unsolicited Purchaser Acquisition Proposals. As promptly as
practicable after receipt of any Purchaser Acquisition Proposal, Purchaser shall
provide the Stockholders’ Representative with notice of the material terms and
conditions of such Purchaser Acquisition Proposal, request or inquiry, and the
identity of the Person or group making any such Purchaser Acquisition Proposal,
request or inquiry and a copy of all written materials provided in connection
with such Purchaser Acquisition Proposal, request or inquiry. Purchaser shall
provide the Stockholders’ Representative as promptly as practicable after the
occurrence of any material development with respect to such Purchaser
Acquisition Proposal notice setting forth all such information as is reasonably
necessary to keep the Stockholders’ Representative informed in all material
respects of the status and details (including material amendments or proposed
material amendments) of any such Purchaser Acquisition Proposal, request or
inquiry and shall promptly provide the Stockholders’ Representative a copy of
all written materials subsequently provided in connection with such Purchaser
Acquisition Proposal, request or inquiry.

5.23 Indemnification.

(a) Indemnity. From and after the Closing, Purchaser will fulfill and honor in
all respects the obligations of Purchaser pursuant to any indemnification
Contracts between Purchaser and its directors and officers immediately prior to
the Closing for which true and complete copies have been provided to the
Company, subject to applicable Law. Subject to limitations by applicable Law,
Purchaser shall cause the certificate of incorporation and bylaws of Purchaser
following the Closing will contain provisions with respect to exculpation and
indemnification that are at least as favorable to the Indemnified Parties as
those contained in the Purchaser Charter Documents as in effect on the date
hereof, which provisions will not be amended, repealed or otherwise modified for
a period of six (6) years from the Closing in any manner that would adversely
affect the rights thereunder of individuals who, immediately prior to the
Closing, were directors, officers, employees or agents of Purchaser, unless such
modification is required by Law.

 

- 51 -



--------------------------------------------------------------------------------

(b) Insurance. For a period of six (6) years after the Closing, Purchaser will
cause to be maintained directors’ and officers’ liability insurance covering
those persons who are covered by Purchaser’s directors’ and officers’ liability
insurance policy as of the date hereof on terms comparable to those applicable
to the current directors and officers of Purchaser for a period of six (6) years
after the Closing.

(c) Third–Party Beneficiaries. This Section 5.23 is intended to be for the
benefit of, and shall be enforceable by the directors and officers of Purchaser
described in Section 5.23(a) and their heirs and personal representatives and
shall be binding on Purchaser and its successors and assigns. In the event
Purchaser or its successor or assign (i) consolidates with or merges into any
other Person and shall not be the continuing or surviving corporation or entity
in such consolidation or merger or (ii) transfers all or substantially all of
its properties and assets to any Person, then, and in each case, proper
provision shall be made so that the successor and assign of Purchaser honor the
obligations set forth with respect to Purchaser in this Section 5.23.

5.24 Purchaser Investor Communications. Subject to applicable Laws, Purchaser
will use commercially reasonable efforts to coordinate meetings with Purchaser
stockholders and representatives of the Company and Purchaser for the purpose of
obtaining Purchaser stockholder approval of the Acquisition. Purchaser shall
comply with all of the rules and regulations of the SEC and AMEX and applicable
Laws with respect to all such communications. The costs and expenses for each of
the Company representatives or Purchaser representatives, as applicable, related
to the above “road show” activities shall be the obligation of the Company and
the Purchaser, as applicable.

5.25 Company Financial Statements. (i) The Company shall use its commercially
reasonable efforts to deliver to Purchaser on or before November 30, 2008
(A) the Company Historic Financial Statements prepared for those periods and in
such format as may be determined by a mutually acceptable independent financial
accountant certified by the Public Company Accounting Oversight Board (the
“Independent Accountants”), together with the unqualified audit report of the
Independent Accountants with respect to such financial statements for inclusion
in the Proxy Statement pursuant to the Exchange Act and (B) the unaudited
balance sheet as of September 30, 2008 and the related consolidated statements
of income, cash flow and members’ equity for the respective three and six-month
periods then ended each as reviewed by the Independent Accountants, and
(ii) such Financials must, in the opinion of Purchaser, be suitable or readily
adaptable for incorporation in the reports required to be filed by Purchaser
with the SEC pursuant to the Exchange Act.

 

- 52 -



--------------------------------------------------------------------------------

ARTICLE VI

CONDUCT OF BUSINESS

6.1 Conduct of Business by Solar Entities prior to the Closing.

(a) Ordinary Course. During the period from the date hereof and continuing until
the earlier of the termination of this Agreement pursuant to its terms or the
Closing, the Solar Entities shall, and shall cause their Subsidiaries to, except
as otherwise expressly contemplated by this Agreement or to the extent that
Purchaser shall otherwise consent in writing, (i) carry on their business in the
usual, regular and ordinary course, in substantially the same manner as
heretofore conducted and in compliance with all applicable Laws, (ii) pay their
debts and Taxes when due, and (iii) use all reasonable efforts consistent with
past practices and policies to (x) preserve intact its present business
organization, (y) keep available the services of its present executive officers
and Key Employees, and (z) preserve its relationships with customers, suppliers,
licensors, licensees, and others with which it has business dealings.

(b) Required Consent. In addition, without limiting the generality of
Section 6.1(a), except as expressly permitted by the terms of this Agreement or
as expressly provided in Section 6.1(b) of the Company Disclosure Letter
(referencing the applicable subparagraph below), without the prior written
consent of Purchaser, which shall not be unreasonably withheld or delayed,
during the period from the date hereof and continuing until the earlier of the
termination of this Agreement pursuant to its terms or the Closing Date, none of
the Solar Entities shall do any of the following:

(i) enter into any new line of business material to the Solar Entities or make a
material change to any existing line of business;

(ii) declare, set aside or pay any dividends on or make any other distributions
(whether in cash, stock, equity securities or property) in respect of any
capital stock or split, combine or reclassify any capital stock or issue or
authorize the issuance of any other securities in respect of, in lieu of or in
substitution for any capital stock;

(iii) purchase, redeem or otherwise acquire, directly or indirectly, any shares
of their capital stock, except repurchases of unvested shares in connection with
the termination of the employment relationship with any Employee pursuant to
stock option or purchase agreements in effect on the date hereof;

(iv) issue, deliver, sell, authorize, pledge or otherwise encumber any shares of
their capital stock, Voting Debt or any securities convertible into shares of
their capital stock or Voting Debt, or subscriptions, rights, warrants or
options to acquire any shares of its capital stock or Voting Debt or any
securities convertible into shares of their capital stock or Voting Debt, or
enter into other agreements or commitments of any character obligating them to
issue any such securities or rights;

(v) cause, permit or propose any amendments to the Target Charter Documents or
any of the Subsidiary Charter Documents;

(vi) acquire or agree to acquire by merging or consolidating with, or by
purchasing any equity or voting interest in or a portion of the assets of, or by
any other manner, any material business or any Person or division thereof, or
otherwise acquire or agree to acquire any material assets;

(vii) enter into any binding agreement, agreement in principle, letter of
intent, memorandum of understanding or similar agreement with respect to any
joint venture, strategic partnership or alliance, except for non-exclusive
marketing, distributor, reseller, customer, end-user and related agreements
entered into in the ordinary course of business consistent with past practice;

 

- 53 -



--------------------------------------------------------------------------------

(viii) sell, lease, license, encumber or otherwise dispose of any material
properties or assets except sales of inventory and scrap material in the
ordinary course of business consistent with past practice;

(ix) make any loans, advances of money or capital contributions to, or
investments in, any Person, other than: (A) loans or investments by it or a
wholly-owned Subsidiary of it to or in it or any wholly-owned Subsidiary of it,
or (B) employee loans or advances for travel and entertainment expenses made in
the ordinary course of business consistent with past practice;

(x) except as required by GAAP or the SEC, make any material change in its
methods or principles of accounting;

(xi) except as required by Legal Requirements, make or change any Tax election
or adopt or change any accounting method in respect of Taxes, settle or
compromise any material Tax liability or consent to any extension or waiver of
any limitation period with respect to Taxes;

(xii) except as required by GAAP or the SEC, revalue any of its assets;

(xiii) (A) pay, discharge, settle or satisfy any claims or litigation (whether
or not commenced prior to the date of this Agreement) other than the payment,
discharge, settlement or satisfaction for money, of claims or litigation (x) in
the ordinary course of business consistent with past practice or in amounts not
in excess of $25,000 individually or $100,000 in the aggregate or (y) to the
extent subject to reserves on the Financials existing as of the date hereof in
accordance with GAAP, or (B) waive the benefits of, agree to modify in any
manner, terminate, release any Person from or knowingly fail to enforce any
confidentiality or similar agreement to which any of the Solar Entities is a
party or of which any or the Solar Entities is a beneficiary;

(xiv) except as required by Legal Requirements or written Contracts currently
binding on the Solar Entities, (A) increase in any manner the amount of
compensation or fringe benefits of, pay any bonus to or grant severance or
termination pay to any Employee earning more than $50,000 annually or director
of the Solar Entities, (B) make any increase in or commitment to increase the
benefits or expand the eligibility under any Employee Plan (including any
severance plan), adopt or amend or make any commitment to adopt or amend any
Employee Plan or make any contribution, other than regularly scheduled
contributions or pursuant to the terms of any existing Employee Plan, to any
Employee Plan, (C) enter into any employment, severance, termination or
indemnification agreement with any Employee or enter into any collective
bargaining agreement, (D) grant any stock appreciation right, phantom stock
award, stock-related award or performance award (whether payable in cash, shares
or otherwise) to any Person (including any Employee) other than under any
Employee Plan, or (E) enter into any agreement with any Employee the benefits of
which are (in whole or in part) contingent or the terms of which are materially
altered upon the occurrence of a transaction involving the Solar Entities of the
nature contemplated hereby;

 

- 54 -



--------------------------------------------------------------------------------

(xv) grant any exclusive rights to a third party with respect to any Company
Intellectual Property;

(xvi) enter into or renew any Contracts containing, or otherwise subjecting the
Solar Entities or Purchaser to, any non-competition, exclusivity or other
restrictions on the operation of the business of the Solar Entities or
Purchaser;

(xvii) enter into any Contract which would be to grant to a third party
following the Acquisition any actual or potential right of license to any
Company Intellectual Property other than in the normal course of business
consistent with past practice;

(xviii) enter into or renew any Contracts containing any material purchase,
supply, support, maintenance or service obligation, other than those obligations
in the ordinary course of business consistent with past practice;

(xix) hire employees other than in the ordinary course of business consistent
with past practice and at compensation levels substantially comparable to that
of similarly situated employees;

(xx) incur any indebtedness for borrowed money or guarantee any such
indebtedness of another Person, issue or sell any debt securities or options,
warrants, calls or other rights to acquire any debt securities of the Solar
Entities, guarantee any debt securities of another Person, enter into any “keep
well” or other agreement to maintain any financial statement condition of any
other Person (other than any wholly-owned Subsidiary of it) or enter into any
arrangement having the economic effect of any of the foregoing, other than in
connection with the financing of ordinary course trade payables consistent with
past practice;

(xxi) enter into, modify, amend, or terminate any Material Contract currently in
effect, or waive, release or assign any material rights or claims thereunder, in
each case, in a manner materially adverse to the Company;

(xxii) enter into any Contract obligating the Solar Entities to pay a third
party that is outside of the ordinary course of business consistent with past
practice and in excess of $100,000 individually;

(xxiii) intentionally take any action that is intended to (A) result in any of
the Company’s, SSI’s, SSPL’s or Stockholder’s representations and warranties set
forth in this Agreement being or becoming untrue in any material respect (or in
all respects, with respect to those representations and warranties which are
qualified as to materiality) at any time at or prior to the Closing Date,
(B) result in any of the conditions to the Acquisition set forth in Article VII
not being satisfied, or (C) result in a material violation of any provision of
this Agreement (or a violation in any respect, with respect to those provisions
which are qualified as to materiality) except, in each case, as may be required
by any Law; or

 

- 55 -



--------------------------------------------------------------------------------

(xxiv) agree in writing or otherwise to take any of the actions described in
(i) through (xxiii) above.

(c) Procedures for Requesting Purchaser Consent. If the Company desires to take
an action which would be prohibited pursuant to Section 6.1(b) without the
written consent of Purchaser, prior to taking such action the Company may
request such written consent by sending an e-mail or facsimile to the following
individual:

Craig Colmar

Secretary and Treasurer

Trans-India Acquisition Corporation

Facsimile: (312) 922-9283

E-mail: cpcolmar@jocolaw.com

Consent shall be deemed given pursuant to this Section 6.1(c) if no response is
received within three (3) Business Days following a request for consent
delivered pursuant to this Section 6.1(c).

6.2 Conduct of Business by Purchaser prior to the Closing.

(a) Ordinary Course. During the period from the date hereof and continuing until
the earlier of the termination of this Agreement pursuant to its terms or the
Closing, Purchaser shall, except as otherwise expressly contemplated by this
Agreement or to the extent that the Company shall otherwise consent in writing,
(i) carry on their business in the usual, regular and ordinary course, in
substantially the same manner as heretofore conducted and in compliance with all
applicable Laws, (ii) pay its debts and Taxes of when due, and (iii) use all
reasonable efforts consistent with past practices and policies to (x) preserve
intact its present business organization, (y) keep available the services of its
present executive officers, and (z) preserve its relationships with those with
which it has business dealings.

(b) Required Consent. In addition, without limiting the generality of
Section 6.2(a), except as expressly permitted by the terms of this Agreement or
as expressly provided in Section 6.2(b) of the Purchaser Disclosure Letter
(referencing the applicable subparagraph below), without the prior written
consent of the Company, not to be unreasonably withheld if a valid business
purpose exists for doing so in the good faith business judgment of Purchaser and
upon presentment of relevant information and an opportunity to assess and
discuss with Purchaser, during the period from the date hereof and continuing
until the earlier of the termination of this Agreement pursuant to its terms or
the Closing Date, Purchaser shall not do any of the following:

(i) not pledge, sell, transfer, dispose or otherwise encumber or grant any
rights or interests to others of any kind with respect to all or any part of the
shares of capital stock of Purchaser;

(ii) except pursuant to existing equity rights outstanding, not issue any shares
of capital stock of Purchaser or any options therefor or any securities
convertible into or exchangeable for capital stock of Purchaser or enter into
any agreements in respect of the ownership or control of such capital stock;

 

- 56 -



--------------------------------------------------------------------------------

(iii) not declare any dividend or make any distribution in cash, securities or
otherwise on the outstanding shares of capital stock of Purchaser or directly or
indirectly redeem, purchase or in any other manner whatsoever advance, transfer
(other than in payment for goods received or services rendered in the ordinary
course of business), or distribute to any of their Affiliates or otherwise
withdraw cash or cash equivalents in any manner inconsistent with established
cash management practices;

(iv) except as contemplated by this Agreement, not to amend the Certificate of
Incorporation or By-laws (or other organizational documents) of Purchaser; or

(v) not to merge or consolidate with, or acquire any assets of, or otherwise
acquire any interest in the business operations of, any Person.

6.3 Conduct of Business by the Stockholders prior to the Closing.

(a) Ordinary Course. During the period from the date hereof and continuing until
the earlier of the termination of this Agreement pursuant to its terms or the
Closing, the Stockholders, if entities, shall in support of the Acquisition,
except as otherwise expressly contemplated by this Agreement or to the extent
that Purchaser shall otherwise consent in writing, (i) carry on their business
in the usual, regular and ordinary course, in substantially the same manner as
heretofore conducted and in compliance with all applicable Laws, (ii) pay its
debts and Taxes of when due, and (iii) use all reasonable efforts consistent
with past practices and policies to preserve intact its present business
organization.

(b) Required Consent. In addition, without limiting the generality of
Section 6.3(a), except as expressly permitted by the terms of this Agreement,
without the prior written consent of Purchaser, during the period from the date
hereof and continuing until the earlier of the termination of this Agreement
pursuant to its terms or the Closing Date, none of the Stockholders shall do any
of the following:

(i) purchase or otherwise acquire, directly or indirectly, any shares of capital
stock, Voting Debt or any securities convertible into shares of capital stock or
Voting Debt, or subscriptions, rights, warrants or options to acquire any shares
of capital stock or Voting Debt or any securities convertible into shares of
capital stock or Voting Debt of the Company except pursuant to stock option or
purchase agreements in effect on the date hereof;

(ii) sell, pledge or otherwise encumber any shares of capital stock, Voting Debt
or any securities convertible into shares of capital stock or Voting Debt, or
subscriptions, rights, warrants or options to acquire any shares of capital
stock or Voting Debt or any securities convertible into shares of capital stock
or Voting Debt of the Company;

(iii) take any action or omit to take any action that may directly or indirectly
impede or affect the Acquisition and the Closing on the terms contemplated by
this Agreement;

 

- 57 -



--------------------------------------------------------------------------------

(iv) intentionally take any action that is intended to (A) result in any of
Stockholders’ representations and warranties set forth in this Agreement being
or becoming untrue in any material respect (or in all respects, with respect to
those representations and warranties which are qualified as to materiality) at
any time at or prior to the Closing Date, (B) result in any of the conditions to
the Acquisition set forth in Article VII not being satisfied, or (C) result in a
material violation of any provision of this Agreement (or a violation in any
respect, with respect to those provisions which are qualified as to materiality)
except, in each case, as may be required by any Law; or

(v) agree in writing or otherwise to take any of the actions described in
(i) through (iv) above.

6.4 Conduct of Purchaser’s Business Post-Closing. Between the date of this
Agreement and March 31, 2010, Purchaser and the Stockholders agree to cause the
Purchaser to: (a) not sell or issue an aggregate of greater than $25 million of
Purchaser equity securities (including any securities convertible into equity,
but excluding pursuant to the Stock Option Plan) or Solar Entities equity
securities (including any securities convertible into equity); provided that if
Purchaser receives approval of a majority of the Purchaser’s independent Board
members, including the Purchaser nominee, the Purchaser may sell or issue an
aggregate of greater than $25 million of Purchaser equity securities (including
any securities convertible into equity); provided further that such funds are
utilized solely to fund asset or stock acquisitions from third parties, and
provided further that any stock or assets acquired are held in a separate
subsidiary from the Solar Entities until at least April 1, 2010; (b) hold the
businesses of the Solar Entities as of the Closing Date separate from any other
businesses and not to merge or consolidate the businesses of the Solar Entities
with any other businesses; (c) not change Purchaser’s fiscal year end; and
(d) not effect any intercompany transactions, which transactions include any of
the Solar Entities, unless such transactions are approved by a majority of the
Purchaser’s independent Board members, including the Purchaser nominee.

ARTICLE VII

CONDITIONS TO THE ACQUISITION

7.1 Conditions to Obligations of Each Party to Effect the Acquisition. The
respective obligations of the Company, SSI, SSPL, the Stockholders and Purchaser
to effect the Acquisition shall be subject to the satisfaction, at or prior to
the Initial Closing, of the following condition:

(a) No Order; Injunctions; Restraints; Illegality. No Governmental Entity shall
have enacted, issued, promulgated, enforced or entered any Law or Order which is
in effect and which has the effect of making the Acquisition illegal or
otherwise prohibiting or preventing consummation of the Acquisition.

(b) Stockholder Approval. Each of the Purchaser Stockholder Approval Items shall
have been approved by the requisite vote under the rules and regulations of
AMEX, the Purchaser Charter Documents and applicable Law by the stockholders of
Purchaser.

 

- 58 -



--------------------------------------------------------------------------------

(c) Governmental Approval. Any necessary approvals from any Governmental Entity
shall have been timely obtained all in a form and substance satisfactory to
Purchaser.

(d) AMEX Listing. The shares of Purchaser Common Stock issuable, and those
required to be reserved for issuance, in connection with the Stock Issuance and
the Stock Option Plan shall have been authorized for listing on AMEX, subject to
official notice of issuance.

7.2 Additional Conditions to Obligations of Purchaser. The obligations of
Purchaser to effect the Acquisition shall be subject to the satisfaction at or
prior to each Closing (unless otherwise provided below) of each of the following
conditions, any of which may be waived, in writing, exclusively by Purchaser:

(a) Representations, Warranties and Covenants. (i) The representations and
warranties of the Company, SSI, SSPL and the Stockholders contained in this
Agreement (other than the representations and warranties as of a specified date,
which shall be true and correct as of such date) shall have been true and
correct on the date they were made and shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, which shall be true and correct in all respects) on and as of
the Closing Date as though such representations and warranties were made on and
as of such time, and (ii) the Company, SSI, SSPL, and the Stockholders shall
have performed and complied in all material respects with all covenants and
obligations under this Agreement required to be performed and complied with by
such parties as of the Closing.

(b) No Material Adverse Effect. There shall not have occurred any event or
condition of any character that has had, either individually or in the aggregate
with all such other events or conditions, a Material Adverse Effect on the Solar
Entities.

(c) Litigation. There shall be no material action, suit, claim, order,
injunction or proceeding of any nature pending, or overtly threatened, against
the Solar Entities or any of the Stockholders or their respective properties or
any of their respective officers, directors or shareholders arising out of, or
in any way connected with, the Acquisition or the other transactions
contemplated by this Agreement.

(d) New Employment Arrangements. The Company employees listed on Schedule 7.2(d)
hereto (the “Key Employees”) shall have each executed and delivered an Executive
Employment Agreement or offer letter, as applicable, which agreements or offer
letters shall be in full force and effect.

(e) Non-Competition/Non-Solicitation Arrangements. The Key Employees listed on
Schedule 7.2(e) shall each have executed and delivered the
Non-Competition/Non-Solicitation Agreements, which agreements shall be in full
force and effect.

(f) Legal Opinion. Prior to the Initial Closing, Purchaser shall have received a
legal opinion from legal counsel to the Company, SSI, and SSPL, substantially in
the form set forth as Exhibit D hereto.

 

- 59 -



--------------------------------------------------------------------------------

(g) Closing Date Indebtedness. Prior to the Initial Closing, the Company shall
provide to Purchaser a schedule setting forth the amount of outstanding
Long-Term Indebtedness, determined as of 11:59 p.m. California time on the
Business Day immediately preceding the Closing Date (the “Closing Date
Indebtedness”) and indicating the payees (the “Indebtedness Schedule”), which
schedule shall be certified as true and correct as of the Closing Date by the
Company’s chief executive officer.

(h) Company Financial Statements. The Company Historic Financial Statements
shall have been prepared for those periods and in such format as may be
determined by the Independent Accountants, for inclusion in the Proxy Statement
pursuant to the Exchange Act and sufficient to meet the on-going public
reporting requirements of Purchaser, and (ii) the Company Historic Financial
Statements are, in the opinion of Purchaser, suitable or readily adaptable for
incorporation in the reports required to be filed by Purchaser with the SEC
pursuant to the Exchange Act.

(i) Registration Rights Agreement. The Stockholders shall have executed and
delivered the Registration Rights Agreement and such agreement shall be in full
force and effect.

(j) Voting Agreement. The Stockholders shall have executed and delivered the
Voting Agreement and such agreement shall be in full force and effect.

(k) Lock-Up Agreement. The Stockholders shall have executed and delivered to
Purchaser the Lock-Up Agreement and such agreement shall be in full force and
effect.

(l) Certificate of the Company and the Stockholders’ Representative. Purchaser
shall have received a certificate, validly executed by (i) the Chief Executive
Officers of the Company, SSI and SSPL for and on behalf of the Company, SSI and
SSPL, respectively, and (ii) the Stockholders’ Representative for and on behalf
of the Stockholders certifying that the conditions in Section 7.2(a) and 7.2(b)
with respect to the Company, SSI, SSPL or the Stockholders, as applicable, have
been met as of the Closing, and the conditions in Section 7.3 have been met or
are waived by the Stockholders, SSI, SSPL, and the Company as of the Closing.

(m) Certificate of Status. Purchaser shall have received a certificate, dated
within five (5) Business Days prior to both Closings, duly executed by the
registered secretaries of the Company and SSI affirming the good standing of the
Company and SSI

(n) Deliveries. The Stockholders’ Representative shall have made all of the
deliveries to Purchaser pursuant to Section 1.4.

 

- 60 -



--------------------------------------------------------------------------------

7.3 Additional Conditions to Obligations of the Stockholders, SSI, SSPL and the
Company. The obligation of the Stockholders, SSI, SSPL, and the Company to
effect the Acquisition shall be subject to the satisfaction at or prior to the
Initial Closing of each of the following conditions, any of which may be waived,
in writing, by the Stockholders, SSI, SSPL and the Company:

(a) Representations, Warranties and Covenants. (i) The representations and
warranties of the Purchaser in this Agreement (other than the representations
and warranties as of a specified date, which shall be true and correct as of
such date) shall have been true and correct when made and shall be true and
correct in all material respects (except for those representations and
warranties which are qualified as to materiality, which shall be true and
correct in all respects) on and as of the Closing Date as though such
representations and warranties were made on and as of such time and
(ii) Purchaser shall have performed and complied in all material respects with
all covenants and obligations under this Agreement required to be performed and
complied with by such parties as of the Closing Date.

(b) No Material Adverse Effect. There shall not have occurred any event or
condition of any character that has had, either individually or in the aggregate
with all such other events or conditions, a Material Adverse Effect on
Purchaser.

(c) Litigation. There shall be no material action, suit, claim, order,
injunction or proceeding of any nature pending, or overtly threatened, against
Purchaser or its properties or any of its respective officers, directors or
shareholders arising out of, or in any way connected with, the Acquisition or
the other transactions contemplated by this Agreement.

(d) Third Party Consents. Purchaser shall have delivered to the Stockholders’
Representative all necessary consents, waivers and approvals of parties to the
Contracts set forth on Schedule 7.3(d) hereto as are required thereunder in
connection with the Acquisition.

(e) Purchaser Stockholder Approval. Purchaser shall have obtained stockholder
approval of the Purchaser Stockholder Approval Items, in accordance with the
requirements of applicable Law and the Purchaser Charter Documents.

(f) New Employment Arrangements. Purchaser shall have executed and delivered to
each Key Employee its respective Executive Employment Agreement or offer letter,
as applicable, and such agreement or offer letters shall be in full force and
effect.

(g) Non-Competition/Non-Solicitation Arrangements. Purchaser shall have executed
and delivered to the Key Employees executing a Non-Competition/Non-Solicitation
Agreement its respective Non-Competition/Non-Solicitation Agreement and such
agreements shall be in full force and effect.

(h) Legal Opinion. The Company and the Stockholders’ Representative shall have
received a legal opinion from legal counsel to Purchaser, substantially in the
form set forth as Exhibit E hereto.

(i) Registration Rights Agreement. Purchaser shall have executed and delivered
the Registration Rights Agreement and such agreement shall be in full force and
effect.

(j) Voting Agreement. The Stockholders shall have executed and delivered the
Voting Agreement and such agreement shall be in full force and effect.

(k) Lock-Up Agreement. Purchaser shall have executed and delivered to the
Stockholders the Lock-Up Agreement and such agreement shall be in full force and
effect

 

- 61 -



--------------------------------------------------------------------------------

(l) Officers and Directors. Each of the existing officers and directors of
Purchaser (other than the Purchaser board member selected by Purchaser who shall
continue as of the Closing as the director nominee of the Purchaser
Representatives) shall have executed and delivered resignations from such
position, effective as of the Closing.

(m) Certificate of Purchaser. The Company shall have received a certificate,
validly executed the Chief Executive Officer of Purchaser for and on behalf of
Purchaser, certifying that the conditions in Section 7.3(a) and 7.3(b) with
respect to Purchaser, as the case may be, have been met as of the Closing, and
the conditions in Section 7.2 have been met or are waived by Purchaser as of the
Closing.

(n) Purchaser Capital Stock. Purchaser shall have (i) no more than 14,200,000
shares of Purchaser Common Stock, (ii) warrants to purchase no more than
11,700,000 shares of Purchaser Common Stock at an exercise price per share of
$5.00, (iii) an option to purchase 500,000 units at an exercise price per unit
of $10.00 consisting of one share of Purchaser Common Stock and one warrant to
purchase one share of Purchaser Common Stock at an exercise price per share of
$6.25, and (iv) no Purchaser Preferred Stock, outstanding immediately prior to
the Closing Date and the Share Issuance.

(o) Stockholder Parties. At the Initial Closing, Stockholders holding at least
80% of the Target Shares (and representing at least 80% of the voting power of
the Company) shall be party to (i) this Agreement and all right and title in
such Target Shares shall be acquired by Purchaser and (ii) the Related
Agreements to which the Stockholders are a party.

(p) Deliveries. Purchaser shall have made all of the deliveries to the
Stockholders’ Representative and Escrow Agent pursuant to Section 1.4.

ARTICLE VIII

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; CLAIMS

8.1 Survival of Representations and Warranties. The representations and
warranties of the Company, SSI, SSPL and the Stockholders contained herein shall
survive the Closing Date until eighteen (18) months thereafter; provided,
however, that the representations and warranties set forth in Section 2.2
(Capital Structure), Section 2.3 (Authority), Section 3.2 (Ownership of Target
Shares) and Section 3.3 (Authority) shall survive indefinitely. In the case of
fraud, intentional misrepresentation or active concealment, the representations
and warranties of the Company, SSI, SSPL and the Stockholders shall survive
indefinitely. Any claims under this Agreement with respect to a breach of a
representation and warranty must be asserted by written notice to the
Stockholders’ Representative within the period contemplated by this Section 8.1,
and if such a notice is given, the survival period for such representation and
warranty shall continue until the claim is fully resolved. The right to
indemnification or other remedy based on the representations, warranties,
covenants and agreements herein will not be affected by any investigation
conducted with respect to, or any knowledge acquired by Purchaser (or capable of
being acquired) at any time, whether before or after the execution and delivery
of this Agreement, with respect to the accuracy or inaccuracy of or compliance
with, any such representation, warranty, covenant or agreement.

 

- 62 -



--------------------------------------------------------------------------------

8.2 Indemnification. The Stockholders shall jointly and severally indemnify
Purchaser and its respective Affiliates (including, after the Closing, the
Company), and each of their respective officers, directors, employees,
stockholders, partners and agents (each an “Indemnified Party” and together the
“Indemnified Parties”) against, and hold each of the Indemnified Parties
harmless from, any damage, claim, loss, cost, liability or expense, including
interest, penalties, reasonable attorneys’ fees and expenses of investigation,
response action, removal action or remedial action net of insurance coverage or
proceeds (hereinafter individually a “Loss” and collectively “Losses”) assessed,
suffered, incurred or sustained by such Indemnified Party or that such
Indemnified Party reasonably anticipates that it will assess, suffer, incur or
sustain that arise out of or relate to, whether directly or indirectly: (i) any
misrepresentation or breach of any representation or warranty on the part of the
Company, SSI, SSPL or the Stockholders contained in this Agreement or in any
certificate or other instrument delivered by the Company pursuant to this
Agreement, (ii) any breach or non-performance by the Company, SSI, SSPL or any
Stockholder of any of their covenants or agreements contained in this Agreement
or in any certificate or other instrument delivered by the Company, SSI, SSPL or
any of the Stockholders pursuant to this Agreement, or (iii) fraud, intentional
misrepresentation or active concealment. The Stockholders shall not have any
right of contribution, indemnification or right of advancement from the Company,
SSI, SSPL or any of their Subsidiaries or Purchaser with respect to any Loss
claimed by an Indemnified Party. The term “Losses” as used in this Article VIII
is not limited to matters asserted by third parties against the Indemnified
Parties, but includes Losses incurred or sustained by such Persons in the
absence of third-party claims, and payments by an Indemnified Party shall not be
a condition precedent to recovery. In determining the amount of any Losses,
materiality qualifiers contained in any representation, warranty or covenant
shall be disregarded.

8.3 Maximum Payments; Deductible Amount; Remedy.

(a) Except as set forth in Section 8.3(c), the maximum amount an Indemnified
Party may recover from the Stockholders for Losses shall be limited in aggregate
to the Indemnification Cap and the sole remedy for such amount shall be from the
Escrow Shares pursuant to the terms of this Agreement. Nothing in this Agreement
shall limit the right of Purchaser or any other Indemnified Party to pursue
remedies under any Related Agreement against the parties thereto.

(b) The Stockholders shall not pay any Loss of an Indemnified Party unless and
until Indemnified Parties have made Claims in accordance with Section 8.4 for
Losses that exceed $1,500,000 in the aggregate (the “Loss Threshold Amount”).
After the Claims for Losses exceed the Loss Threshold Amount in the aggregate,
then any additional Losses incurred by the Indemnified Parties in excess of the
Loss Threshold Amount shall be satisfied in accordance with the procedures set
forth in this Article VIII.

(c) Notwithstanding anything to the contrary set forth in this Agreement,
nothing in this Agreement shall limit the liability of any Person in respect of
Losses incurred due to (i) a breach of the Company’s, SSI’s, SSPL’s and
Stockholders’ representations and warranties set forth Section 2.2 (Capital
Structure), Section 2.3 (Authority), Section 3.2 (Ownership of Target Shares) or
Section 3.3 (Authority), or (ii) an Indemnified Party’s claim for
indemnification hereunder to the extent a breach results from fraud, intentional
misrepresentation or active concealment.

 

- 63 -



--------------------------------------------------------------------------------

(d) The parties hereto agree and acknowledge that any Indemnified Party may
bring a Claim for any Loss under this Article VIII notwithstanding the fact that
such Indemnified Party had knowledge of the breach, event or circumstance giving
rise to such Loss prior to the Closing or waived any condition to the Closing
related thereto.

8.4 Indemnification Procedures.

(a) Notice of Claims. In the event an Indemnified Party shall have a claim for
Losses under this Article VIII (a “Claim”), the Indemnified Party shall promptly
send written notice of such Claim (the “Notice of Claim”) to the Stockholders’
Representative and the Escrow Agent, which shall (i) provide that the
Indemnified Party has assessed, suffered, incurred or sustained or reasonably
anticipates that it will assess, suffer, incur or sustain Losses, and
(ii) specify in reasonable detail the individual items of Losses included in the
amount so stated, the date each such item was assessed, suffered, incurred or
sustained, or the basis for such anticipated liability, and the nature of the
misrepresentation, breach of warranty or covenant to which such item is related.

(b) Objections to Claims. The Stockholders’ Representative shall have a period
of thirty (30) days after delivery of the Notice of Claim, to object in a
written statement to the claim made in the Notice of Claim on behalf of any
Stockholders (“Objection”) and to deliver the objection to the Indemnified Party
and the Escrow Agent.

(c) Payments. If no Objection is delivered in accordance with Section 8.4(b),
then, immediately following the expiration of the period set forth in
Section 8.4(b), the Escrow Agent shall in accordance with the terms of the
Escrow Agreement release to Purchaser a number of Escrow Shares having a value
equal to the amount of the Losses up to a maximum of the Indemnification Cap,
except as set forth in Section 8.3(c). For purposes of this Section 8.4, the
value of the shares of Purchaser Common Stock for purposes of this Article VIII
shall be equal to the Purchaser Per Share Price.

(d) Resolution of Conflicts; Arbitration.

(i) If the Stockholders’ Representative shall deliver an Objection to any Notice
of Claim in accordance with Section 8.4(b), within thirty (30) days after
delivery of such Objection, the Stockholders’ Representative and the Indemnified
Party shall attempt in good faith to agree upon the rights of the respective
parties with respect to each such Claim. If the Stockholders’ Representative and
the Indemnified Party so agree, the Stockholders’ Representative and the
Indemnified Party shall reduce such agreement to a memoranda of agreement
executed by both parties in accordance with the Escrow Agreement (the “Memoranda
of Understanding”) and shall deliver the Memoranda of Understanding to the
Escrow Agent within ten (10) business days.

(ii) If no such agreement can be reached after good faith negotiation, within
thirty (30) days after delivery of the respective Objection, the Stockholders’
Representative or the Indemnified Party may demand arbitration of the matter
unless the amount

 

- 64 -



--------------------------------------------------------------------------------

of the Losses is at issue in pending litigation with a third party, in which
event arbitration shall not be commenced until such amount is ascertained or
both parties agree to arbitration, and in either such event the matter shall be
settled by arbitration conducted by one arbitrator mutually agreeable to the
Stockholders’ Representative and the Indemnified Party. If, within thirty
(30) days after submission of any dispute to arbitration, the Stockholders’
Representative and the Indemnified Party cannot mutually agree on one
arbitrator, then the American Arbitration Association shall select an arbitrator
pursuant to its rules.

(iii) Any such arbitration shall be held in the State of Delaware, under the
rules then in effect of the American Arbitration Association. The arbitrator
shall determine how all expenses relating to the arbitration shall be paid,
including the respective expenses of each party, the fees of the arbitrator and
the administrative fee of the American Arbitration Association. Other than an
exchange of documents and the right of each party to make one interrogatory
request, no discovery shall be permitted in the arbitration, but the maximum
number of days for the deposition of witnesses and for hearings shall not exceed
an aggregate of ten (10). The arbitrator shall issue a decision with the
findings of fact and reasoning for such decision and the award, judgment, decree
or order awarded by the arbitrator within thirty (30) days of the last hearing
date. The decision of the arbitrator as to the validity and amount of any Claim
in any Notice of Claim shall be final, binding and conclusive upon the parties.
Within thirty (30) days of a decision of the arbitrator requiring payment by one
party to another, either party may submit the decision of the arbitrator to the
Escrow Agent and the Escrow Agent shall release and deliver the appropriate
number of Escrow Shares to the appropriate party in accordance with the
arbitrator’s decision and the Escrow Agreement up to, except as set forth in
Section 8.3(c), the Indemnification Cap, having such value determined in
accordance with Section 8.4(c).

(iv) Judgment upon any award rendered by the arbitrator(s) may be entered in any
court having jurisdiction and shall be specifically enforceable.

8.5 Third Party Claims. In the event Purchaser becomes aware of a third party
claim (a “Third Party Claim”) which Purchaser reasonably believes may result in
a demand for indemnification pursuant to this Article VIII, Purchaser shall
notify the Stockholders’ Representative of such claim, and the Stockholders’
Representative shall be entitled, at its expense, to participate in on behalf of
the Stockholders, but not to determine or conduct, the defense of such Third
Party Claim. Purchaser shall have the right in its sole discretion to conduct
the defense of, and to settle, any such claim; provided, however, that except
with the consent of the Stockholders’ Representative, no settlement of any such
Third Party Claim with third party claimants shall be determinative of the
amount of Losses relating to such matter.

 

- 65 -



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION, AMENDMENT AND WAIVER

9.1 Termination. Notwithstanding anything to the contrary set forth in this
Agreement, this Agreement may be terminated or the transactions contemplated
hereby may be abandoned at any time prior to the Closing Date:

(a) by mutual written consent of Purchaser and the Stockholders’ Representative;

(b) by Purchaser or the Company if the Acquisition shall not have been
consummated by February 14, 2009, subject to extension if amendment of
Purchaser’s Amended and Restated Certificate of Incorporation has been approved
at the Purchaser 2008 Stockholders’ Meeting to extend the available time to
complete the Acquisition beyond February 14, 2009 up to June 30, 2009 (as
appropriate, the “End Date”);

(c) by Purchaser or the Company if a Governmental Entity shall have issued an
Order, in any case having the effect of permanently restraining, enjoining or
otherwise prohibiting the Acquisition, which Order is final and nonappealable;

(d) by the Company if Purchaser takes any action to liquidate, dissolve or wind
up Purchaser;

(e) by the Company, upon a breach of any representation, warranty, covenant or
agreement on the part of Purchaser set forth in this Agreement, or if any
representation or warranty of Purchaser shall have become untrue, in either case
such that the conditions set forth in Section 7.1 or Section 7.3 would not be
satisfied as of the time of such breach or as of the time such representation or
warranty shall have become untrue, and such breach (to the extent curable) shall
not be cured within thirty (30) days following receipt by Purchaser of a notice
describing in reasonable detail the nature of such breach;

(f) by Purchaser, upon a breach of any representation, warranty, covenant or
agreement on the part of the Company, SSI, SSPL, or the Stockholders set forth
in this Agreement, or if any representation or warranty of the Company, SSI,
SSPL or the Stockholders shall have become untrue, in either case such that the
conditions set forth in Section 7.1 or Section 7.2 would not be satisfied as of
the time of such breach or as of the time such representation or warranty shall
have become untrue, and such breach (to the extent curable) shall not be cured
within thirty (30) days following receipt by the Company, SSI, SSPL or the
Stockholders, as applicable, of a notice describing in reasonable detail the
nature of such breach;

(g) by Purchaser, if a Material Adverse Effect on the Company shall have
occurred since the date hereof and be continuing; and

(h) by the Company, if a Material Adverse Effect on Purchaser shall have
occurred since the date hereof and be continuing; and

(i) by Purchaser if the Financials, each financial statement as audited or
reviewed, as applicable, are not completed and delivered to Purchaser on or
before November 30, 2008, in accordance with Section 5.25.

9.2 Notice of Termination; Effect of Termination. Any termination of this
Agreement under Section 9.1 above will be effective immediately upon the
delivery of a valid written notice of the terminating party to the other parties
hereto. In the event of the termination of this Agreement as provided in
Section 9.1, this Agreement shall be of no further force or effect, except
(i) as set forth in Section 5.9 (Confidentiality), Section 5.19 (Expenses), this

 

- 66 -



--------------------------------------------------------------------------------

Section 9.2, Article X and Article XI, each of which shall survive the
termination of this Agreement. No termination of this Agreement shall affect the
obligations of the parties contained in the Confidentiality Agreement, which
agreement shall survive termination of this Agreement in accordance with its
terms.

ARTICLE X

GENERAL PROVISIONS

10.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (i) on the date of delivery if delivered
personally, (ii) on the date of confirmation of receipt (or, the first Business
Day following such receipt if the date is not a Business Day) of transmission by
telecopy or facsimile, or (iii) on the date of confirmation of receipt (or, the
first Business Day following such receipt if the date is not a Business Day) if
delivered by a nationally recognized courier service. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:

 

  (a) if to Purchaser, to:

Trans-India Acquisition Corporation

300 South Wacker Drive, Suite 1000

Chicago, Illinois 60606 USA

Attention: Bobba Venkatadri, Chief Executive Officer

Facsimile No.: (312) 922-9283

with a copy to (which shall not constitute notice):

Cozen O’Connor

The Army and Navy Building

1627 I Street, NW, Suite 1100

Washington, District of Columbia 20006 USA

Attention: Ralph V. De Martino

Facsimile No.: (866) 741-8182

 

  (b) if to the Company, SSI, or SSPL to:

Solar Semiconductor Ltd.

1292 Kifer Road, Suite 808

Sunnyvale, California 94086 USA

Attention: Hari Surapaneni, President and CEO

Facsimile No.: (408) 329-5354

 

- 67 -



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Solar Semiconductor Ltd.

1292 Kifer Road, Suite 808

Sunnyvale, California 94086 USA

Attention: Mike Ross, VP Admin, HR and Legal

Facsimile No.: (408) 329-5354

and

Hayden Bergman Rooney, Professional Corporation

150 Post Street, Suite 650

San Francisco, California 94108 USA

Attention: Kevin K. Rooney

Facsimile No.: (415) 399-9320

 

  (c) if to the Stockholders, to the Stockholders’ Representative at:

Venkata Kode

USA:

1292 Kifer Road, Suite 808

Sunnyvale, CA 94086

Facsimile No.: +1 408 329-5354

India:

M/s Solar Semiconductor Pvt Ltd

Naim Chambers, # 8-2-608/1/4,

Road No 10, Banjara Hills, Hyderabad – 34

Facsimile No: +91 40 2330 1576

10.2 Amendment. This Agreement may not be amended except by execution of an
instrument in writing signed on behalf of each of Purchaser, the Company and the
Stockholders’ Representative, provided that no amendment shall be made which by
Law or in accordance with the rules and regulations of AMEX requires further
approval by such stockholders without such further stockholder approval.

10.3 Extension; Waiver. At any time prior to the Closing, Purchaser, on the one
hand, and the Company, on the other hand, may, to the extent legally allowed,
(i) extend the time for the performance of any of the obligations of the other
party hereto, (ii) waive any inaccuracies in the representations and warranties
made to such party contained herein or in any document delivered pursuant
hereto, and (iii) waive compliance with any of the covenants, agreements or
conditions for the benefit of such party contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in an instrument in writing signed on behalf of such party.

10.4 Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile or other electronic means, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party, it being understood that all parties need not sign the same
counterpart.

 

- 68 -



--------------------------------------------------------------------------------

10.5 Fund Waiver. The Stockholder, Stockholders’ Representative, the Company,
SSI and SSPL on behalf of themselves and their Subsidiaries, directors,
officers, employees and Affiliates, as applicable, hereby agree that they not
have any right, title, interest or claim of any kind in or to any monies in the
Fund (“Fund Claim”) and hereby waive any Fund Claim any of them may have in the
future as a result of, or arising out of, any contracts or agreements with
Purchaser and will not seek recourse against the Fund or income thereon for any
reason whatsoever.

10.6 Entire Agreement; Assignment. This Agreement, the Schedules and Exhibits
hereto, the Company Disclosure Letter, the Stockholder Disclosure Letter, the
Purchaser Disclosure Letter, the Confidentiality Agreement, and the documents
and instruments and other agreements among the parties hereto referenced herein:
(i) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings both
written and oral, among the parties with respect to the subject matter hereof
including that certain letter of intent dated as of September 15, 2008, other
than the confidentiality provisions of such letter of intent which shall survive
the execution of this Agreement, (ii) are not intended to confer upon any other
Person any rights or remedies hereunder, except as specifically provided,
following the Closing, in Section 5.23, and (iii) shall not be assigned by
operation of law or otherwise; provided that Purchaser may assign this Agreement
in connection with any sale of all or substantially all of its assets, merger,
consolidation, reorganization or other change of control transaction. Subject to
the preceding sentence, this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

10.7 Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

10.8 Other Remedies; Specific Performance.

(a) Other Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by Law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.

(b) Specific Performance. It is accordingly agreed that the parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at Law or in equity.

 

- 69 -



--------------------------------------------------------------------------------

10.9 Governing Law. EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL QUESTIONS AND/OR
DISPUTES CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY THE
INTERNAL LAWS, AND NOT THE LAW OF CONFLICTS, OF THE STATE OF DELAWARE. EACH OF
THE PARTIES HERETO, BY ACCEPTANCE OF CONSIDERATION SPECIFIED HEREIN, HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES TO BE SUBJECT TO, AND HEREBY CONSENTS AND
SUBMITS TO, THE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND AGREES
THAT ANY ACTION INVOLVING ANY EQUITABLE OR OTHER CLAIM SHALL BE BROUGHT
EXCLUSIVELY IN THE DELAWARE COURT OF CHANCERY. IN THE EVENT THAT THE DELAWARE
COURT OF CHANCERY DOES NOT ACCEPT JURISDICTION OVER ANY SUCH ACTION, EACH OF THE
PARTIES HERETO, BY ACCEPTANCE OF CONSIDERATION SPECIFIED HEREIN, HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ANY SUCH ACTION THEN SHALL BE
BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE.

10.10 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

ARTICLE XI

DEFINITIONS AND INTERPRETATION

11.1 Definitions. For all purposes of this Agreement, the following terms shall
have the following respective meanings:

“2010 Earn Out Amount” shall have the meaning set forth in Section 1.5(b)(ii).

“2010 Earn Out Payment” shall have the meaning set forth in Section 1.5(b)(ii).

“2010 Net Income” shall have the meaning set forth in Section 1.5(a)(ii).

“2010 Net Income Statement” shall have the meaning set forth in
Section 1.5(a)(ii).

“Acquisition” shall have the meaning set forth in the recitals hereto.

“Acquisition Proposal” shall have the meaning set forth in Section 5.21(a).

“Additional Closing” shall have the meaning set forth in Section 1.2.

“Adjusted Earn Out Amount” shall have the meaning set forth in
Section 1.5(b)(ii)

 

- 70 -



--------------------------------------------------------------------------------

“Affiliate” shall have the meaning set forth in Section 2.23(a).

“Agreement” shall have the meaning set forth in the first paragraph.

“AMEX” means the American Stock Exchange.

“Balance Sheet Date” shall have the meaning set forth in Section 2.6.

“Business Day” shall mean any day in Delaware other than a Saturday, Sunday or a
day on which banking institutions are authorized or obligated by Law or
executive order to close.

“Claim” shall have the meaning set forth in Section 8.4(a).

“Closing” and “Closings” shall have the meaning set forth in Section 1.2.

“Closing Date” shall have the meaning set forth in Section 1.2.

“Closing Date Indebtedness” shall have the meaning set forth in Section 7.2(g).

“Company” shall have the meaning set forth in the first paragraph.

“Company Capital Stock” shall mean the Company Ordinary Shares and the Company
Preference Shares.

“Company Consents” shall have the meaning set forth in Section 2.5.

“Company Disclosure Letter” shall have the meaning set forth in the first
paragraph of Article II.

“Company Historic Financial Statements” shall have the meaning set forth in
Section 2.6.

“Company Options” shall have the meaning set forth in Section 2.1(b).

“Company Intellectual Property” shall have the meaning set forth in
Section 2.14(a).

“Company Ordinary Shares” shall have the meaning set forth in Section 2.2(a)(i).

“Company Permits” shall have the meaning set forth in Section 2.17(b).

“Company Preference Shares” shall have the meaning set forth in
Section 2.2(a)(i).

“Company Registered Intellectual Property” shall have the meaning set forth in
Section 2.14(b).

“Company Stock Option Plans” shall have the meaning set forth in Section 2.1(b).

“Company Warrants” shall have the meaning set forth in Section 2.1(b).

 

- 71 -



--------------------------------------------------------------------------------

“Confidentiality Agreement” shall have the meaning set forth in Section 5.9.

“Conflict” shall have the meaning set forth in Section 2.4.

“Consultant Proprietary Information Agreement” shall have the meaning set forth
in Section 2.14(n).

“Contract” and “Contracts” shall have the meaning set forth in Section 2.4.

“Current Balance Sheet” shall have the meaning set forth in Section 2.6.

“Earn Out Amount” shall mean the 2010 Earn Out Amount.

“Earn Out Payment” shall mean the 2010 Earn Out Payment.

“Employee” shall have the meaning set forth in Section 2.23(a).

“Employee Agreement” shall have the meaning set forth in Section 2.23(a).

“Employee Plan” shall have the meaning set forth in Section 2.23(a).

“End Date” shall have the meaning set forth in Section 9.1(b).

“Escrow Agent” shall mean Deutsche Bank National Trust Company.

“Escrow Agreement” shall mean the escrow agreement entered into by and among
Purchaser, the Stockholders’ Representative and the Escrow Agent and is attached
hereto as Exhibit E.

“Escrow Amount” shall mean $195,000,000.

“Escrow Shares” shall mean 24,375,000 shares of Purchaser Common Stock.

“Escrow Termination Date” shall have the meaning set forth in Section 1.7.

“Exchange Act” shall have the meaning set forth in Section 4.5.

“Exchange Ratio” shall mean the quotient determined by dividing (x) the
Stockholder Per Share Price by (y) the Purchaser Per Share Price.

“Executive Employment Agreement” shall have the meaning set forth in the
recitals hereto.

“Export Approvals” shall have the meaning set forth in Section 2.17(c).

“FCPA” shall have the meaning set forth in Section 2.18.

“Final Proxy Statement” shall have the meaning set forth in Section 5.1(b).

 

- 72 -



--------------------------------------------------------------------------------

“Financials” shall have the meaning set forth in Section 2.6.

“Fully Diluted Company Capital Stock” shall mean the aggregate number of shares
of Company Ordinary Shares and Company Preference Shares plus Company Ordinary
Shares and Company Preference Shares assuming the net exercise or cashless
exercise of Company Options and Company Warrants (whether or not such options
and warrants include a net exercise or cashless exercise provision).

“Fund” shall have the meaning set forth in Section 4.18.

“Fund Claim” shall have the meaning set forth in Section 10.5.

“GAAP” shall mean United States generally accepted accounting principles.

“Governmental Entity” shall have the meaning set forth in Section 2.5.

“Hazardous Material” shall have the meaning set forth in Section 2.21(a).

“Hazardous Material Activities” shall have the meaning set forth in
Section 2.21(b).

“HSR Act” shall have the meaning set forth in Section 2.5.

“Indebtedness” shall have the meaning set forth in Section 2.8.

“Indebtedness Schedule” shall have the meaning set forth in Section 7.2(g).

“Indemnification Cap” shall mean $37,500,000.

“Indemnified Party” and “Indemnified Parties” shall have the meaning set forth
in Section 8.2.

“Independent Accountants” shall have the meaning set forth in Section 5.25.

“Initial Closing” shall have the meaning set forth in Section 1.2.

“Initial Closing Date Payment” shall have the meaning set forth in Section
1.3(b).

“Intellectual Property” shall have the meaning set forth in Section 2.14(a).

“Intellectual Property Rights” shall have the meaning set forth in
Section 2.14(a).

“Key Employees” shall have the meaning set forth in Section 7.2(d).

“Knowledge” of, “Known” to, and words of similar import with respect to, (i) the
Company means the actual knowledge of the officers and directors of the Company,
(ii) SSI means the actual knowledge of the officers and directors of SSI,
(iii) SSPL means the actual knowledge of the officers and directors of SSPL,
(iv) the Stockholders means the actual knowledge of the officers and directors
of each Stockholder that is an entity and shall mean the actual knowledge of
each Stockholder who is an individual, and (v) Purchaser means the actual
knowledge of the officers and directors of Purchaser, in each case after
reasonable inquiry of the senior employees of such entity who have a material
responsibility for or devote substantial time to such matter.

 

- 73 -



--------------------------------------------------------------------------------

“Laws” shall have the meaning set forth in Section 2.2(d).

“Lease Agreements” shall have the meaning set forth in Section 2.13(b).

“Leased Real Property” shall have the meaning set forth in Section 2.13(a).

“Legal Proceedings” shall have the meaning set forth in Section 2.19.

“Liens” shall have the meaning set forth in Section 2.1(c).

“Lock-Up Agreement” shall have the meaning set forth in the recitals hereto.

“Long-Term Indebtedness” shall mean any payment obligations of the Company, SSI
or SSPL and its Subsidiaries on a consolidated basis, upon the date of
determination, determined in accordance with GAAP, that are not due and payable
during the twelve (12) month period following such date.

“Loss” and “Losses” shall have the meaning set forth in Section 8.2.

“Loss Threshold Amount” shall have the meaning set forth in Section 8.3(b).

“Material Adverse Effect” shall mean any change, event or effect that is
materially adverse to the business, assets (whether tangible or intangible),
financial condition, operations or capitalization of an entity and its
Subsidiaries.

“Material Contract” and “Material Contracts” shall have the meaning set forth in
Section 2.15(a).

“Memoranda of Understanding” shall have the meaning set forth in
Section 8.4(d)(i).

“Net Income” shall mean the “adjusted net income after tax” of the Company
during the fiscal year ending March 31, 2010. The term “adjusted net income
after tax” means the “Net Income Attributable to the Company after tax” as
calculated and disclosed pursuant to GAAP for the fiscal year ending March 31,
2010, adjusted to add back to the “Net Income Attributable to the Company after
tax “ any charges for (a) “acquisition-related costs” as defined in and charged
to expense and any other fees, expenses or payments to any third party related
to the business combination with Purchaser, (b) the amortization of compensation
expense related to stock options and restricted stock granted prior to
November 15, 2008, and (c) any fees incurred in transferring to NASDAQ, if and
when the Purchaser makes such transfer.

“Non-Competition/Non-Solicitation Agreements” shall have the meaning set forth
in the recitals hereto.

“Notice of Claim” shall have the meaning set forth in Section 8.4(a).

 

- 74 -



--------------------------------------------------------------------------------

“Objection” shall have the meaning set forth in Section 8.4(b).

“Order” shall have the meaning set forth in Section 2.17(a).

“Pension Plan” shall have the meaning set forth in Section 2.23(a).

“Permits” shall have the meaning set forth in Section 2.17(b).

“Person” shall mean an individual or entity, including a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization, or a Governmental Entity
(or any department, agency, or political subdivision thereof).

“Preliminary Statement” shall have the meaning set forth in Section 5.1(a).

“Proprietary Information Agreement” shall have the meaning set forth in
Section 2.14(n).

“Proxy Statement” shall have the meaning set forth in Section 5.1(b).

“PTO” shall have the meaning set forth in Section 2.14(b).

“Purchase Price” shall have the meaning set forth in Section 1.3(a).

“Purchaser Per Share Price” shall mean $8.00.

“Purchaser” shall have the meaning set forth in the first paragraph.

“Purchaser Acquisition Proposal” shall have the meaning set forth in
Section 5.22(a).

“Purchaser Balance Sheet Date” shall have the meaning set forth in
Section 4.6(c).

“Purchaser Charter Documents” shall have the meaning set forth in
Section 4.1(b).

“Purchaser Common Stock” shall mean the common stock of Purchaser, par value
$0.0001 per share.

“Purchaser Consents” shall have the meaning set forth in Section 4.5.

“Purchaser Disclosure Letter” shall have the meaning set forth in the first
paragraph of Article IV.

“Purchaser nominee” shall have the meaning set forth in Section 5.14(a).

“Purchaser Permits” shall have the meaning set forth in Section 4.9(b).

“Purchaser Preferred Stock” shall mean the blank check preferred stock of
Purchaser, par value $0.0001 per share.

 

- 75 -



--------------------------------------------------------------------------------

“Purchaser Representatives” shall mean Bobba Venkatadri and Craig Colmar.

“Purchaser SEC Documents” shall have the meaning set forth in Section 4.6(a).

“Purchaser 2008 Stockholders Approval Items” shall mean the election of the
current directors of Purchaser and, if required and practicable, amendment of
Purchaser’s Amended and Restated Certificate of Incorporation to extend the
available time to complete the Acquisition beyond February 14, 2009 up to a date
on or before June 30, 2009.

“Purchaser 2009 Stockholders Approval Items” shall have the meaning set forth in
Section 4.13.

“Purchaser 2008 Stockholders’ Meeting” shall have the meaning set forth in
Section 5.5(a).

“Purchaser 2009 Stockholders’ Meeting” shall have the meaning set forth in
Section 5.6(a).

“Purchaser Third Party Expense Amount” shall have the meaning set forth in
Section 4.18.

“Purchaser Warrants” shall have the meaning set forth in Section 4.2(b).

“Purchaser Voting Debt” shall have the meaning set forth in Section 4.2(c).

“Registered Intellectual Property” shall have the meaning set forth in
Section 2.14(a).

“Registration Rights Agreement” shall have the meaning set forth in the recitals
hereto.

“Registered Intellectual Property” shall have the meaning set forth in
Section 2.14(a).

“Related Agreements” shall mean the Non-Competition/Non-Solicitation Agreements,
Lock-Up Agreement, the Executive Employment Agreements, the Escrow Agreement,
the Registration Rights Agreement, and all other agreements and certificates
entered into or executed by or on behalf of the parties hereto in connection
with the transactions contemplated herein.

“Representatives” shall have the meaning set forth in Section 5.21(a).

“Returns” shall have the meaning set forth in Section 2.11(b)(i).

“SEC” shall have the meaning set forth in Section 4.5.

“Second Closing” shall have the meaning set forth in Section 1.2.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
applicable rules and regulations promulgated thereunder.

“Series A Preference Shares” shall have the meaning set forth in
Section 2.2(a)(i).

 

- 76 -



--------------------------------------------------------------------------------

“Series B Preference Shares” shall have the meaning set forth in
Section 2.2(a)(i).

“Solar Entity” or “Solar Entities” shall mean the Company, SSPL, SSI and their
Subsidiaries.

“SSI” shall have the meaning set forth in the first paragraph.

“SSI Preferred Stock” shall have the meaning set forth in Section 2.2(a)(iii).

“SSI Common Stock” shall have the meaning set forth in Section 2.2(a)(iii).

“SSPL” shall have the meaning set forth in the first paragraph.

“SSPL Preferred Stock” shall have the meaning set forth in Section 2.2(a)(ii).

“SSPL Common Stock” shall have the meaning set forth in Section 2.2(a)(ii).

“Stock Issuance” shall have the meaning set forth in the recitals hereto.

“Stock Option Plan” shall have the meaning set forth in Section 4.15.

“Stockholder” or “Stockholders” shall have the meaning set forth in the first
paragraph.

“Stockholder Consents” shall have the meaning set forth in Section 3.5.

“Stockholder nominees” shall have the meaning set forth in Section 5.14(a).

“Stockholder Per Share Price” shall mean the quotient of (x) the sum of
(i) $375,000,000, minus (ii) the aggregate amount of Closing Date Indebtedness
in excess of $50,000,000, if applicable, divided by (y) the Fully Diluted
Company Capital Stock.

“Stockholder Representative” shall have the meaning set forth in the first
paragraph.

“Stockholders’ Disclosure Letter” shall have the meaning set forth in the first
paragraph of Article III.

“Subsequent Closing Date Payment” shall have the meaning set forth in
Section 1.3(c).

“Subsidiary” shall have the meaning set forth in Section 2.1(a).

“Subsidiary Charter Documents” shall have the meaning set forth in
Section 2.1(b).

“Target Charter Documents” shall have the meaning set forth in Section 2.1(b).

“Target Shares” shall have the meaning set forth in the recitals hereto.

“Tax” and “Taxes” shall have the meaning set forth in Section 2.11(a).

“Third Party Claim” shall have the meaning set forth in Section 8.5.

 

- 77 -



--------------------------------------------------------------------------------

“Third Party Expenses” shall have the meaning set forth in Section 5.19.

“Underwriter Purchase Options” shall have the meaning set forth in
Section 4.2(b).

“Voting Debt” shall have the meaning set forth in Section 2.2(c).

11.2 Interpretation.

(a) The language used in this Agreement shall be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party.

(b) Any reference to any federal, state, provincial, local or foreign statute or
law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.

(c) The parties agree that they have been represented by counsel during the
negotiation and execution of this Agreement and the documents reference herein
and, therefor, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

(d) As used in this Agreement reference to dollar amounts, unless otherwise
specifically indicated, shall mean the lawful money of the United States of
America.

(e) Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice versa.

(f) Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”.

(g) Except as otherwise indicated, all references in this Agreement to
“Articles,” “Schedules,” “Sections” and “Exhibits” are intended to refer to
Articles, Schedules, Sections and Exhibits to this Agreement.

[remainder of page intentionally left blank – signature pages follow]

 

- 78 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser, the Company, SSI, SSPL, the Stockholders, and the
Stockholders’ Representative have caused this Agreement to be signed, all as of
the date first written above.

 

PURCHASER:

 

TRANS-INDIA ACQUISITION CORPORATION

By:       Name:   Title:

 

COMPANY:

 

SOLAR SEMICONDUCTOR LTD.

By:       Name:   Title:

 

SSI:

 

SOLAR SEMICONDUCTOR PRIVATE LIMITED

By:       Name:   Title:

 

SSPL:

 

SOLAR SEMICONDUCTOR, INC.

By:       Name:   Title: STOCKHOLDERS’ REPRESENTATIVE:   Venkata Kode  

 

[Signature Page to Share Exchange Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS:    (Stockholder name if an entity)    (Signature)    (Print Name)
   (Print title if signing on behalf of an entity)

 

[Signature Page to Share Exchange Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Non-Competition/Non-Solicitation Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Form of Executive Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT C

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LEGAL OPINION (COMPANY COUNSEL)

[NOTE: THE FOLLOWING OPINIONS IN SUBSTANTIALLY THE FORM PROVIDED ARE TO BE
PROVIDED FOR EACH OF SOLAR SEMICONDUCTOR LTD., SOLAR SEMICONDUCTOR PRIVATE
LIMITED AND SOLAR SEMICONDUCTOR, INC., SUBJECT TO ANY MODIFICATION REQUIRED BY
LAW IN THE JURISDICTION OF INCORPORATION OF SUCH ENTITY OR TO CONFORM TO LOCAL
INDUSTRY PRACTICE]

1. The Company is a corporation duly incorporated and validly existing under,
and by virtue of, the laws of the Cayman Islands and is in good standing under
such laws.

2. The Company has all requisite corporate power and authority to enter into the
Share Exchange Agreement and any Related Agreements to which it is a party and
to consummate the transactions contemplated thereby.

3. The execution and delivery by the Company of the Share Exchange Agreement and
the Related Agreements to which it is a party and the consummation by the
Company of the transactions contemplated thereby have been duly and validly
authorized by all necessary corporate action on the part of the Company, and no
further action is required on the part of the Company or any of the Company’s
shareholder to authorize the Share Exchange Agreement and the Related Agreements
to which it is a party and the transactions contemplated thereby.



--------------------------------------------------------------------------------

EXHIBIT E

Form of Opinion of Trans-India Counsel

1. Purchaser is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.

2. Purchaser has all requisite corporate power and authority to enter into the
Share Exchange Agreement and any Related Agreements to which it is a party and
to consummate the transactions contemplated thereby, including the issuance of
shares of Purchaser Common Stock thereunder. The execution and delivery of the
Share Exchange Agreement and any Related Agreements to which it is a party and
the consummation of the transactions contemplated thereby have been duly
authorized by all necessary corporate action on the part of Purchaser, and no
further corporate action is required on the part of Purchaser to authorize the
Share Exchange Agreement and the transactions contemplated thereby. The Share
Exchange Agreement, any Related Agreements to which it is a party and the
transactions contemplated thereby have been approved by the Board of Directors
of Purchaser. The Share Exchange Agreement and any Related Agreements to which
it is a party have been duly executed and delivered by Purchaser, and assuming
the due authorization, execution and delivery by the other parties thereto,
constitutes the valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms.

3. The execution, delivery and performance of and compliance with the terms of
the Share Exchange Agreement and any Related Agreement to which it is a party by
Purchaser and the issuance of shares of Purchaser Common Stock to be issued at
Closing to the Stockholders do not violate or conflict with any provision of the
Certificate of Incorporation or Bylaws of Purchaser, nor any provision of any
applicable federal, state or local law, rule or regulation.

4. The execution, delivery and performance of the obligations by Purchaser under
the Share Exchange Agreement and any Related Agreement to which it is a party do
not require any consents, approvals, permits, orders or authorizations of any
federal, Delaware corporate or state governmental authority on the part of
Purchaser except all qualifications, registrations, designations, declarations
or filings as have been made or obtained and are effective.

5. The shares of Purchaser Common Stock issued at the current Closing are
validly issued, fully paid and nonassessable and free of any liens, encumbrances
and preemptive or similar rights; provided, however, that the shares of
Purchaser Common Stock may be subject to restrictions on transfer under
applicable state and federal securities laws. Subject to the accuracy of the
Stockholders’ representations set forth in Section 3 of the Share Exchange
Agreement, assuming the Disclosure Package was provided to each of the
Stockholders prior to each of the Stockholders executing the Share Exchange
Agreement, and assuming no other representations or disclosures were provided to
each of the Stockholders, the offer, sale and issuance of the shares of
Purchaser Common Stock pursuant to the Share Exchange Agreement at the current
Closing constitute transactions exempt from the registration requirements of
Section 5 of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

EXHIBIT F

Form of Escrow Agreement



--------------------------------------------------------------------------------

EXHIBIT G

Form of Lock-Up Agreement



--------------------------------------------------------------------------------

EXHIBIT H

Form of Voting Agreement